Exhibit 10.1
 

--------------------------------------------------------------------------------

 
THIRD AMENDED AND RESTATED
 
LOAN AND SECURITY AGREEMENT
 
Dated as of December 31, 2002
 
among
 
US LEC CORP.,
 
as Guarantor and Borrower Representative,
 
CERTAIN OPERATING SUBSIDIARIES OF US LEC CORP.,
 
as Borrowers,
 
LENDERS PARTY HERETO,
 
GENERAL ELECTRIC CAPITAL CORPORATION,
 
as Administrative Agent,
 
WACHOVIA BANK, National Association,
 
as Documentation Agent
 
and
 
WACHOVIA SECURITIES, INC.,
 
as Syndication Agent
 

--------------------------------------------------------------------------------

 
GECC CAPITAL MARKETS GROUP, INC.
 
and
 
WACHOVIA SECURITIES, INC.,
 
as Co-Arrangers
 

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

        
Page
 
ARTICLE 1:
 
DEFINITIONS
  
1
1.1  
 
Certain Definitions
  
1
1.2  
 
Accounting Principles; Subsidiaries
  
19
1.3  
 
UCC Terms
  
20
1.4  
 
General Construction; Captions
  
20
1.5  
 
References to Documents and Laws
  
20
ARTICLE 2:
 
LOANS
  
20
2.1  
 
Facility A
  
20
2.2  
 
Facility B
  
20
2.4  
 
Letters of Credit
  
21
2.5  
 
Reliance on Notices; Appointment of Borrower Representative
  
21
2.6  
 
Procedures for Borrowing
  
22
2.7  
 
Facility B Loan Amortization
  
22
2.8  
 
Intentionally Omitted
  
22
2.9  
 
Maturity
  
22
2.10
 
Prepayments; Commitment Reductions
  
23
2.11
 
Interest and Applicable Margins
  
25
2.12
 
Payments
  
27
2.13
 
Application and Allocation of Payments
  
27
2.14
 
Loan Account and Accounting
  
28
2.15
 
Indemnity
  
28
2.16
 
Access
  
29
2.17
 
Taxes
  
30
2.18
 
Capital Adequacy; Increased Costs; Illegality
  
30
2.19
 
Use of Proceeds
  
31
2.20
 
Fees
  
32
2.21
 
Expenses
  
32
ARTICLE 3:
 
ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF ADMINISTRATIVE AGENT
  
33
3.1  
 
Assignment and Participations
  
33
3.2  
 
Appointment of Administrative Agent
  
34
3.3  
 
Administrative Agent’s Reliance, Etc
  
35
3.4  
 
GE Capital and Affiliates
  
35





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

         
Page
 
3.5  
  
Lender Credit Decision
  
36
3.6  
  
Indemnification
  
36
3.7  
  
Successor Administrative Agent
  
36
3.8  
  
Set Off and Sharing of Payments
  
37
3.9  
  
Facility A Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert
  
38
3.10
  
Syndication and Documentation Agents
  
40
ARTICLE 4:
  
COLLATERAL AND SECURITY AGREEMENT
  
40
4.1  
  
Grant of Security Interest
  
40
4.2  
  
Regulatory Authorizations
  
41
4.3  
  
Priority of Security Interests
  
41
4.4  
  
Pledge Agreements
  
42
4.5  
  
Further Documentation; Pledge of Instruments; Chattel Paper
  
42
4.6  
  
Accounts, Etc
  
43
4.7  
  
Further Identification of Collateral
  
43
4.8  
  
Remedies
  
43
4.9  
  
Standard of Care
  
43
4.10
  
Advances to Protect Collateral
  
43
4.11
  
License to Use
  
44
4.12
  
Benefit of Lenders
  
44
4.13
  
Release of Collateral
  
44
ARTICLE 5:
  
REPRESENTATIONS AND WARRANTIES
  
44
5.1  
  
Organization and Qualification
  
44
5.2  
  
Authority and Authorization
  
44
5.3  
  
Execution and Binding Effect
  
44
5.4  
  
Governmental Authorizations
  
45
5.5  
  
Regulatory Authorizations
  
45
5.6  
  
Agreements and Other Documents
  
45
5.7  
  
Absence of Conflicts
  
45
5.8  
  
No Restrictions
  
45
5.9  
  
Government Contracts
  
46
5.10
  
Financial Statements; Business Plan
  
46
5.11
  
Financial Accounting Practices
  
46





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

        
Page
 
5.12
 
Deposit and Disbursement Accounts
  
46
5.13
 
Insurance
  
46
5.14
 
Accurate and Complete Disclosure
  
47
5.15
 
No Event of Default; Compliance with Material Agreements
  
47
5.16
 
Labor Matters
  
47
5.17
 
Litigation
  
47
5.18
 
Rights to Property
  
47
5.19
 
Intentionally Omitted
  
48
5.20
 
Taxes
  
48
5.21
 
No Material Adverse Change
  
48
5.22
 
No Regulatory Event
  
48
5.23
 
Solvency
  
48
5.24
 
Trade Relations
  
48
5.25
 
No Brokerage Fees
  
48
5.26
 
Margin Stock; Regulation U
  
48
5.27
 
Investment Company; Public Utility Holding Company
  
48
5.28
 
Personal Holding Company; Subchapter S
  
49
5.29
 
Securities Act, Etc
  
49
5.30
 
ERISA
  
49
5.31
 
Intellectual Property
  
49
5.32
 
Environmental Warranties
  
49
5.33
 
Security Interests
  
49
5.34
 
Place of Business
  
49
5.35
 
Location of Collateral
  
50
5.36
 
Validity of Contracts and Accounts
  
50
5.37
 
No Defaults Under Contracts or Accounts
  
50
5.38
 
Subsidiaries
  
50
5.39
 
Assumed Names
  
50
5.40
 
Pledge Agreements; Registration of Pledge
  
50
5.41
 
Transactions with Affiliates
  
50
5.42
 
Going Concern
  
51
ARTICLE 6:
 
CONDITIONS TO EFFECTIVENESS
  
51
6.1  
 
Closing Certificates
  
51





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

        
Page
 
6.2  
 
Opinions of Counsel
  
51
6.3  
 
Closing Documents
  
52
6.4  
 
No Material Adverse Change
  
52
6.5  
 
No Existing Default or Event of Default
  
53
6.6  
 
Payment of Expenses
  
53
6.7  
 
Facility B Loan Payment
  
53
6.8  
 
Subordinated Debt Investment
  
53
ARTICLE 7:
 
CONDITIONS OF LENDING
  
53
7.1  
 
Conditions to Each Borrowing Date
  
53
7.2  
 
Affirmation of Representations and Warranties
  
54
7.3  
 
Deadline for Funding Conditions
  
54
ARTICLE 8:
 
AFFIRMATIVE COVENANTS
  
54
8.1  
 
Reporting and Information Requirements
  
54
8.2  
 
Other Notices
  
56
8.3  
 
Notice of Pension-Related Events
  
57
8.4  
 
Inspection Rights
  
57
8.5  
 
Preservation of Corporate Existence and Qualification
  
57
8.6  
 
Continuation of Business
  
57
8.7  
 
Insurance
  
58
8.8  
 
Payment of Taxes, Charges, Claims and Current Liabilities
  
59
8.9  
 
Financial Accounting Practices
  
60
8.10
 
Compliance with Laws
  
60
8.11
 
Use of Proceeds
  
60
8.12
 
Government Authorizations; Regulatory Authorizations, Etc
  
60
8.13
 
Contracts and Franchises
  
60
8.14
 
Site Leases and Consents
  
61
8.15
 
Financial Covenants
  
61
8.16
 
Patent, Trademark and Copyright Collateral
  
61
8.17
 
Sites
  
62
8.18
 
Certain Notices
  
62
8.19
 
Management Team
  
62
8.20
 
Enforcement of Contracts
  
62
8.21
 
Legal Fee Reserve
  
62





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

        
Page
 
8.22
 
Subordinated Loans
  
62
8.23
 
Liens on After-Acquired Property
  
62
8.24
 
Intentionally Omitted
  
63
8.25
 
Intentionally Omitted
  
63
8.26
 
Further Assurances
  
63
8.27
 
Financial Advisor
  
63
    ARTICLE 9:
 
NEGATIVE COVENANTS
  
63
9.1  
 
Indebtedness
  
63
9.2  
 
Restrictions on Liens and Sale of Collateral
  
64
9.3  
 
Limitation on Contingent Obligations
  
65
9.4  
 
Prohibition of Mergers, Acquisitions, Name, Office or Business Changes, Etc
  
65
9.5  
 
Limitation on Equity Payments
  
66
9.6  
 
Prohibition on Sale or Issuance of Stock
  
66
9.7  
 
Limitation on Investments, Advances and Loans
  
66
9.8  
 
Capital Expenditures
  
66
9.9  
 
Limitation on Leases
  
66
9.10
 
Transactions with Affiliates
  
67
9.11
 
Extension of Accounts
  
67
9.12
 
Assumed Names
  
67
9.13
 
Subsidiaries
  
67
9.14
 
Advisor
  
67
9.15
 
Cash Management
  
67
    ARTICLE 10:
 
EVENTS OF DEFAULT AND REMEDIES
  
67
10.1
 
Events of Default
  
67
10.2
 
Remedies
  
70
10.3
 
Waivers by Loan Parties
  
71
10.4
 
Exercise of Rights
  
71
10.5
 
Rights of Secured Party
  
71
10.6
 
Additional Remedies
  
72
10.7
 
Application of Proceeds
  
73
10.8
 
Discontinuance of Proceedings
  
73
10.9
 
Power of Attorney
  
73





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
        
Page
 
10.10
 
Regulatory Matters
  
74
ARTICLE 11:
 
JOINT AND SEVERAL OBLIGATIONS; GUARANTY
  
75
11.1  
 
Guaranty
  
75
11.2  
 
Waivers by Loan Parties
  
76
11.3  
 
Benefit of Guaranty
  
76
11.4  
 
Subordination of Subrogation, Etc
  
76
11.5  
 
Election of Remedies
  
77
11.6  
 
Limitation
  
77
11.7  
 
Contribution with Respect to Guaranty Obligations
  
78
11.8  
 
Liability Cumulative
  
78
ARTICLE 12:
 
GENERAL CONDITIONS/MISCELLANEOUS
  
78
12.1  
 
Amendments, Modifications and Waivers
  
78
12.2  
 
Advances Not Implied Waivers
  
79
12.3  
 
Business Day
  
79
12.4  
 
Records
  
79
12.5  
 
Notices
  
80
12.6  
 
FCC and PUC Approval
  
80
12.7  
 
Lenders Sole Beneficiary
  
80
12.8  
 
Lender’s Review of Information
  
81
12.9  
 
No Joint Venture
  
81
12.10
 
Severability
  
81
12.11
 
Rights Cumulative
  
81
12.12
 
Duration; Survival
  
81
12.13
 
Governing Law
  
81
12.14
 
Counterparts
  
81
12.15
 
Successors and Assigns
  
81
12.16
 
Disclosures and Confidentiality
  
82
12.17
 
Jurisdiction and Venue
  
83
12.18
 
Jury Waiver
  
84
12.19
 
Limitation on Liability
  
84
12.20
 
General Wavier and Release
  
84
12.21
 
Schedules, Exhibits and Annexes
  
85
12.22
 
Agreement to Govern
  
85





--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

        
Page
 
12.23
 
Entire Agreement
  
85





--------------------------------------------------------------------------------

 
 
ANNEXES TO LOAN AND SECURITY AGREEMENT
Annex I
  
Letters of Credit
Annex II
  
Initial Commitments; Addresses of Lenders
Annex III
  
Closing Checklist
Annex IV
  
Matrix of Actual to Projected Operating Statistics
 
SCHEDULES TO LOAN AND SECURITY AGREEMENT
Schedule 1
  
Borrower Information and Certain Defined Terms
Schedule 2.7
  
Facility B Loan Amortization Schedule
Schedule 2.10(b)
  
Alternate Working Capital
Schedule 2.20
  
Commitment Fees
Schedule 3.9
  
Wire Instructions
Schedule 5.4
  
Required Consent
Schedule 5.5
  
Regulatory Authorizations
Schedule 5.6
  
Agreements and Other Documents
Schedule 5.8
  
Restrictions on Indebtedness
Schedule 5.9
  
Government Contracts
Schedule 5.10
  
Financial Statements
Schedule 5.12
  
Deposit and Disbursement Accounts
Schedule 5.13
  
Insurance Policies
Schedule 5.16
  
Labor Matters
Schedule 5.17
  
Litigation
Schedule 5.18
  
Site and Site Leases; Real Property; Equipment Location
Schedule 5.31
  
Intellectual Property
Schedule 5.33
  
Security Interests—Recordings and Filings
Schedule 5.34
  
Place of Business
Schedule 5.35
  
Location of Collateral
Schedule 5.39
  
Assumed Names
Schedule 5.41
  
Transactions with Affiliates
Schedule 8.7
  
Insurance; Certificates of Insurance
Schedule 8.15
  
Financial Covenants
Schedule 9.1
  
Permitted Debt
Schedule 9.2
  
Liens
Schedule 9.14
  
Advisor Services
Schedule 10.2
  
Chief Strategy Officer Services
EXHIBITS TO LOAN AND SECURITY AGREEMENT
 
Exhibit A-1
  
Form of Amended and Restated Facility A Note
Exhibit A-2
  
Form of Amended and Restated Facility B Note
Exhibit B
  
Form of Borrowing Certificate
Exhibit C
  
Form of Notice of Conversion/Continuation
Exhibit D
  
Form of Opinion of Counsel to Loan Parties
Exhibit E
  
Form of Opinion of Regulatory Counsel to Loan Parties
Exhibit F
  
Form of Landlord Waiver and Consent
Exhibit G
  
Form of Assignment Agreement
Exhibit H
  
Form of Administrative Questionnaire
Exhibit I
  
Form of Additional Borrower Assumption
Exhibit J
  
Form of Amended and Restated Pledge Agreement





--------------------------------------------------------------------------------

 
Exhibit K
  
Form of Perfection Certificate
Exhibit L
  
Form of Compliance Certificate





--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
December 31, 2002, by and among the entity or entities which are described on
Schedule 1 or may become a party hereto pursuant to an Additional Borrower
Assumption as herein provided (individually a “Borrower” and collectively,
“Borrowers”); US LEC CORP., a Delaware corporation (“Holdings”), as Guarantor
and Borrower Representative; GENERAL ELECTRIC CAPITAL CORPORATION (in its
individual capacity, “GE Capital”), as a Lender and as administrative agent for
Lenders (in that latter capacity, “Administrative Agent”); WACHOVIA BANK,
NATIONAL ASSOCIATION (“Wachovia Bank”), as a Lender and as documentation agent
for Lenders (in that latter capacity, “Documentation Agent”); WACHOVIA
SECURITIES, INC., (“Wachovia Securities”), as syndication agent (in that
capacity, “Syndication Agent”); and the other Lenders party hereto from time to
time.
 
B A C K G R O U N D:
 
1.    Borrowers, Holdings, GE Capital, Wachovia Bank, Wachovia Securities and
the Lenders are parties to the Second Amended and Restated Loan and Security
Agreement, dated as of December 20, 1999 (the “Existing Loan Agreement”).
 
2.    Borrowers and Holdings have requested that Lenders amend and restate the
Existing Loan Agreement in its entirety.
 
3.    It is the intention of the parties hereto that (a) this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Loan Agreement or evidence payment of all or any of such obligations
and liabilities (b) this Agreement amend and restate in its entirety the
Existing Loan Agreement and (c) from and after the Effective Date, the Existing
Loan Agreement be of no further force or effect except as to evidence the
incurrence of the “Obligations” under and as defined therein, the
representations and warranties made and the actions or omissions performed or
required to be performed thereunder, in each case prior to the Effective Date.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and intending to be legally bound hereby, the parties hereto
agree as follows:
 
ARTICLE 1: DEFINITIONS
 
1.1    Certain Definitions.     Certain terms are defined on Schedule 1. In
addition to other words and terms defined in the preamble hereof or elsewhere in
this Agreement, or on the Schedules, the following words and terms shall have
the following meanings unless the context otherwise clearly requires:
 
“Accounts”: as defined in Section 4.1(a).
 
“Additional Borrower”: as defined in Section 6.3(c).
 
“Additional Borrower Assumption”: as defined in Section 9.13.
 
“Additional Interest”: as defined in Section 2.11(b).



1



--------------------------------------------------------------------------------

 
“Advisor”: a Person retained by Holdings in accordance with Section 9.14, and
any successor thereof, with the duties and obligations as set forth on Schedule
9.14.
 
“Affected Lender”: as defined in Section 2.18(d).
 
“Affiliate”: with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, five percent (5%) or more of the Stock having ordinary voting
power in the election of directors of such Person, (b) each Person that
controls, is controlled by or is under common control with such Person, (c) each
of such Person’s officers, directors, joint venturers and partners and (d) in
the case of individuals, the immediate family members, spouses and lineal
descendants of individuals who are Affiliates of any Borrower. For the purposes
of this definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude, in the case of any Loan Party, Administrative Agent and each Lender.
 
“Agent”: Administrative Agent, Syndication Agent or Documentation Agent.
 
“Agreement”: the Existing Loan Agreement, as amended and restated by this Third
Amended and Restated Loan and Security Agreement.
 
“Alternate Working Capital”: the lesser of the Loan Parties’ Excess Unrestricted
Cash and Excess Working Capital.
 
“Amendment Fee”: as defined in Section 6.3(g).
 
“Applicable Base Margin”: the 3.00% per annum interest rate margin payable in
addition to the Base Rate applicable to the Base Rate Loans.
 
“Applicable L/C Margin”: the per annum fee, from time to time in effect, payable
with respect to outstanding Letter of Credit Obligations, which shall be equal
to the Applicable LIBOR Margin.
 
“Applicable LIBOR Margin”: the 4.00% per annum interest rate margin payable in
addition to the LIBOR Rate applicable to LIBOR Loans.
 
“Asset Disposition”: means any sale or other disposition, or series of sales or
other dispositions (including by merger or consolidation, and whether by
operation of law or otherwise), made on or after the date hereof by any Loan
Party or any of its Subsidiaries to any Person of (a) all or substantially all
of the outstanding Stock of any of its Subsidiaries, (b) all or substantially
all of its assets or the assets of any division of any Borrower or any of its
Subsidiaries or (c) any other asset or assets which, when taken together with
all sales or other dispositions of assets not covered by the foregoing clauses
(a) and (b), yield proceeds or involve assets having a fair market value in
excess of $100,000 in any twelve-month period, other than as a result of (x) the
casualty or condemnation of such assets the proceeds of which do not exceed
$500,000 in the aggregate and (y) an upgrade of any existing asset so long as
the replacement asset is acquired within five (5) Business Days of such
disposition; provided that in the case of clause (x) above, such proceeds shall
be reinvested in productive assets useable in the Borrowers’ business on or
before 180 days after receipt thereof.



2



--------------------------------------------------------------------------------

 
“Assignment Agreement”: as defined in Section 3.1(a).
 
“Base Rate”: for any day, a floating rate equal to the higher of (a) the rate
publicly quoted from time to time by The Wall Street Journal as the “base rate
on corporate loans at large U.S. money center commercial banks” (or, if The Wall
Street Journal ceases quoting a base rate of the type described, the highest per
annum rate of interest published by the Board of Governors of the Federal
Reserve System in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent) and (b)
the Federal Funds Rate plus fifty (50) basis points per annum. Each change in
any interest rate provided for in this Agreement based upon the Base Rate shall
take effect at the time of such change in the Base Rate.
 
“Base Rate Loan”: a Loan or portion thereof bearing interest by reference to the
Base Rate.
 
“Borrower Representative”: Holdings, in its capacity as representative and agent
of Borrowers.
 
“Borrowers”: as defined in Schedule 1 and any other subsidiary of Holdings that
becomes a Borrower as herein provided.
 
“Borrowing Certificate”: a certificate substantially in the form of Exhibit B.
 
“Borrowing Date”: any Business Day on which a Facility A Advance is made or a
Letter of Credit Obligation is incurred.
 
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or Charlotte, North Carolina are
authorized or required by law to close.
 
“Business Plan”: Loan Parties’ business plan, including pro forma projections,
dated December 12, 2002, a copy of which is attached as Schedule 5.10, updated
as provided in Section 8.1(i).
 
“Capital Expenditures”: for any period, (a) the additions to property, plant and
equipment and other capital expenditures (including all systems and development
expenditures related to the Networks) of Loan Parties that are (or would be) set
forth in a consolidated statement of cash flows of Loan Parties for such period
prepared in accordance with GAAP; provided, however, that no consideration paid
for or expenditure related to the acquisition of any license and no capitalized
interest shall be treated as a Capital Expenditure nor shall expenditures of
proceeds of insurance settlements, condemnation awards and other like
settlements in respect of lost, destroyed, damaged or condemned property, plant
or equipment, to the extent that such expenditures are made to repair or replace
such property or to acquire other property, plant and equipment useful in the
business within twelve (12) months of receipt of such proceeds, be deemed
Capital Expenditures and (b) Capital Lease Obligations incurred by Loan Parties
during such period.
 
“Capital Lease”: with respect to any Person, any lease of any property (whether
real, personal or mixed) by such Person as lessee that, in accordance with GAAP,
would be required to be classified and accounted for as a capital lease on a
balance sheet of such Person.



3



--------------------------------------------------------------------------------

 
“Capital Lease Obligation”: with respect to any Capital Lease of any Person, the
amount of the obligation of the lessee thereunder that, in accordance with GAAP,
would appear on a balance sheet of such lessee in respect of such Capital Lease.
 
“Cash”: at any time, the cash, cash equivalents or marketable investment grade
securities held by any Loan Party free of any claims or encumbrances other than
those created by the Loan Documents.
 
“Cash Interest Coverage Ratio”: EBITDAR for any period of twelve (12)
consecutive Fiscal Months divided by Net Interest Expense (excluding any portion
thereof not paid in cash) for such period.
 
“Change of Control”: the earlier to occur of (a) an occurrence whereupon, fewer
than one-half of the directors comprising the board of directors of Holdings
shall include members of a group consisting of (i) the directors of Holdings as
of the Effective Date, and (ii) replacement or additional directors nominated or
supported by one-half or more of the members of the foregoing group and any such
replacement or additional directors; provided, however, that in the event the
“Investor Agents” exercise their rights under Section 3.4 of the Corporate
Governance Agreement dated April 11, 2000, between Holdings and affiliates of
Bain Capital, Inc. and Thomas H. Lee Partners, L.P., such exercise shall not
constitute a “Change of Control” and (b) a “Change of Control” under any
documentation with respect to Permitted Subordinated Debt.
 
“Charges”: all federal, state, county, city, municipal, local, foreign or other
governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Loan Party, (d) any Loan Party’s ownership or
use of any properties or other assets or (e) any other aspect of any Loan
Party’s business.
 
“Closing Checklist”: the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with this Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex III.
 
“Co-Arrangers”: GECMG and Wachovia Securities.
 
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”: as defined in Section 4.1.
 
“Commercial Tort Claim”: shall have the meaning given to it in the UCC.
 
“Commitment Fees”: as defined in Section 2.20(a).
 
“Communications Law”: any and all of (a) the Telecommunications Act of 1996, the
Communications Act of 1934, any similar or successor federal statute to either
and the rules and regulations of the FCC thereunder and (b) any state law
governing the provision of telecommunications services and the rules and
regulations of the PUC, all as the same may be in effect from time to time.



4



--------------------------------------------------------------------------------

 
“Communications Pledge Agreement”: the Pledge Agreement, dated as of even date
herewith, executed by US LEC Communications Inc., pursuant to which all of the
Stock of US LEC Acquisition Co. described on Schedule 1 on the date hereof is
pledged to the Administrative Agent on behalf of the Secured Parties.
 
“Compliance Certificate”: a certificate substantially in the form of Exhibit L,
which shall also include an update of the Perfection Certificate, in form and
substance acceptable to the Administrative Agent.
 
“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing, directly or indirectly, any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of such primary
obligation against loss in respect thereof.
 
“Contracts”: as defined in Section 4.1(b).
 
“CSO”: as defined in Section 10.2(c).
 
“Current Assets”: with respect to any Person, all current assets of such Person
as of any date of determination calculated in accordance with GAAP, but
excluding Indebtedness due from Affiliates.
 
“Current Liabilities”: with respect to any Person, all liabilities which should,
in accordance with GAAP, be classified as current liabilities, and in any event
shall include all Indebtedness payable on demand or within one year from any
date of determination without any option on the part of the obligor to extend or
renew beyond such year, all accruals for federal or other taxes based on or
measured by income and payable within such year, and the current portion of
long-term debt required to be paid within one year, but excluding, in the case
of Borrowers, the aggregate outstanding principal balances of the Loans.
 
“Default”: any of the conditions or occurrences specified in Section 10.1,
whether or not any requirement for the giving of notice, the lapse of time, or
both, or any other condition has been satisfied.
 
“Default Rate”: as defined in Section 2.11(e).
 
“Deferral Period”: the period of eight (8) consecutive Fiscal Quarters beginning
with the Fiscal Quarter ended December 31, 2002, through and including the
Fiscal Quarter ended September 30, 2004, during which a portion of the Facility
B Loan amortization payments due under the Existing Loan Agreement are deferred.
 
“Deferred Amortization”: all amortization due during the Deferral Period under
the Existing Loan Agreement (exclusive of the Facility B Loan Payment) in an
aggregate amount of not more than $30,000,000, which has been reallocated as set
forth in Schedule 2.7.



5



--------------------------------------------------------------------------------

 
“Deposit Account”:  shall have the meaning given to it in the UCC.
 
“Disqualified Stock”:  any Stock of Holdings which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or is
exchangeable for Indebtedness, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to the first anniversary of the
Facility B Loan Maturity Date.
 
“EBITDAR”:  for any period, the sum of (a) consolidated net income (excluding
(i) extraordinary gains and losses and any losses resulting from resolution of
disputed reciprocal compensation, (ii) costs and expenses of the Advisor and the
CSO and (iii) costs and expenses related to the execution of this Agreement and
the Subordinated Debt Investment Documents (including amendment fees, fees and
expenses of counsel, charges taken in respect of loan fees previously paid and
similar charges relating to this Agreement, the Subordinated Debt Investment
Documents and the transactions contemplated thereby), plus (b) depreciation,
amortization, Net Interest Expense, and tax expense plus (c) non-cash charges
and non-cash losses from (i) write-offs or write-downs resulting from the
impairment or abandonment of assets or (ii) the amount of any compensation
deduction as the result of any grant of Stock to employees, officers, directors
or consultants (other than charges representing accruals of future cash expenses
and any non-cash gains from any reversal of a charge by reason of a decrease in
the value of any Stock or Stock Equivalent); provided that in the case of clause
(i), such write-off or write-down shall be required by GAAP and/or a requirement
of Holding’s independent auditors but not as the result of any sale or closure
of any asset or facility minus (d) non-cash gains.
 
“Effective Date”:  the date on which the conditions set forth in Article 6 are
satisfied or waived with consent of all Lenders.
 
“Electronic Chattel Paper”:  shall have the meaning given to it in the UCC.
 
“Environmental Laws”:  all applicable federal, state, local and foreign laws,
statutes, ordinances, codes, rules, standards and regulations, now or hereafter
in effect, and in each case as amended or supplemented from time to time, and
any applicable judicial or administrative interpretation thereof, including any
applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.); each as from time to time
amended, and any and all regulations promulgated thereunder, and all analogous
state, local and foreign counterparts or equivalents and any transfer of
ownership notification or approval statutes.
 
“Environmental Liabilities”:  with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property



6



--------------------------------------------------------------------------------

 
damages, natural resource damages, consequential damages, treble damages, costs
and expenses (including all fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
“Environmental Permits”:  all permits, licenses, authorizations, certificates,
approvals or registrations required by any Governmental Authority under any
Environmental Laws.
 
“Equipment”:  as defined in Section 4.1(c).
 
“Equity Payment”:  any distribution of earnings or capital, or any redemption or
other payment in respect of stock, membership interests, partnership interests
or other equity interests, including options and warrants, either directly or
indirectly, whether in cash or property or in obligations of any Loan Party.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor statute.
 
“Event of Default”:  any of the events specified in Section 10.1; provided,
however, that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, under Section 10.1 or otherwise, has been
satisfied.
 
“Excess Cash”:  at any date, the aggregate amount of unrestricted Cash in excess
of $5 million held by Loan Parties on such date.
 
“Excess Cash Flow”:  without duplication, with respect to any Fiscal Year of
Loan Parties, consolidated net income plus (a) depreciation, amortization and
Net Interest Expense to the extent deducted in determining consolidated net
income, plus decreases or minus increases (as the case may be) (b) in Working
Capital (exclusive of Cash), minus (c) Net Interest Expense paid or accrued
(excluding any original issue discount, interest paid in kind or amortized debt
discount, to the extent included in determining Net Interest Expense) and
scheduled principal payments paid or payable in respect of Indebtedness
permitted hereunder to be incurred, minus or plus (as the case may be), (d)
extraordinary gains or losses which are cash items not included in the
calculation of net income, minus (e) Capital Expenditures for such Fiscal Year
permitted hereunder, plus (f) taxes deducted in determining consolidated net
income to the extent not paid for in Cash.
 
“Excess Unrestricted Cash”:  for each Fiscal Month, the amount of actual
unrestricted Cash in excess of the sum of (a) the amount of projected
unrestricted cash as set forth on Schedule 2.10(b) opposite such Fiscal Month,
(b) $7,500,000, (c) the proceeds from Asset Dispositions that the Loan Parties
are permitted to retain under Section 2.10(b)(i) and (d) the proceeds from the
sale or issuance of Stock or Indebtedness that the Loan Parties are permitted to
retain under Section 2.10(b)(ii).
 
“Excess Working Capital”:  for each Fiscal Month, the amount of actual Working
Capital in excess of the sum of (a) the amount of projected Working Capital as
set forth on Schedule 2.10(b) opposite such Fiscal Month, (b) $15,000,000, (c)
the proceeds from Asset Dispositions



7



--------------------------------------------------------------------------------

 
that the Loan Parties are permitted to retain under Section 2.10(b)(i), and (d)
the proceeds from the sale or issuance of Stock or Indebtedness that the Loan
Parties are permitted to retain under Section 2.10(b)(ii).
 
“Existing Loan”:  as defined in Section 2.2(b).
 
“Existing Loan Agreement”:  as defined in the recitals to this Agreement.
 
“Facility A Advance”:  any advance made pursuant to Section 2.1(a) together with
each “Facility A Advance” under and as defined in the Existing Loan Agreement.
 
“Facility A Commitment”:  (a) as to any Lender, the aggregate commitment of such
Lender to make its Pro Rata Share of Facility A Advances and/or incur Letter of
Credit Obligations hereunder or in the most recent Assignment Agreement executed
by such Lender and (b) as to all Lenders, the aggregate commitment of all
Lenders to make Facility A Advances and/or incur Letter of Credit Obligations,
which aggregate commitment shall be Twenty-Five Million Dollars ($25,000,000) on
the date hereof, as such amount may be adjusted, if at all, from time to time in
accordance with this Agreement.
 
“Facility A Commitment Termination Date”:  the earliest of (a) December 20,
2006, (b) the date of termination of Lenders’ obligations to make Facility A
Advances and/or incur Letter of Credit Obligations or permit existing Loans to
remain outstanding pursuant to Section 10.2(b) and (c) the date of indefeasible
prepayment in full by Borrowers of the Facility A Loans and the cancellation and
return (or stand-by guarantee) of all Letters of Credit or the cash
collateralization of all Letter of Credit Obligations pursuant to Annex I and
the permanent reduction of the Facility A Commitment to zero dollars ($0).
 
“Facility A Loan”:  at any time, the sum of (a) the aggregate amount of Facility
A Advances outstanding to Borrowers plus (b) the aggregate outstanding balance
of all Letter of Credit Obligations incurred on behalf of Borrowers. Unless the
context otherwise requires, references to the outstanding principal balance of
the Facility A Loan shall include the outstanding balance of Letter of Credit
Obligations.
 
“Facility A Note”:  as defined in Section 2.3(a).
 
“Facility B Loan”:  the aggregate amount of “Facility B Advances” under and as
defined in the Existing Loan Agreement outstanding to Borrowers on the Effective
Date.
 
“Facility B Loan Maturity Date”:  the earlier of (a) December 20, 2006 and (b)
the date of termination of Lenders’ obligations to permit the Facility B Loan to
remain outstanding pursuant to Section 10.2(b).
 
“Facility B Loan Payment”:  as defined in Section 6.7.
 
“Facility B Note”:  as defined in Section 2.3(b).
 
“FCC”:  the Federal Communications Commission of the United States of America,
and any successor, in whole or in part, to its jurisdiction.



8



--------------------------------------------------------------------------------

 
“Federal Funds Rate”:  shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by Administrative Agent.
 
“Fees”:  any and all fees payable to Administrative Agent or any Lender pursuant
to this Agreement or any of the other Loan Documents.
 
“Financial Statements”:  the consolidated income statements, statements of cash
flows and balance sheets of Loan Parties delivered in accordance with this
Agreement.
 
“Fiscal Month”:  any of the monthly accounting periods of Loan Parties ending on
the last day of each calendar month of each year.
 
“Fiscal Quarter”:  any of the quarterly accounting periods of Loan Parties
ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year”:  any of the annual accounting periods of Loan Parties ending on
December 31 of each year.
 
“Fixed Charges”:  the sum, for any period, of (a) Total Debt Service, plus (b)
Capital Expenditures, plus (c) cash taxes.
 
“Fixed Charges Coverage Ratio”:  as of any date, (a) the sum of (i) EBITDAR for
any period of twelve (12) consecutive Fiscal Months plus (ii) the product of
(but not less than zero) (x) up to $15 million of Excess Cash as of the last day
of the most recent Fiscal Month in such period minus (y) Cash required to be
paid pursuant to Section 2.10(b) on such date or thereafter and which is
attributable to such period, divided by (b) Fixed Charges for such period.
 
“GAAP”:  subject to Section 1.2, generally accepted accounting principles in the
United States of America (as such principles may change from time to time)
applied on a consistent basis (except for changes in application in which Loan
Parties’ independent certified public accountants concur), applied both to
classification of items and amounts.
 
“General Intangibles”:  as defined in Section 4.1(d).
 
“Governmental Actions”:  actions by any Governmental Authority.
 
“Governmental Authority”:  the federal government, any state or political
subdivision thereof, any city or municipal entity, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
“Gross PP&E”:  total property, plant and equipment, excluding accumulated
depreciation and amortization.
 
“Gross Profit Percentage”:  for any period, the percentage resulting from
consolidated gross profit of Loan Parties divided by consolidated total revenues
of Loan Parties.
 
“Guaranties”:  collectively, the Holdings Guaranty and any other guaranty
executed by any Guarantor in favor of Secured Parties in respect of the
Obligations.



9



--------------------------------------------------------------------------------

 
“Guarantors”:  Holdings and any existing or future Subsidiary of Holdings which
is not a Borrower and which executes a guaranty or other similar agreement in
favor of Secured Parties in respect of the Obligations.
 
“Hazardous Material”:  any substance, material or waste which is regulated by,
or forms the basis of liability now or hereafter under, any Environmental Laws,
including any material or substance which is (a) defined as a “solid waste,”
“hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “pollutant,” “contaminant,”
“hazardous constituent,” “special waste,” “toxic substance” or other similar
term or phrase under any Environmental Laws or (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (“PCBs”) or any
radioactive substance.
 
“Holdings”:  as defined in the recitals to this Agreement.
 
“Holdings Guaranty”:  the Guaranty of Holdings, pursuant to Article 11.
 
“Holdings Pledge Agreement”:  the Amended and Restated Pledge Agreement, dated
of even date herewith, as amended, executed by Holdings pursuant to which all of
the Stock of all Borrowers described on Schedule I on the date hereof is pledged
to Administrative Agent on behalf of Secured Parties.
 
“Holdings Series A Preferred Stock”:  Series A Convertible Preferred Stock, par
value $0.01 per share, of Holdings.
 
“Indebtedness”:  as to any Person, at a particular time, without duplication (a)
indebtedness for borrowed money or for the deferred purchase price of property
or services in respect of which such Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which such
Person otherwise assures a creditor against loss, (b) obligations under leases
which shall have been or should be, in accordance with GAAP, recorded as Capital
Leases in respect of which obligations such Person is liable, contingently or
otherwise, as obligor, guarantor or otherwise, or in respect of which
obligations such Person assures a creditor against loss, (c) obligations of such
Person to purchase or repurchase accounts receivable, chattel paper or other
payment rights sold or assigned by such Person, (d) indebtedness or obligations
of such Person under or with respect to letters of credit, notes, bonds or other
debt instruments (other than letters of credit that are cash collateralized) and
(e) all obligations of such Person under any interest rate swap, cap or collar
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in interest rates, in each case whether
contingent or matured.
 
“Interest Expense”:  for any period, the aggregate amount of interest, hedging
costs and fees (excluding closing fees) paid or payable during such period by
Loan Parties in respect of Total Debt.
 
“Interest Income”:  for any period, the aggregate amount of interest received
during such period by Loan Parties in respect of Cash.
 
“Interest Payment Date”:  (a) as to any Base Rate Loan, the last Business Day of
each Fiscal Quarter to occur while such Loan is outstanding and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, however, that
in the case of any LIBOR Period greater than three (3) months in duration,
interest shall be payable at three month intervals and on the last day of such
LIBOR Period; and provided, further, that, in addition to the foregoing, each



10



--------------------------------------------------------------------------------

of (x) the date upon which the Facility A Commitment has been terminated and all
of the Loans have been paid in full and (y) the Facility A Commitment
Termination Date shall be deemed to be an “Interest Payment Date” with respect
to any interest which is then accrued under this Agreement. Notwithstanding the
foregoing, until the repayment in full of the Deferred Amortization, the
Interest Payment Date, with respect to any Base Rate Loan or LIBOR Loan shall be
the last Business Day of each Fiscal Month to occur while such Loan is
outstanding and, as applicable, the last day of any applicable LIBOR Period.
 
“Inventory”: as defined in Section 4.1(e).
 
“Investment Property”: shall have the meaning given to it in the UCC.
 
“Investors”: shall mean the Persons party to the Subordinated Debt Investment
Documents as investors.
 
“Landlord Consent”: a consent substantially in the form of Exhibit F or in other
form acceptable to Requisite Lenders executed by the owner/landlord, sublessor
and/or licensor (including carriers) of any real property where any of the
Collateral is or is to be located.
 
“Law”: any law (including common law), constitution, statute, regulation, rule,
ordinance, order, injunction, writ, decree or award of any governmental body or
court of competent jurisdiction or of any arbitrator (including but not limited
to ERISA, the Code, the UCC, any applicable tax law, product safety law,
occupational safety or health law, Communications Law, Environmental Law and/or
securities laws).
 
“L/C Sublimit”: as defined in Annex I.
 
“Lenders”: the Lenders party hereto and, if any such Lender shall decide to
assign all or any portion of the Obligations, such term shall include such
assignee and any subsequent assignee of any assignee.
 
“Letter of Credit Obligations”: all outstanding obligations incurred by
Administrative Agent or Lenders at the request of Borrower Representative,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of a reimbursement agreement or guaranty by
Administrative Agent or purchase by Lenders of a participation as set forth in
Annex I with respect to any Letter of Credit. The amount of such Letter of
Credit Obligations shall equal the maximum amount which may be payable by
Administrative Agent or Lenders thereupon or pursuant thereto.
 
“Letter of Credit Right”: shall have the meaning given to it in the UCC.
 
“Letters of Credit”: commercial or standby letters of credit issued for the
account of any Borrower by any L/C Issuer for which Administrative Agent and
Lenders have incurred Letter of Credit Obligations.
 
“Liberty”: Liberty Bank and Trust Company.
 
“LIBOR Business Day”: a Business Day on which banks in the city of London are
generally open for interbank or foreign exchange transactions.



11



--------------------------------------------------------------------------------

 
“LIBOR Loan”:   Loan or any portion thereof bearing interest by reference to the
LIBOR Rate.
 
“LIBOR Period”:  with respect to any LIBOR Loan, each period commencing on a
LIBOR Business Day selected by Borrower Representative pursuant to this
Agreement and ending one week or one, two, three or six months thereafter, as
selected by Borrower Representative’s irrevocable notice to Administrative Agent
as set forth in Section 2.11(e); provided, however, that the foregoing provision
relating to LIBOR Periods is subject to the following:
 
(a)  if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;
 
(b)  any LIBOR Period pertaining to a LIBOR Loan that begins on the last LIBOR
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBOR Period) shall
end on the last LIBOR Business Day of a calendar month;
 
(c)  Borrower Representative shall select LIBOR Periods so as not to require a
payment or prepayment of any LIBOR Loan during a LIBOR Period for such Loan;
 
(d)  Borrower Representative shall select LIBOR Periods so that there shall be
no more than six (6) separate LIBOR Loans in existence at any one time; and
 
(e)  Borrower Representative may not more frequently than once each calendar
month select, or continue a LIBOR Loan for, a LIBOR Period of one week and may
not continue any LIBOR Loan having a LIBOR Period of one week for another LIBOR
Period of one week.
 
“LIBOR Rate”:  for each LIBOR Period, a rate of interest determined by
Administrative Agent equal to:
 
(a)  the offered rate for deposits in United States Dollars for the applicable
LIBOR Period which appears on Telerate Page 3750 as of 11:00 a.m., London time,
on the second full LIBOR Business Day next preceding the first day of each LIBOR
Period (unless such date is not a Business Day, in which event the next
succeeding Business Day will be used); divided by
 
(b)  a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Board of Governors of the Federal Reserve System or other
governmental authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D of such Board) which are required to
be maintained by a member bank of the Federal Reserve System.



12



--------------------------------------------------------------------------------

 
If such interest rates shall cease to be available from Telerate News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to Administrative Agent and
Borrower Representative.
 
“Lien”:  any mortgage, pledge, hypothecation, lien (statutory or other),
judgment lien, security interest, security agreement, charge or other
encumbrance, or other security arrangement of any nature whatsoever, including,
without limitation, any installment contract, conditional sale or other title
retention arrangement, any sale of accounts receivable or chattel paper, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security and the filing of any financing statement under the UCC or comparable
law of any jurisdiction.
 
“Loan Documents”:  this Agreement, the Notes, the Security Documents, the
Guaranties, all other filings and all other agreements, instruments, documents
and certificates identified in the Closing Checklist executed and delivered to,
or in favor of, Administrative Agent and/or Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, filings
and all other written matter whether heretofore, now or hereafter executed by or
on behalf of any Loan Party, or any employee of any Loan Party, and delivered to
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to such agreement as the same may be in
effect at any and all times such reference becomes operative.
 
“Loan Parties”:  Borrowers, Holdings and each other Guarantor.
 
“Loans”:  the Facility A Loan and the Facility B Loan.
 
“Markets”:  as defined in Schedule 1.
 
“Material Adverse Effect” or “Material Adverse Change”:  a material adverse
effect on or material adverse change in (a) a material portion of the
Collateral, (b) the business, financial or other condition, prospects or
projections of Holdings and its Subsidiaries taken as a whole from that
reflected in the Business Plan, (c) the ability of any Loan Party to perform its
obligations under this Agreement, the Notes, the other Loan Documents or the
System Agreements or (d) Administrative Agent’s or Lenders’ ability to enforce
the rights and remedies granted under this Agreement or the other Loan
Documents, in all cases whether attributable to a single circumstance or event
or an aggregation of circumstances or events.
 
“Maximum Lawful Rate”:  as defined in Section 2.11(f).
 
“Net Interest Expense”:  for any period, Interest Expense less Interest Income.
 
“Net Total Debt”:  as of any date, (a) Total Debt minus (b) the product of (but
not less than zero) (i) Cash minus (ii) Cash required to be paid pursuant to
Section 2.10(b) on such date or thereafter and which is attributable to such
period.
 
“Network”:  a transmission and communications system operated by a Loan Party,
including all Equipment related thereto.
 
“Non-Funding Lender”:  as defined in Section 3.9(a)(ii).



13



--------------------------------------------------------------------------------

 
“Notes”:  the Facility A Notes and the Facility B Notes, collectively.
 
“Notice of Conversion/Continuation”:  as defined in Section 2.11(f).
 
“Obligations”:  all loans, advances, debts, liabilities and obligations for the
performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Loan Party to Administrative Agent
or any Lender, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under this Agreement, any of the other Loan Documents
or any interest rate swap agreement. This term includes all principal, interest
(including all interest which accrues after the commencement of any case or
proceeding in bankruptcy after the insolvency of, or for the reorganization of,
any Loan Party, whether or not allowed in such proceeding), Letter of Credit
Obligations, Fees, expenses, attorneys’ fees and any other sum chargeable to any
Loan Party under this Agreement or any of the other Loan Documents.
 
“Organizational Documents”:  with respect to a corporation, the articles of
incorporation and by-laws of such corporation; with respect to a partnership,
the certificate of partnership (or limited partnership, as applicable) and
partnership agreement, together with the analogous documents for any corporate
or partnership general partner; and in any case, any other document governing
the formation and conduct of business by such entity.
 
“Original Amortization”:  the component of each amortization payment of the
Facility B Loan identified on Schedule 2.7 as “Original Amortization”.
 
“Other Lender”:  as defined in Section 3.9(d).
 
“PBGC”:  the Pension Benefit Guaranty Corporation established under Title IV of
ERISA or any other governmental agency, department or instrumentality succeeding
to its functions.
 
“Perfection Certificate”:  a certificate substantially in the form of Exhibit K.
 
“Permits”:  all consents, licenses, notices, approvals, authorizations, filings,
orders, registrations, and permits required by any Governmental Authority for
the construction and operation of a Network (excluding Regulatory
Authorizations), issued or obtained as and when required in accordance with all
Requirements of Law.
 
“Permitted Acquisition”:  a Telecommunications Acquisition which satisfies the
following conditions:
 
(a)  no Default or Event of Default exists, both immediately before and after
giving effect to such acquisition;
 
(b)  not later than fifteen (15) days prior to the completion of such
acquisition, Holdings shall have provided Lenders with information and financial
analysis (including purchase price and historical and projected revenue, cash
flow and cost reductions) regarding such acquisition, demonstrating to the
reasonable satisfaction of Lenders, after giving pro forma effect to such
acquisition, compliance with Schedule 8.15;



14



--------------------------------------------------------------------------------

 
(c)  the sole form of consideration for such acquisition shall consist of Stock
of Holdings which does not constitute Disqualified Stock and/or Permitted
Subordinated Debt;
 
(d)  the Advisor shall have analyzed the proposed acquisition and shall have
recommended the acquisition;
 
(e)  the acquisition shall have been approved by management and the board of
directors of Holdings; and
 
(f)  the total transaction value of any single acquisition or series of related
acquisitions shall not exceed $2,500,000 or, until the Termination Date,
$5,000,000 in the aggregate with all other acquisitions.
 
“Permitted Debt”:  (a) the Obligations, (b) existing Indebtedness (including
existing letters of credit) specified on Schedule 9.1 and any refinancings
thereof which do not increase the aggregate outstanding principal amount thereof
and are on terms that in the aggregate are not less favorable to Loan Parties,
(c) Indebtedness incurred in connection with purchase money Indebtedness and
Capital Leases in an aggregate amount up to $1,000,000 at any time outstanding,
(d) Indebtedness incurred in connection with letters of credit (including
letters of credit set forth on Schedule 9.1) with Wachovia and Liberty or such
other financial institution as shall be acceptable to Administrative Agent or
the Lenders in an aggregate amount not to exceed $2,000,000 at any time
outstanding, provided that simultaneously with the issuance of any letter of
credit by a financial institution other than Wachovia or Liberty, the relevant
control agreement then in effect with Wachovia or Liberty shall be revised to
decrease the aggregate amount of letters of credit permitted thereunder in an
amount equal to the letters of credit issued by such financial institution, (e)
Permitted Subordinated Debt, (f) inter-company Indebtedness between Loan Parties
and (g) interest rate protection agreements in connection with Indebtedness
permitted hereunder.
 
“Permitted Encumbrances”:  the Liens permitted under Section 9.2.
 
“Permitted Subordinated Debt”:  (a) the subordinated debt evidencing and giving
rise to the Subordinated Debt Investment and (b) Indebtedness in an amount not
greater than $150,000,000 that (i) does not require any payment of principal
until twelve (12) months after the later of the Facility A Commitment
Termination Date and the Facility B Loan Maturity Date, (ii) is issued on market
terms prevailing at the time and (iii) is subordinated on terms reasonably
acceptable to Requisite Lenders to the Indebtedness created hereunder or
pursuant to any other Loan Document.
 
“Person”:  any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan”:  any employee pension benefit plan to which Section 4021 of ERISA
applies and (i) which is maintained for employees of any Loan Party or (ii) to
which any Loan Party made, or was required to make, contributions at any time
within the preceding five (5) years.



15



--------------------------------------------------------------------------------

 
“Pledge Agreement(s)”:   the Holdings Pledge Agreement and any other pledge
agreement, substantially in the form of Exhibit J, executed by any Loan Party
pledging any stock or membership or ownership interests to Administrative Agent
on behalf of Secured Parties.
 
“Preferred Stock Purchase Agreement”:  Preferred Stock Purchase Agreement, dated
as of April 11, 2000, among Holdings and affiliates of Bain Capital, Inc. and
Thomas H. Lee Partners, L.P., without giving effect to any amendments thereof or
waivers with respect thereto.”
 
“Preferred Stock Transaction Documents”:  collectively, the Preferred Stock
Purchase Agreement and the other Transaction Documents (as defined in the
Preferred Stock Purchase Agreement), without giving effect to any amendments
thereof or waivers with respect thereto.
 
“Proceeds”:  as defined in Section 4.1(l).
 
“Projections”:  Loan Parties’ forecasted consolidated (a) balance sheets; (b)
profit and loss statements and (c) cash flow statements, together with
appropriate supporting details and a statement of underlying assumptions.
 
“Pro Rata Share”:  (a) with respect to all matters relating to any Lender, the
percentage obtained by dividing (i) the sum of the Facility A Commitment and
outstanding Facility B Loans of such Lender by (ii) the aggregate Facility A
Commitment and Facility B Loans of all Lenders and (b) with respect to all Loans
on and after the Facility A Commitment Termination Date, the percentage obtained
by dividing (i) the aggregate outstanding principal balance of the Loans held by
that Lender by (ii) the outstanding principal balance of the Loans held by all
Lenders.
 
“PUC”:  the public utilities commission for the state or any other jurisdiction
in which all or any portion of a Network is located, or any successor agency,
and any successor, in whole or in part, to its functions or jurisdictions, and
any other Persons specified on Schedule 1.
 
“Regulatory Authorizations”:  all approvals, authorizations, licenses, filings,
notices, registrations, consents, permits, exemptions, registrations,
qualifications, designations, declarations, or other actions or undertakings now
or hereafter made by, to or in respect of any telecommunications Governmental
Authority, including any certificates of public convenience and all grants,
approvals, licenses, filings and registrations from or to the FCC or PUC or
under any Communications Law necessary in order to enable any Loan Party to
provide telecommunications service of the type provided or proposed to be
provided by such Loan Party and any authorizations specified on Schedule 1.
 
“Regulatory Event”:  any of the following events: (a) any Lender becomes subject
to regulation as a “carrier,” a “telephone company,” a “common carrier,” a
“public utility” or otherwise under any applicable law or governmental
regulation, federal, state or local, solely as a result of the transactions
contemplated by this Agreement and the other Loan Documents, or (b) any Loan
Party becomes subject to regulation by any Governmental Authority in any way
that is materially different from the regulation existing on the date of the
Existing Loan Agreement and that could reasonably be expected to have a Material
Adverse Effect or (c) the FCC or any PUC issues an order revoking, denying or
refusing to renew, or recommending the revocation, denial or non-renewal of, any
Regulatory Authorization that could reasonably be expected to have a Material
Adverse Effect.
 
“Release”:  any release, threatened release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge,
dispersal, dumping, leaching



16



--------------------------------------------------------------------------------

 
or migration of Hazardous Material in the indoor or outdoor environment,
including the movement of Hazardous Material through or in the air, soil,
surface water, ground water or property.
 
“Released Parties”: as defined in Section 12.20.
 
“Replacement Lender”: as defined in Section 2.18(d).
 
“Reportable Event”: (a) a reportable event described in Section 4043 of ERISA
and regulations thereunder, (b) a withdrawal by a substantial employer from a
Plan to which more than one employer contributes, as referred to in Section
4063(b) of ERISA or (c) a cessation of operations at a facility causing more
than twenty percent (20%) of Plan participants to be separated from employment,
as referred to in Section 4062(f) of ERISA.
 
“Required Consents”: the Governmental Authority approvals or consents of other
Persons required with respect to each Loan Party’s execution, delivery and
performance of this Agreement and the other Loan Documents, as defined in
Schedule 5.4.
 
“Requirement of Law”: as to any Person, the Organizational Documents of such
Person, and any law, treaty, rule or regulation, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its properties or transactions or to
which such Person or any of its property or transactions is subject, including
all applicable common law and equitable principles, all provisions of all
applicable state and federal constitutions, statutes, rules, regulations and
orders of governmental bodies, all Permits or Regulatory Authorizations issued
to Borrower, all Communications Laws and all Environmental Laws.
 
“Requisite Lenders”: (a) (i) Lenders having at least sixty-six and two-thirds
percent (66 2/3%) of the sum of the Facility A Commitment and outstanding
Facility B Loan of all Lenders or (ii) if the Facility A Commitment has been
terminated, at least sixty-six and two-thirds percent (66 2/3%) of the aggregate
outstanding amount of all Loans, as applicable, and (b) in no event, shall be
fewer than three (3) Lenders. In the event that any Affiliate of a Loan Party
shall become a Lender, such Lender’s Facility A Commitment and Loans shall not
be taken into account in determining the Requisite Lenders. As of the Effective
Date, no Lender is an Affiliate of any Loan Party.
 
“Responsible Officer”: of a Person, the chief executive officer, the president,
the general counsel, the chief financial officer or the vice president of
treasury operations of such Person.
 
“Secured Parties”: Administrative Agent and Lenders.
 
“Security Documents”: this Agreement, the Pledge Agreements, the Landlord
Consents, all financing statements, and any other documents granting,
evidencing, or perfecting any security interest or Lien with respect to or
securing any of the Obligations.
 
“Site Leases”: collectively, all leases, subleases, tower leases, co-location
agreements, license agreements, easements, use agreements, privileges, access
agreements, right-of-way agreements and all other agreements relating to the use
by any Loan Party of any Site.
 
“Site(s)”: any site where Equipment with a cost of more than $100,000 is
located.



17



--------------------------------------------------------------------------------

 
“Software” and “Software Licenses”:  any software now or hereafter owned by, or
licensed to, any Loan Party or with respect to which such Loan Party has or may
have license or use rights.
 
“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the present fair saleable value of the assets of such Person in a
non-distressed sale is greater than the total amount of liabilities, including
contingent liabilities, of such Person; (b) such Person does not intend to, and
does not believe that it will, incur debts or liabilities beyond such Person’s
ability to pay as such debts and liabilities mature and (c) such Person is not
engaged in a business or transaction, and is not about to engage in a business
or transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of contingent liabilities (such as
litigation, guarantees and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably be expected
to become an actual or matured liability.
 
“Stock”:  all shares, options, warrants, general or limited partnership or
membership interests or other equivalents (regardless of how designated) of or
in a corporation, partnership, limited liability company or equivalent entity,
whether voting or nonvoting, including common stock, preferred stock or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended).
 
“Subordinated Debt Investment”:  net cash proceeds of at least $5,000,000 in
form and substance, including with respect to any terms and conditions thereto,
acceptable to Administrative Agent and Requisite Lenders, in their sole and
absolute discretion.
 
“Subordinated Debt Investment Documents”:  all agreements, instruments,
documents and certificates executed and delivered in connection with the
Subordinated Debt Investment or the transactions contemplated thereby, including
all appendices, exhibits or schedules thereto.
 
“Subsidiary”:  with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding Stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of fifty percent (50%) or more of such Stock, whether by
proxy, agreement, operation of law or otherwise, and (b) any partnership or
limited liability company in which such Person and/or one or more Subsidiaries
of such Person shall have an interest (whether in the form of voting or
participation in profits or capital contribution) of more than fifty percent
(50%) or of which any such Person is a general partner or may exercise the
powers of a general partner.
 
“System Agreements”:  any and all agreements and documents executed by or
delivered by or to any Loan Party at any time in connection with any Network or
its acquisition, construction or operation, including all management and
maintenance agreements, agreements for storage or warehousing of Collateral,
Site Leases and interconnection agreements.
 
“Taxes”:  taxes, levies, imposts, deductions, Charges or withholdings, and all
liabilities with respect thereto, excluding taxes imposed on or measured by the
net income of Administrative Agent or a Lender by the jurisdiction under which
Administrative Agent or any



18



--------------------------------------------------------------------------------

 
Lender is organized or from which it makes its Loans or any political
subdivision of either thereof.
 
“Telecommunications Acquisition”:  the acquisition of a Telecommunications
Business effected by (a) a merger with a Loan Party in which the Loan Party is
the surviving entity, (b) an acquisition of assets by a Loan Party, (c) an
acquisition of Stock by Holdings or (d) a merger of a newly created wholly-owned
first tier Subsidiary of Holdings into another Person, which, upon the merger,
becomes a wholly-owned Subsidiary of Holdings and a Borrower.
 
“Telecommunications Business”:  the business of primarily (a) transmitting, or
providing services relating to the transmission of voice, fax, video or data
through owned or leased transmission facilities or the provision of Internet
related or other enhanced services (“Telecommunications Services”), (b)
creating, developing or marketing communications related network equipment,
software and other devices for use in a Telecommunications Services, (c) owning,
developing or operating assets related to Telecommunications Services, (d)
owning, developing or operating back-office or support systems related to
Telecommunications Services or (e) evaluating, participating or pursuing any
other activity or opportunity that is primarily related to those identified in
clause (a), (b), (c) or (d) above.
 
“Termination Date”:  the date on which the Loans have been indefeasibly repaid
in full and all other amounts then due and payable under this Agreement or any
of the other Loan Documents have been indefeasibly paid in full and Letter of
Credit Obligations have been cash collateralized, canceled or backed by stand-by
letters of credit in accordance with Annex I, and no Borrower shall have any
further right to borrow any monies under this Agreement.
 
“Total Debt”:  Without duplication, (a) all Indebtedness of any Loan Party
(other than Indebtedness under clause (e) of the definition thereof), (b) all
guarantees by any Loan Party of Indebtedness of any Person other than a Loan
Party and (c) all liabilities of any Person other than a Loan Party secured by
any Lien on property of any Loan Party; provided, that the amount of such
obligation shall be the lesser of the stated or determinable amount of such
obligation and the value of the property securing the same.
 
“Total Debt Service”:  the sum, for any period, of: (a) scheduled principal
payments on Total Debt and (b) Net Interest Expense (excluding any portion
thereof not paid in cash).
 
“Total Leverage Ratio”:  for any period, Net Total Debt as of the last day of
such period divided by EBITDAR for any period of twelve (12) consecutive Fiscal
Months.
 
“UCC”:  the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.
 
“Working Capital”:  for any date, Current Assets minus Current Liabilities.
 
1.2    Accounting Principles; Subsidiaries.      Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), consistently applied, and all
accounting or financial terms shall have the meanings ascribed to such terms by
GAAP. If at any time a Loan Party has any Subsidiaries, all accounting and
financial terms herein shall be deemed to include references to consolidated and
consolidating principles, and



19



--------------------------------------------------------------------------------

 
covenants, representations and agreements with respect to a Loan Party and its
properties and activities shall be deemed to refer to such Loan Party and its
consolidated Subsidiaries collectively. For purposes of Section 8.15, GAAP shall
be determined on the basis of such principles in effect on the date of the most
recent annual audited Financial Statements provided hereunder (or if prior to
delivery of the first such annual audited Financial Statements hereunder, then
on a basis consistent with the annual audited Financial Statements referenced in
Section 5.10); provided, however, that if due to a change in application of GAAP
or the rules promulgated with respect thereto, (i) Borrower Representative shall
object to determination of compliance with the financial covenants in Section
8.15 on such basis or (ii) Administrative Agent or Requisite Lenders shall
object to determination of compliance therewith on such basis within thirty (30)
days after delivery of such Financial Statements, then such calculations shall
be made on a basis consistent with the most recent Financial Statements
delivered as to which no such objection shall have been made.
 
1.3    UCC Terms.    Except as otherwise provided or amplified (but not limited)
herein, terms used in this Agreement that are defined in the UCC shall have the
same meanings herein.
 
1.4    General Construction; Captions.    All definitions and other terms used
in this Agreement shall be equally applicable to the singular and plural forms
thereof, and all references to any gender shall include all other genders. The
words “hereof,” “hereto,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular Article, Section, subsection or clause in this Agreement.
References herein to an Exhibit, Schedule, Article, Section, subsection or
clause refer to the appropriate Exhibit, Schedule, Article, Section, subsection
or clause in this Agreement unless otherwise specified. The word “including”
shall have the meaning represented by the phrase “including, without
limitation.” The captions and table of contents in this Agreement and the other
Loan Documents are for convenience only, and in no way limit or amplify the
provisions hereof.
 
1.5    References to Documents and Laws.    All defined terms and references in
this Agreement or the other Loan Documents with respect to any agreements,
notes, instruments, certificates or other documents shall be deemed to refer to
such documents and to any amendments, modifications, renewals, extensions,
replacements, restatements, substitutions and supplements of and to such
documents. All references to Laws shall include any amendments thereof and any
successor statutes and regulations.
 
ARTICLE 2:  LOANS
 
2.1    Facility A.    Borrowers acknowledge and confirm that Lenders made and
that there are outstanding Facility A Advances under the Existing Loan Agreement
in an amount equal to $25,000,000 in the aggregate which shall be deemed to be a
Facility A Loan hereunder on the Effective Date. Subject to the terms and
conditions hereof, each Lender agrees to continue to make available from time to
time until the Facility A Commitment Termination Date its Pro Rata Share of all
Facility A Advances. The Pro Rata Share of any Lender of the Facility A Loan
shall not at any time exceed such Lender’s Facility A Commitment. The
obligations of each Lender hereunder shall be several and not joint. Until the
Facility A Commitment Termination Date, Borrowers may from time to time borrow,
repay and reborrow under this Section 2.1.
 
2.2    Facility B.    Borrowers acknowledge and confirm that (a) Lenders made
and that there is outstanding a Facility B Loan under the Existing Loan
Agreement in an amount equal to $110,937,500 and (b) after giving effect to the
Facility B Loan Payment, there will be outstanding



20



--------------------------------------------------------------------------------

 
a Facility B Loan in an amount equal to $102,937,500 which shall be deemed to be
a Facility B Loan hereunder on the Effective Date.
 
2.3    Notes.
 
(a)  Borrowers shall execute and deliver to each Lender a note to evidence the
Facility A Commitment of that Lender.
Each note shall be in the principal amount of the Facility A Commitment of the
applicable Lender, dated the Effective Date, and substantially in the form of
Exhibit A-1 (each a “Facility A Note” and, collectively, the “Facility A
Notes”). Each Facility A Note shall represent the obligation of each Borrower to
pay the amount of each Lender’s Facility A Commitment or, if less, the
applicable Lender’s Pro Rata Share of the aggregate unpaid principal amount of
all Facility A Advances to such Borrower together with interest thereon as
prescribed in Section 2.11.
 
(b)  Borrowers shall execute and deliver to each Lender a note to evidence the
Facility B Loan of that Lender. Each
note shall be in the principal amount of the Facility B Loan of the applicable
Lender, dated the Effective Date, and substantially in the form of Exhibit A-2
(each a “Facility B Note” and, collectively, the “Facility B Notes”). Each
Facility B Note shall represent the obligation of each Borrower to pay the
amount of each Lender’s Facility B Loan to such Borrower together with interest
thereon as prescribed in Section 2.11.
 
2.4    Letters of Credit.    Subject to and in accordance with the terms and
conditions contained herein and in Annex I, Borrower Representative shall have
the right to request, and Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations for the account of Borrowers.
 
2.5    Reliance on Notices; Appointment of Borrower
Representative.    Administrative Agent and each Lender shall be entitled to
rely upon, and shall be fully protected in relying upon, any Borrowing
Certificate, Notice of Conversion/Continuation or similar notice believed by
Administrative Agent or such Lender to be genuine. Administrative Agent and each
Lender may assume that each Person executing and delivering such a notice was
duly authorized, unless the responsible individual acting thereon for
Administrative Agent or such Lender has actual knowledge to the contrary. Each
Borrower hereby designates Holdings as its representative and agent on its
behalf for the purposes of issuing Borrowing Certificates and Notices of
Conversion/Continuation, giving instructions with respect to the disbursement of
the proceeds of the Loans, selecting interest rate options, requesting Letters
of Credit, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents (Holdings, in that capacity, being “Borrower
Representative”). Holdings hereby accepts such appointment. Administrative Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or Borrowers hereunder to Borrower Representative on
behalf of such Borrower or Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.



21



--------------------------------------------------------------------------------

 
2.6    Procedures for Borrowing.
 
(a)  Borrowing Certificates.    To request a Facility A Advance hereunder,
Borrower Representative shall send to Administrative Agent a completed Borrowing
Certificate at least three (3) Business Days prior to the requested Borrowing
Date for LIBOR Loans and one (1) Business Day prior to the requested Borrowing
Date for Base Rate Loans. Each Borrowing Certificate shall specify therein (i)
the requested Borrowing Date, (ii) the aggregate amount of such Facility A
Advance, (iii) the amount thereof, if any, requested to be LIBOR Loans and (iv)
the initial LIBOR Period or Periods for any such LIBOR Loans. The Loans shall be
made as Base Rate Loans unless (subject to Section 2.18) the Borrowing
Certificate specifies that all or a portion thereof shall be LIBOR Loans. All
LIBOR Loans shall comply with Section 2.11(e).
 
Each Borrowing Certificate shall be irrevocable and binding on Borrowers. In the
case of any requested Facility A Advance which the related Borrowing Certificate
specifies is to be comprised of LIBOR Loans, Borrowers shall, jointly and
severally, indemnify each Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Borrowing Certificate for such requested Facility A Advance
the applicable conditions set forth in Article 7, including any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund any LIBOR Loan to be made by such Lender as part of such requested
Facility A Advance when such LIBOR Loan, as a result of such failure, is not
made on such date.
 
(b)  Lender’s Obligation.    The failure of any Lender to make the Facility A
Advance to be made by it as part of and Loan shall not relieve any other Lender
of its obligation, if any, hereunder to make its Facility A Advance on such
Borrowing Date, but no Lender shall be responsible for the failure of any other
Lender to make the Facility A Advance to be made by such other Lender on the
Borrowing Date.
 
(c)  Facility A Advances.    Each Facility A Advance (other than the last
Facility A Advance) shall be in an aggregate
principal amount of not less than $1,000,000 and integral multiples of $100,000
in excess thereof. No amount may be borrowed hereunder on or after the Facility
A Commitment Termination Date applicable to the proposed Facility A Advance.
 
2.7    Facility B Loan Amortization.    The Facility B Loan shall be amortized
according to Schedule 2.7.
 
2.8    Intentionally Omitted.
 
2.9    Maturity.
 
(a)  The entire unpaid balance of the aggregate Facility A Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Facility A Commitment Termination Date, if
not sooner paid in full pursuant to Section 2.10.
 
(b)  The entire unpaid balance of the aggregate Facility B Loan and all other
non-contingent Obligations shall be immediately due and payable in full in
immediately available funds on the Facility B Loan Maturity Date, if not sooner
paid in full pursuant to Section 2.10.



22



--------------------------------------------------------------------------------

 
2.10    Prepayments; Commitment Reductions.
 
(a)  Voluntary Prepayments.
 
(i)  Borrowers may, at their option, at any time and from time to time, in whole
or in part, voluntarily
prepay all or part of any Loan upon three (3) Business Days’ prior written
notice to Administrative Agent, specifying the date and amount of prepayment, in
a minimum amount of $1,000,000, plus all accrued but unpaid interest thereon and
any LIBOR funding breakage costs in accordance with Section 2.15(b). Such notice
shall be irrevocable and the principal amount specified in such notice shall be
due and payable on the date specified together with accrued interest on the
amount prepaid. Any prepayment of the Facility A Loan made by Borrowers pursuant
to this clause (a) shall be applied as follows: first, to Fees and reimbursable
expenses of Administrative Agent then due and payable pursuant to any of the
Loan Documents; second, to interest then due and payable on the Facility A Loan;
third, to prepay the Facility A Loan; and fourth, to any Letter of Credit
Obligations of Borrowers to provide cash collateral therefore in the manner set
forth in Annex I, until all such Letter of Credit Obligations have been fully
cash collateralized in the manner set forth in Annex I. Any prepayments of the
Facility B Loan made by Borrowers pursuant to this clause (a) shall be applied
as follows: first, to Fees and reimbursable expenses of Administrative Agent
then due and payable pursuant to any of the Loan Documents; second, to interest
then due and payable on the Facility B Loan; third, to prepay the scheduled
installments of the Facility B Loan comprised of Deferred Amortization in the
inverse order of maturity; and fourth, to prepay the scheduled installments of
the Facility B Loan comprised of Original Amortization in the inverse order of
maturity. Notwithstanding the foregoing, until payment in full of the Deferred
Amortization, Borrower may not make any prepayment to the Facility A Loan.
 
(ii)  Borrowers may, at their option, at any time, permanently reduce from time
to time or terminate the
Facility A Commitment in a minimum amount of $1,000,000; provided, however, that
the Facility A Commitment shall not be reduced to an amount less than the
outstanding principal amount of the Facility A Loan.
 
(b)  Mandatory Prepayments.
 
(i)  Asset Dispositions.    In the event of receipt by any Loan Party of
proceeds of any Asset Disposition
(including insurance recoveries and condemnation proceeds); Borrowers shall
prepay the Loans in an amount equal to all such cash proceeds, as and when
received, net of (A) commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Loan Party in connection therewith (in each case, paid to
non-Affiliates), (B) transfer taxes and (C) an appropriate reserve for income
taxes in accordance with GAAP in connection therewith. Any such prepayment shall
be applied in accordance with clause (c) of this Section 2.10.
 
(ii)  Sale or Issuance of Stock or Indebtedness.    No later than the Business
Day following the receipt by
Holdings of any proceeds from (A) a sale or issuance of Stock by Holdings or (B)
the issuance or incurrence of any Indebtedness (excluding Permitted Debt
incurred pursuant to clauses (a), (b), (c), (e) and (f) of the definition
thereof) by Holdings or any of its Subsidiaries, in each case, Borrowers shall
prepay the Loans in an amount equal to (A) during the Deferral Period, (I)
twenty-five percent (25%) of the cash proceeds thereof up to and including the
amount of $10,000,000, and (II) fifty percent (50%) of the cash proceeds thereof
in excess of $10,000,000, (B) thereafter until repayment in full of the Deferred
Amortization, one hundred percent (100%) of the cash proceeds thereof, and (C)
upon repayment in full of the



23



--------------------------------------------------------------------------------

 
Deferred Amortization, one hundred percent (100%) of the cash proceeds solely
from the sale or issuance of Stock by Holdings. Any cash proceeds applied in
respect of the sale or issuance of Stock by Holdings shall be (A) exclusive of
100% of proceeds from the exercise of options granted pursuant to equity-based
compensation arrangements, the issuance of stock pursuant to employee stock
purchase plans and the exercise of warrants and (B) net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith. Any such prepayment shall be applied in accordance with
clause (c) of this Section 2.10.
 
(iii)  Excess Cash Flow.    After repayment in full of the Deferred
Amortization, Borrowers shall prepay the Loans, in an amount equal to fifty
percent (50%) of Excess Cash Flow, in each case for each Fiscal Year, which
payment shall be made on the earlier of the date which is ten (10) days after
(A) the date on which Holdings’ annual audited Financial Statements for the
immediately preceding Fiscal Year are delivered pursuant to Section 8.1 or (B)
the date on which such annual audited Financial Statements were required to be
delivered pursuant to Section 8.1.
 
(iv)  Alternate Working Capital.    Until repayment in full of the Deferred
Amortization, Borrowers shall prepay the Loans in an amount equal to one hundred
percent (100%) of the Alternate Working Capital for each Fiscal Month, which
payment shall be made on the earlier of the date which is five (5) days after
(A) the date on which Holdings’ unaudited Financial Statements for the
immediately preceding Fiscal Month are delivered pursuant to Section 8.1 or (B)
the date on which such monthly unaudited Financial Statements were required to
be delivered pursuant to Section 8.1.
 
(v)  Subordinated Debt Investment Interest Prepayment.    Borrowers shall prepay
the Loans, in an amount equal to 5% per annum on the original principal amount
of the Subordinated Debt Investment and on any other Permitted Subordinated Debt
incurred prior to the repayment in full of the Deferred Amortization, which
payment shall be made on the date of any payment (in Cash) of interest on such
Subordinated Debt Investment or Permitted Subordinated Debt. For purposes of
greater clarity, no prepayment is required under this clause (v) unless cash
payment is made on the Subordinated Debt Investment or Permitted Subordinated
Debt, as applicable.
 
(c)  Application of Mandatory Prepayments.
 
(i)  Any prepayments made by Borrowers pursuant to clause (b)(ii), b(iii), b(iv)
or b(v) of this Section 2.10 above shall be applied as follows: first, to Fees
and reimbursable expenses of Administrative Agent then due and payable pursuant
to any of the Loan Documents; second, to interest then due and payable on the
Facility B Loan; third, to prepay the scheduled principal installments of the
Facility B Loan attributable to the Deferred Amortization component of such
installment in inverse order of maturity until such Deferred Amortization shall
have been prepaid in full; fourth, to prepay the scheduled principal
installments of the Facility B Loan attributable to the Original Amortization
component of such installment in the inverse order of maturity until such
Original Amortization shall have been prepaid in full; fifth, to interest then
due and payable on the Facility A Advances; sixth, to the principal balance of
the Facility A Advances outstanding until the same shall have been paid in full;
seventh, to any Letter of Credit Obligations of Borrowers to provide cash
collateral therefor in the manner set forth in Annex I, until all such Letter of
Credit Obligations have been fully cash collateralized in the manner set forth
in Annex I.



24



--------------------------------------------------------------------------------

 
(ii)  Any prepayments made by Borrowers pursuant to clause (b)(i) of this
Section 2.10 above shall be
applied as follows: first, to Fees and reimbursable expenses of Administrative
Agent then due and payable pursuant to any of the Loan Documents; second, to
interest then due and payable on the Facility B Loan; third, to prepay the
scheduled principal installments of the Facility B Loan attributable to the
Original Amortization component of such installment in inverse order of maturity
until such Original Amortization shall have been prepaid in full; fourth, to
prepay the scheduled principal installments of the Facility B Loan attributable
to the Deferred Amortization component of such installment in the inverse order
of maturity until such Deferred Amortization shall have been prepaid in full;
fifth, to interest then due and payable on the Facility A Advances; sixth, to
the principal balance of the Facility A Advances outstanding until the same
shall have been paid in full; seventh to any Letter of Credit Obligations of
Borrowers to provide cash collateral therefor in the manner set forth in Annex
I, until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth in Annex I.
 
2.11     Interest and Applicable Margins.
 
(a)  Borrowers shall pay interest to Administrative Agent, for the ratable
benefit of Lenders in accordance with the
various Loans being made by each Lender, in arrears on each applicable Interest
Payment Date, at the following rates: (i) the Base Rate plus the Applicable Base
Margin per annum or (ii) at the election of Borrower Representative and, if
permitted herein, the applicable LIBOR Rate plus the Applicable LIBOR Margin per
annum, based on the aggregate amount of Loans outstanding from time to time.
 
(b)  Additional interest shall accrue on the Deferred Amortization from the date
such Deferred Amortization would
have been paid under the Existing Loan Agreement to and including the date such
Deferred Amortization is paid in full at the rate of 10.00% per annum (the
“Additional Interest”). Borrowers shall pay Additional Interest to
Administrative Agent, for the ratable benefit of Lenders in accordance with each
Lender’s Pro Rata Share of the Facility B Loan, on the earlier of (i) the
Facility B Loan Maturity Date and (ii) the date of repayment in full of the
Facility B Loans.
 
Solely for purposes of calculating the Additional Interest (i) the Facility B
Loan Payment shall be applied against
the Deferred Amortization in direct order of maturity (i.e. $4,687,500 to the
amount of the fourth Fiscal Quarter 2002 payment due under the Existing Loan
Agreement and deferred hereunder and $3,312,500 to the amount of the first
Fiscal Quarter 2003 payment due under the Existing Loan Agreement and deferred
hereunder) and (ii) all mandatory prepayments and voluntary prepayments shall be
applied in the manner set forth in Section 2.13.
 
(c)  If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof
will be extended to the next succeeding Business Day (except as set forth in the
definition of LIBOR Period) and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.
 
(d)  All computations of Fees calculated on a per annum basis and of interest
shall be made by Administrative
Agent on the basis of a three hundred sixty (360) day year, in each case for the
actual number of days occurring in the period for which such interest and Fees
are payable. The Base Rate shall be determined each day based upon the Base Rate
as in effect each day. Each determination by Administrative Agent of an interest
rate and Fees hereunder shall be conclusive, absent manifest error.



25



--------------------------------------------------------------------------------

 
(e)  As long as an Event of Default shall have occurred and be continuing under
Section 10.1(a), (j) or (k) or as long
as any other Event of Default shall have occurred and be continuing, at the
election of Requisite Lenders confirmed by written notice to Borrower
Representative, the interest rates applicable to the Loans and the Letter of
Credit Fees shall be increased by two percent (2%) per annum above the rates of
interest or the rate of such Fees otherwise applicable hereunder (“Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall accrue from the initial date of such Event of Default until
that Event of Default is cured or waived and shall be payable upon demand.
 
(f)  As long as no Default or Event of Default shall have occurred and be
continuing, Borrower Representative shall
have the option to (i) request that any Facility A Advance be made as a LIBOR
Loan, (ii) convert at any time all or any part of outstanding Loans from Base
Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to a Base Rate Loan,
subject to payment of LIBOR funding breakage costs in accordance with Section
2.15(b) if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Loan upon the expiration of the applicable LIBOR Period and the succeeding LIBOR
Period of that continued Loan shall commence on the last day of the LIBOR Period
of the Loan to be continued. Any Loan to be made or continued as, or converted
into, a LIBOR Loan must be in a minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of such amount. Any such election must be made
by 11:00 a.m. (New York time) on the third (3rd) Business Day prior to (1) the
date of any proposed Facility A Advance which is to bear interest at the LIBOR
Rate, (2) the end of each LIBOR Period with respect to any LIBOR Loans to be
continued as such or (3) the date on which Borrower Representative wishes to
convert any Base Rate Loan to a LIBOR Loan for a LIBOR Period designated by
Borrower Representative in such election. If no election is received with
respect to a LIBOR Loan by 11:00 a.m. (New York time) on the third (3rd)
Business Day prior to the end of the LIBOR Period with respect thereto (or if an
Event of Default shall have occurred and be continuing), that LIBOR Loan shall
be converted to a Base Rate Loan at the end of its LIBOR Period. Borrower
Representative must make such election by notice to Administrative Agent in
writing, by telecopy or overnight courier. In the case of any conversion or
continuation, such election must be made pursuant to a written notice (a “Notice
of Conversion/Continuation”) in the form of Exhibit C.
 
(g)  Notwithstanding anything to the contrary set forth in this Section 2.11, if
a court of competent jurisdiction
determines in a final order that the rate of interest payable hereunder exceeds
the highest rate of interest permissible under law (the “Maximum Lawful Rate”),
then so long as the Maximum Lawful Rate would be so exceeded, the rate of
interest payable hereunder shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, Borrowers shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Administrative Agent, on behalf of Lenders, is equal to the total
interest which would have been received had the interest rate payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the date of the making of the applicable Loan as otherwise provided in this
Agreement. Thereafter, interest hereunder shall be paid at the rate(s) of
interest and in the manner provided in Sections 2.11(a) through (e) above unless
and until the rate of interest again exceeds the Maximum Lawful Rate, and at
that time this paragraph shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount which such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Lawful Rate. If the Maximum
Lawful Rate is calculated pursuant to this paragraph, such interest shall be



26



--------------------------------------------------------------------------------

 
calculated at a daily rate equal to the Maximum Lawful Rate divided by the
number of days in the year in which such calculation is made. If,
notwithstanding the provisions of this Section 2.11(f), a court of competent
jurisdiction shall finally determine that a Lender has received interest
hereunder in excess of the Maximum Lawful Rate, Administrative Agent shall, to
the extent permitted by applicable law, promptly apply such excess in the order
specified in Section 2.13 and thereafter shall refund any excess to Borrowers or
as a court of competent jurisdiction may otherwise order.
 
2.12    Payments.    All payments and prepayments to be made in respect of
principal, interest or other amounts due from
Borrowers hereunder or under any other Loan Document shall be payable on or
before 1:00 p.m., New York time, on the day when due, without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived,
and an action therefor shall immediately accrue. Such payments shall be made to
Administrative Agent at Administrative Agent’s office at 10 Riverview Drive,
Danbury, Connecticut 06810, Attn: TFS/US LEC Portfolio Manager or such other
location specified in writing by Administrative Agent, in immediately available
funds, without set off, recoupment, counterclaims or any other deduction of any
nature. Payments received after 1:00 p.m., New York time, on any Business Day
shall be deemed to have been received on the following Business Day.
 
2.13     Application and Allocation of Payments.
 
(a)  As long as no Default or Event of Default shall have occurred and be
continuing (i) payments matching
specific scheduled payments then due shall be applied to those scheduled
payments; (ii) voluntary prepayments shall be applied as set forth in Section
2.10(a); and (iii) mandatory prepayments shall be applied as set forth in
Section 2.10(c). All payments and prepayments applied to a particular Loan shall
be applied ratably to the portion thereof held by each Lender as determined by
its Pro Rata Share. As to each other payment, and as to all payments made when
an Event of Default shall have occurred and be continuing or following the
Facility A Commitment Termination Date, each Borrower hereby irrevocably waives
the right to direct the application of any and all payments received from or on
behalf of such Borrower, and each Borrower hereby irrevocably agrees that
Administrative Agent shall have the continuing exclusive right to apply any and
all such payments against the Obligations of Borrowers as Administrative Agent
may deem advisable notwithstanding any previous entry by Administrative Agent in
the Loan Account or any other books and records. In the absence of a specific
determination by all Lenders and Administrative Agent with respect thereto,
payments shall be applied to amounts then due and payable in the following
order: (1) to Fees and Administrative Agent’s and Lenders’ expenses reimbursable
hereunder; (2) to interest on the Loans, ratably in proportion to the interest
accrued as to each Loan; (3) to principal payments on the Loans and to provide
cash collateral for Letter of Credit Obligations in the manner described in
Annex I, ratably to the aggregate, combined principal balance of the Loans and
outstanding Letter of Credit Obligations (such prepayments of the Facility B
Loan to be applied in the inverse order of maturity and first to the Original
Amortization component of each installment and thereafter to the Deferred
Amortization component of each installment); and (4) to all other Obligations
including expenses of Lenders to the extent reimbursable under Section 2.21.
 
(b)  Administrative Agent is authorized to, and at its sole election may, charge
to the Facility A Loan balance on
behalf of each Borrower and cause to be paid all Fees, expenses, Charges, costs
(including insurance premiums in accordance with Section 8.7(a)) and interest
and principal, other than principal of the Facility A Loan, owing by Borrowers
under this Agreement or any of the other Loan Documents if and to the extent
Borrowers fail to promptly pay any such amounts as and when due, even if such
charges would cause the balance of the aggregate Facility



27



--------------------------------------------------------------------------------

 
A Loan to exceed the Facility A Commitment. At Administrative Agent’s option and
to the extent permitted by law, any charges so made shall constitute part of the
Facility A Loan hereunder.
 
2.14    Loan Account and Accounting.    Administrative Agent shall maintain a
loan account (the “Loan Account”) on its books to record: all Facility A
Advances, all Loans, all payments made by Borrowers, and all other debits and
credits as provided in this Agreement with respect to the Loans or any other
Obligations. All entries in the Loan Account shall be made in accordance with
Administrative Agent’s customary accounting practices as in effect from time to
time. The balance in the Loan Account, as recorded on Administrative Agent’s
most recent printout or other written statement, shall, absent manifest error,
be presumptive evidence of the amounts due and owing to Administrative Agent and
Lenders by Borrowers; provided, however, that any failure to so record or any
error in so recording shall not limit or otherwise affect any Borrower’s duty to
pay the Obligations. Administrative Agent shall render to Borrower
Representative a monthly accounting of transactions with respect to the Loans
setting forth the balance of the Loan Account. Unless Borrower Representative
notifies Administrative Agent in writing of any objection to any such accounting
(specifically describing the basis for such objection), within thirty (30) days
after the date thereof, each and every such accounting shall (absent manifest
error) be deemed final, binding and conclusive upon Borrowers in all respects as
to all matters reflected therein. Only those items expressly objected to in such
notice shall be deemed to be disputed by Borrowers. Notwithstanding any
provision herein contained to the contrary, any Lender may elect (which election
may be revoked) to dispense with the issuance of Notes to that Lender and may
rely on the Loan Account as evidence of the amount of Obligations from time to
time owing to it.
 
2.15    Indemnity.
 
(a)  Each Loan Party that is a signatory hereto shall jointly and severally
indemnify and hold harmless each of Administrative Agent, Syndication Agent,
Documentation Agent, Lenders and their respective Affiliates, and each such
Person’s respective officers, directors, employees, attorneys, agents and
representatives (each, an “Indemnified Person”), from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) which may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, “Indemnified Liabilities”);
provided, however, that no such Loan Party shall be liable for any
indemnification to an Indemnified Person to the extent that any such suit,
action, proceeding, claim, damage, loss, liability or expense results from that
Indemnified Person’s gross negligence or willful misconduct or material and
knowing breach of its obligations and this Agreement. NO INDEMNIFIED PERSON
SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN DOCUMENT, ANY
SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER
PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED



28



--------------------------------------------------------------------------------

 
UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
 
(b)  To induce Lenders to provide the LIBOR Rate option on the terms provided
herein, if (i) any LIBOR Loans
are repaid in whole or in part prior to the last day of any applicable LIBOR
Period (whether that repayment is made pursuant to any provision of this
Agreement or any other Loan Document or is the result of acceleration, by
operation of law or otherwise); (ii) any Borrower shall default in payment when
due of the principal amount of or interest on any LIBOR Loan; (iii) any Borrower
shall default in making any borrowing of, conversion into or continuation of
LIBOR Loans after Borrower Representative has given notice requesting the same
in accordance herewith; or (iv) any Borrower shall fail to make any prepayment
of a LIBOR Loan after Borrower Representative has given a notice thereof in
accordance herewith, Borrowers shall jointly and severally indemnify and hold
harmless each Lender from and against all losses, costs and expenses resulting
from or arising from any of the foregoing. Such indemnification shall include
any loss (including loss of margin) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate deposits from which such
funds were obtained. For the purpose of calculating amounts payable to a Lender
under this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit which bears interest at
the LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided, however, that each
Lender may fund each of its LIBOR Loans in any manner it sees fit, and the
foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. This covenant shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder. As promptly as practicable under the circumstances, each Lender shall
provide Borrower Representative with its written calculation of all amounts
payable pursuant to this Section 2.15, and such calculation shall be presumed
correct (absent manifest error) and shall be binding on the parties hereto
unless Borrower Representative shall object in writing within thirty (30)
Business Days of receipt thereof, specifying the basis for such objection in
detail.
 
2.16    Access.    Each Loan Party which is a party hereto shall, during normal
business hours, from time to time upon one (1) Business Day’s prior notice as
frequently as Administrative Agent determines to be appropriate: (a) provide any
Agent and any of its officers, employees and agents (and, during the continuance
of an Event of Default, any Lender and any of its officers, employees and
agents) access to the properties, facilities, advisors and employees (including
officers) of such Loan Party and to the Collateral, (b) permit any Agent, each
Lender and any of their officers, employees and agents, to inspect, audit and
make extracts from such Loan Party’s books and records and (c) permit
Administrative Agent, each Lender and their officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Equipment, Inventory and other Collateral of such Loan Party. If a
Default or Event of Default shall have occurred and be continuing or if access
is necessary to preserve or protect the Collateral as determined by
Administrative Agent, each such Loan Party shall provide such access to
Administrative Agent and to each Lender at all times and without advance notice.
Furthermore, as long as any Event of Default shall have occurred and be
continuing, each such Loan Party shall provide Administrative Agent and each
Lender with access to their suppliers and customers. Each Loan Party shall make
available to Administrative Agent, each Lender and their respective counsel, as
quickly as is possible under the circumstances, originals or copies of all books
and records which Administrative Agent may request. Each Loan Party shall
deliver any document or instrument necessary for Administrative Agent or each
Lender, as it may from time to time request, to obtain records from any service
bureau or other Person which maintains records for such Loan Party, and shall
maintain duplicate records or supporting documentation on



29



--------------------------------------------------------------------------------

 
media, including computer tapes and discs owned by such Loan Party. Any Lender
or its representatives (other than any Person in the telecommunications
business), upon request by such Lender to Administrative Agent, may accompany
Administrative Agent on any such visit.
 
2.17    Taxes.
 
(a)  Any and all payments by Borrowers hereunder (including any payments made
pursuant to Article 11 or under
any other Loan Document) shall be made, in accordance with this Section 2.17,
free and clear of and without deduction for any and all present or future Taxes.
If any Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder (including any sum payable pursuant to Article 11
or under any other Loan Document), (i) the sum payable shall be increased as
much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.17) Administrative Agent or Lenders, as applicable, receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Borrower shall make such deductions, and (iii) such Borrower shall pay the full
amount deducted to the relevant taxing or other authority in accordance with
applicable law. Within thirty (30) days after the date of any payment of Taxes,
Borrower Representative shall furnish to Administrative Agent the original or a
certified copy of a receipt evidencing payment thereof.
 
(b)  Each Loan Party that is a signatory hereto shall jointly and severally
indemnify and, within ten (10) days of
demand therefor, pay Administrative Agent and each Lender for the full amount of
Taxes (including any Taxes imposed by any jurisdiction on amounts payable under
this Section 2.17) paid by Administrative Agent or such Lender, as appropriate,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.
 
2.18    Capital Adequacy; Increased Costs; Illegality.
 
(a)  If any Lender shall have determined that any law, treaty, governmental (or
quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the date hereof, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender’s capital as a consequence of its obligations
hereunder, then Borrowers shall from time to time upon demand by such Lender
made within ninety (90) days of the occurrence thereof (with a copy of such
demand to Administrative Agent) pay to Administrative Agent, for the account of
such Lender, additional amounts sufficient to compensate such Lender for such
reduction. A certificate as to the amount of that reduction and showing the
basis of the computation thereof submitted by such Lender to Borrower
Representative and to Administrative Agent shall, absent manifest error, be
final, conclusive and binding for all purposes.
 
(b)  If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the
interpretation thereof) or (ii) the compliance with any guideline or request
from any central bank or other Governmental Authority (whether or not having the
force of law), in each case adopted after the date hereof, there shall be any
increase in the cost to any Lender of agreeing to make or making, funding or
maintaining any Loan, then Borrowers shall from time to time, upon demand by
such Lender (with a copy of such demand to Administrative Agent), pay to
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate



30



--------------------------------------------------------------------------------

 
such Lender for such increased cost. A certificate as to the amount of such
increased cost, submitted to Borrower Representative and to Administrative Agent
by such Lender, shall be conclusive and binding on Borrowers for all purposes,
absent manifest error. Each Lender agrees that, as promptly as practicable after
it becomes aware of any circumstances referred to above which would result in
any such increased cost, but in any event within ninety (90) days thereof, the
affected Lender shall, to the extent not inconsistent with such Lender’s
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by Borrowers
pursuant to this Section 2.18(b).
 
(c)  Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender’s
opinion, adversely affecting it or its Loans or the income obtained therefrom,
on notice thereof and demand therefor by such Lender to Borrower Representative
through Administrative Agent, (i) the obligation of such Lender to agree to make
or to make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) Borrowers shall forthwith prepay in full all outstanding LIBOR Loans owing
by such Borrower to such Lender, together with interest accrued thereon, unless
Borrower Representative on behalf of Borrowers, within five (5) Business Days
after the delivery of such notice and demand, converts all such Loans into a
Loan bearing interest based on the Base Rate.
 
(d)  Replacement of Lender in Respect of Increased Costs.    Within fifteen (15)
days after receipt by Borrower Representative of written notice and demand from
any Lender (an “Affected Lender”) for payment of additional amounts or increased
costs as provided in Section 2.17, 2.18(a) or 2.18(b), Borrower Representative
may, at its option, notify Administrative Agent and such Affected Lender of its
intention to replace the Affected Lender. As long as no Default or Event of
Default shall have occurred and be continuing, Borrower Representative, with the
consent of Administrative Agent, may obtain, at Borrowers’ expense, a
replacement Lender (“Replacement Lender”) for the Affected Lender, which
Replacement Lender must be satisfactory to Administrative Agent. If Borrowers
obtain a Replacement Lender within ninety (90) days following notice of their
intention to do so, the Affected Lender must sell and assign its Loans and
Facility A Commitment to such Replacement Lender for an amount equal to the
principal balance of all Loans held by the Affected Lender and all accrued
interest and Fees with respect thereto through the date of such sale; provided,
however, that Borrowers shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment.
 
Notwithstanding the foregoing, Borrowers shall not have the right to obtain a
Replacement Lender if the Affected Lender rescinds its demand for increased
costs or additional amounts within fifteen (15) days following its receipt of
Borrowers’ notice of intention to replace such Affected Lender. Furthermore, if
Borrowers give a notice of intention to replace and do not so replace such
Affected Lender within ninety (90) days thereafter, Borrowers’ rights under this
Section 2.18(d) shall terminate and Borrowers shall promptly pay all increased
costs or additional amounts demanded by such Affected Lender pursuant to
Sections 2.17(a), 2.18(a) and 2.18(b).
 
2.19    Use of Proceeds.    (a)  Borrowers utilized the proceeds of the Facility
B Loan under the Existing Loan Agreement solely for the financing of the
acquisition, construction or improvement of telecommunication asset or assets
which are an integral part of a Network in a



31



--------------------------------------------------------------------------------

Market or any assets (not including any leasehold improvements except those
leasehold improvements expended during the initial buildout of each switch site
and related off-site sales office) which are at all times located at a Site or
sales office in a Market or, to the extent other funds were used by the Loan
Parties to acquire such assets, for general corporate purposes.
 
(b)  Borrowers shall utilize the proceeds of the Facility A Loan for Permitted
Acquisitions, working capital or general corporate purposes, including capital
expenditures and transaction costs.
 
2.20    Fees.    Borrower shall pay to Administrative Agent, for the ratable
benefit of Lenders, the fees described on Schedule 2.20 in connection with this
Agreement (the “Commitment Fees”).
 
2.21    Expenses.    Borrowers shall (a) pay or reimburse (i) Administrative
Agent for all of its reasonable costs, fees, charges and expenses incurred or
arising in connection with the negotiation, review, preparation and execution of
this Agreement, the Loan Documents or any commitment or proposal letter and (ii)
Administrative Agent (and, upon the occurrence and during the continuance of an
Event of Default, each Lender) for all of its reasonable costs, fees, charges
and expenses incurred or arising in connection with the negotiation, review,
preparation and execution of any amendment, supplement, waiver, modification to,
or restructuring of this Agreement, the Obligations or the other Loan Documents,
including reasonable legal fees and disbursements, expenses, document charges
and other charges and expenses of Administrative Agent, (b) pay or reimburse
Administrative Agent for all of its reasonable costs, fees, charges and expenses
incurred in connection with the administration and syndication of the Loans
(including printing, distribution and bank meetings) and Administrative Agent
and each Lender for all of its reasonable costs, fees, charges and expenses
incurred in connection with the enforcement, protection or preservation of any
rights under or in connection with this Agreement or any other Loan Documents,
including reasonable legal fees and disbursements, audit fees and charges, and
all out-of-pocket expenses, (c) pay, indemnify and hold Lenders harmless from
any and all recording and filing fees and taxes and any and all liabilities with
respect to, or resulting from any delay by any Loan Party in paying, stamp,
excise and other taxes (excluding income and franchise taxes and Taxes of
similar nature), if any, which may be payable or determined to be payable in
connection with the execution and delivery or recordation or filing of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement and the other Loan Documents. All of the amounts described in
this Section are referred to collectively as the “Lenders’ Expenses,” shall be
payable upon demand, and shall accrue interest at the interest rate in effect
when such demand is made from five (5) days after the date of demand until paid
in full. All Lenders’ Expenses, and interest thereon, shall be part of the
Obligations and shall be secured by the Collateral. The agreements in this
Section 2.21 shall survive repayment of the Obligations. All Lenders’ Expenses
that are outstanding on any Borrowing Date shall be paid before or with such
advance. If Borrower Representative has not paid to Lenders the amount of all
Lenders’ Expenses billed to Borrowers at least five (5) Business Days before
such Borrowing Date, Lenders shall be authorized to retain from any Facility A
Advance on such Borrowing Date the amount of such Lenders’ Expenses that remain
unpaid. Borrowers’ obligation to pay Lenders’ Expenses shall not be limited by
any limitation on the amount of the Commitment that may be designated as
available for such purposes, and any amounts so designated shall be used to pay
Lenders’ Expenses accrued at the time of any Facility A Advance before any of
Borrowers’ legal fees or similar expenses.



32



--------------------------------------------------------------------------------

 
ARTICLE 3: ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF
ADMINISTRATIVE AGENT
 
3.1    Assignment and Participations.
 
(a)  Loan Parties signatory hereto consent to any Lender’s assignment of, and/or
sale of participations in, at any time or times, the Loan Documents, Loans,
Letter of Credit Obligations and any Commitment or of any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder, whether evidenced by a writing or not. Any
assignment by a Lender shall (i) except in the case of assignments to existing
Lenders, require the consent of Administrative Agent (which shall not be
unreasonably withheld); (ii) require the execution of an assignment agreement
(an “Assignment Agreement”) and the delivery by the assignee of a completed
Administrative Questionnaire, substantially in the form attached hereto as
Exhibit G and Exhibit H, respectively, and otherwise in form and substance
satisfactory to, and acknowledged by, Administrative Agent; (iii) be conditioned
on such assignee Lender representing to the assigning Lender and Administrative
Agent that it is making the purchase for its own account, for investment
purposes and not with a view to the distribution thereof; (iv) if a partial
assignment, be in an amount at least equal to $5,000,000, be of the same Pro
Rata Share of each of the Facility A Commitment and Facility B Loan and, after
giving effect to any such partial assignment, the assigning Lender shall have
retained a Facility A Commitment and Facility B Loan in an aggregate amount at
least equal to $5,000,000; and (v) include a payment to Administrative Agent of
an assignment fee of $3,500 by the assigning Lender. Notwithstanding the
foregoing, an assignment to a Person that is engaged in the telecommunications
industry in the Markets as its primary business activity and which is a
competitor of any Loan Party shall require the consent of Borrower
Representative. In the case of an assignment by a Lender under this Section 3.1,
the assignee shall have, to the extent of such assignment, the same rights,
benefits and obligations as it would if it were a Lender hereunder. The
assigning Lender shall be relieved of its obligations hereunder with respect to
its Facility A Commitment or assigned portion thereof from and after the date of
such assignment. Each Borrower hereby acknowledges and agrees that any
assignment will give rise to a direct obligation of Borrowers to the assignee
and that the assignee shall be considered to be a “Lender.” In all instances,
each Lender’s liability to make Loans hereunder shall be several and not joint
and shall be limited to such Lender’s Pro Rata Share of the applicable
Commitment. In the event any Lender assigns or otherwise transfers all or any
part of the Obligations, any such Lender shall so notify Borrower Representative
and Borrowers shall, upon the request of Administrative Agent or such Lender,
execute a new Note in exchange for each Note, if any, or portion thereof being
assigned. Notwithstanding the foregoing provisions of this Section 3.1(a), any
Lender may at any time pledge the Obligations held by it and such Lender’s
rights under this Agreement and the other Loan Documents to a Federal Reserve
Bank, and any Lender that is an investment fund may assign the Obligations held
by it and such Lender’s rights under this Agreement and the other Loan Documents
to another investment fund managed by the same investment advisor; provided,
however, that no such pledge to a Federal Reserve Bank or to another such
investment fund shall release such Lender from such Lender’s obligations
hereunder or under any other Loan Document.
 
(b)  Any participation by a Lender of all or any part of its Facility A
Commitment shall be made with the understanding that all amounts payable by
Borrowers hereunder shall be determined as if that Lender had not sold such
participation, and that the holder of any such participation shall not be
entitled to require such Lender to take or omit to take any action hereunder
except actions directly affecting (i) any reduction in the principal amount of,
or interest rate or Fees payable with respect to, any Loan in which such holder
participates, (ii) any



33



--------------------------------------------------------------------------------

extension of the scheduled amortization of the principal amount of any Loan in
which such holder participates or the final maturity date thereof, and (iii) any
release of all or substantially all of the Collateral (other than in accordance
with the terms of this Agreement, the Collateral Documents or the other Loan
Documents). Solely for purposes of Sections 2.15, 2.17, 2.18 and 3.8, each
Borrower acknowledges and agrees that a participation shall give rise to a
direct obligation of Borrowers to the participant and the participant shall be
considered to be a “Lender.” Except as set forth in the preceding sentence no
Borrower or Loan Party shall have any obligation or duty to any participant.
Neither Administrative Agent nor any Lender (other than Lender selling a
participation) shall have any duty to any participant and may continue to deal
solely with Lender selling a participation as if no such sale had occurred.
 
(c)  Except as expressly provided in this Section 3.1, no Lender shall, as
between any Loan Party and that Lender, or Administrative Agent and that Lender,
be relieved of any of its obligations hereunder as a result of any sale,
assignment, transfer or negotiation of, or granting of participation in, all or
any part of the Loans, the Notes or other Obligations owed to such Lender.
 
(d)  Each Loan Party executing this Agreement shall assist any Lender permitted
to sell assignments or participations under this Section 3.1 as reasonably
required to enable the assigning or selling Lender to effect any such assignment
or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be requested and,
if requested by Administrative Agent, the preparation of informational materials
for, and the participation of management in meetings with, potential assignees
or participants. Each Loan Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of such Loan Parties
and its affairs contained in any selling materials provided by it and all other
information provided by it and included in such materials, except that any
Projections delivered by such Loan Party shall only be certified by such Loan
Party as having been prepared by it in compliance with the representations
contained in Section 5.10.
 
(e)  A Lender may furnish any information concerning Loan Parties in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants). Each Lender shall obtain
from assignees or participants confidentiality covenants substantially
equivalent to those contained in Section 12.16.
 
(f)  So long as no Event of Default shall have occurred and be continuing, no
Lender shall assign or sell participations in any portion of its Loans or
Facility A Commitment to a potential Lender or participant if, as of the date of
the proposed assignment or sale, the assignee Lender or participant would be
subject to capital adequacy or similar requirements under Section 2.18(a),
increased costs under Section 2.18(b), an inability to fund LIBOR Loans under
Section 2.18(c), or withholding taxes in accordance with Section 2.17(a).
 
3.2    Appointment of Administrative Agent.    GE Capital is hereby appointed to
act on behalf of all Lenders as Administrative Agent under this Agreement and
the other Loan Documents. The provisions of this Section 3.2 are solely for the
benefit of Administrative Agent and Lenders and no Loan Party nor any other
Person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Loan Documents, Administrative Agent shall act solely as an agent
of Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Loan Party
or any other Person. Administrative Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents. The duties of Administrative Agent shall be



34



--------------------------------------------------------------------------------

mechanical and administrative in nature and Administrative Agent shall not have,
or be deemed to have, by reason of this Agreement, any other Loan Document or
otherwise a fiduciary relationship in respect of any Lender. Neither
Administrative Agent nor any of its Affiliates nor any of their respective
officers, directors, employees, agents or representatives shall be liable to any
Lender for any action taken or omitted to be taken by it hereunder or under any
other Loan Document, or in connection herewith or therewith, except for damages
caused by its or their own gross negligence or willful misconduct.
 
If Administrative Agent shall request instructions from Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, then Administrative
Agent shall be entitled to refrain from such act or taking such action unless
and until Administrative Agent shall have received instructions from Requisite
Lenders or all affected Lenders, as the case may be, and Administrative Agent
shall not incur liability to any Person by reason of so refraining.
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder or under any other Loan Document (a) if such action would, in
the opinion of Administrative Agent, be contrary to law or the terms of this
Agreement or any other Loan Document, (b) if such action would, in the opinion
of Administrative Agent, expose Administrative Agent to Environmental
Liabilities or (c) if Administrative Agent shall not first be indemnified to its
satisfaction against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against
Administrative Agent as a result of Administrative Agent acting or refraining
from acting hereunder or under any other Loan Document in accordance with the
instructions of Requisite Lenders or all affected Lenders, as applicable.
 
3.3    Administrative Agent’s Reliance, Etc.    Neither Administrative Agent nor
any of its Affiliates nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement or the other Loan Documents,
except for damages caused by its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing,
Administrative Agent: (a) may treat the payee of any Note as the holder thereof
until Administrative Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form satisfactory to Administrative Agent;
(b) may consult with legal counsel, independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Loan Party or to
inspect the Collateral (including the books and records) of any Loan Party; (e)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
3.4    GE Capital and Affiliates.    With respect to its Facility A Commitment
and its Loans hereunder, GE Capital shall have the same rights and powers under
this Agreement and the other Loan Documents as any other Lender and may exercise
the same as though it were not



35



--------------------------------------------------------------------------------

Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include GE Capital in its individual capacity. GE Capital
and its Affiliates may lend money to, invest in, and generally engage in any
kind of business with, any Loan Party, any of their Affiliates and any Person
who may do business with or own securities of any Loan Party or any such
Affiliate, all as if GE Capital were not Administrative Agent and without any
duty to account therefor to Lenders. GE Capital and its Affiliates may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.
Each Lender acknowledges the potential conflict of interest between GE Capital
as a Lender and GE Capital as Administrative Agent.
 
3.5    Lender Credit Decision.    Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other Lender
and based on the Financial Statements referred to in Section 5.10 and such other
documents and information as it has deemed appropriate, made its own credit and
financial analysis of Loan Parties and its own decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement. Each Lender acknowledges the potential conflict of interest of each
other Lender as a result of Lenders holding disproportionate interests in the
Loans, and expressly consents to, and waives any claim based upon, such conflict
of interest.
 
3.6    Indemnification.    Lenders agree to indemnify Administrative Agent (to
the extent Administrative Agent is not reimbursed by Loan Parties and without
limiting the obligations of Loan Parties hereunder), ratably according to their
respective Pro Rata Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Administrative Agent in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted by Administrative Agent in connection therewith; provided, however,
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from Administrative Agent’s gross negligence or willful
misconduct. Without limiting the foregoing, each Lender agrees to reimburse
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by Administrative Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Administrative Agent is not reimbursed for such expenses by Loan
Parties.
 
3.7    Successor Administrative Agent.    Administrative Agent may resign at any
time by giving not less than thirty (30) days’ prior written notice thereof to
Lenders and Borrower Representative. Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within thirty (30) days after
the resigning Administrative Agent’s giving notice of resignation, then the
resigning Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if a Lender is willing to accept
such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution if
such commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof and has a combined capital and
surplus of at



36



--------------------------------------------------------------------------------

least $300,000,000. If no successor Administrative Agent has been appointed
pursuant to the foregoing by the 30th day after the date such notice of
resignation was given by the resigning Administrative Agent, such resignation
shall become effective and the Requisite Lenders shall thereafter perform all
the duties of Administrative Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor Administrative Agent as provided above.
Any successor Administrative Agent appointed by the Requisite Lenders hereunder
shall be subject to the approval of Borrower Representative, such approval not
to be unreasonably withheld or delayed; provided, however, that such approval
shall not be required if a Default or Event of Default shall have occurred and
be continuing. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the resigning Administrative Agent. Upon the earlier of the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent or the effective date of the resigning Administrative
Agent’s resignation, the resigning Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents,
except that any indemnity rights or other rights in favor of such resigning
Administrative Agent shall continue. After any resigning Administrative Agent’s
resignation hereunder, the provisions of this Section 3.7 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Loan Documents.
 
3.8    Set Off and Sharing of Payments.    In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default,
each Lender and each holder of any Note and each of their respective Affiliates
is hereby authorized at any time or from time to time, without notice to any
Loan Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all balances held by
it at any of its offices for the account of any Borrower or Guarantor
(regardless of whether such balances are then due to such Borrower or Guarantor)
and any other properties or assets at any time held or owing by that Lender,
that holder or that Affiliate to or for the credit or for the account of any
Borrower or Guarantor against and on account of any of the Obligations which are
not paid when due. Any Lender or holder of any Note or any Affiliate of either
exercising a right to set off or otherwise receiving any payment on account of
the Obligations in excess of its Pro Rata Share of the Obligations shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender or holder to share the
amount so set off or otherwise received with each other Lender or holder in
accordance with their respective Pro Rata Shares. Each Loan Party agrees, to the
fullest extent permitted by law, that (a) any Lender or holder may exercise its
right to set off with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amount so set off to other
Lenders and holders and (b) any Lender or holder so purchasing a participation
in the Loans made or other Obligations held by other Lenders or holders may
exercise all rights of set off, bankers’ lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender or holder were a
direct holder of the Loans and the other Obligations in the amount of such
participation. Notwithstanding the foregoing, if all or any portion of the set
off amount or payment otherwise received is thereafter recovered from Lender,
holder or Affiliate that has exercised the right of set off, the purchase of
participations by that Lender shall be rescinded and the purchase price restored
without interest.



37



--------------------------------------------------------------------------------

 
3.9    Facility A Advances; Payments; Non-Funding Lenders; Information; Actions
in Concert.
 
(a)  Facility A Advances; Payments.
 
(i)  Administrative Agent shall notify Lenders, promptly after receipt of a
Borrowing Certificate and in any event prior to 3:00 p.m. (New York time) on the
date such Borrowing Certificate is received, by telecopy, telephone or other
similar form of transmission. Each Lender shall make the amount of such Lender’s
Pro Rata Share of such Facility A Advance available to Administrative Agent in
same day funds by wire transfer to Administrative Agent’s account as set forth
in Schedule 3.9 not later than 3:00 p.m. (New York time) on the requested
funding date in the case of a Base Rate Loan and not later than 11:00 a.m. (New
York time) on the requested funding date in the case of a LIBOR Loan. After
receipt of such wire transfers (or, in Administrative Agent’s sole discretion,
before receipt of such wire transfers), subject to the terms hereof,
Administrative Agent shall make the requested Facility A Advance to Borrower
Representative to the account of Borrower Representative specified on Schedule
3.9. All payments by each Lender shall be made without set off, counterclaim or
deduction of any kind.
 
(ii)  All Payments due hereunder and under the Notes shall be made to
Administrative Agent by wire transfer to the account specified on Schedule 3.9
no later than 1:00 p.m. (New York time) on the date due. Payments received after
such time shall be deemed to have been made on the next Business Day. On each
Business Day that Administrative Agent receives a payment with respect to the
Loans, Administrative Agent will advise each Lender by telephone or telecopy of
the amount of such Lender’s Pro Rata Share of principal, interest and Fees paid
for the benefit of Lenders with respect to each applicable Loan. Provided that
such Lender has funded all payments or Facility A Advances required to be made
by it and has purchased all participations required to be purchased by it under
this Agreement and the other Loan Documents as of such date, Administrative
Agent will pay to each Lender such Lender’s Pro Rata Share of such payment. Such
payments shall be made by wire transfer to such Lender’s account (as specified
by such Lender in Schedule 3.9 or the applicable Assignment Agreement) not later
than 2:00 p.m. (New York time) on the next Business Day following receipt. To
the extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Facility A Advances or failed to fund the purchase of all such
participations, Administrative Agent shall be entitled to set off the funding
short-fall against that Non-Funding Lender’s Pro Rata Share of all payments
received from Borrowers.
 
(b)  Availability of Lender’s Pro Rata Share.    Administrative Agent may assume
that each Lender will make its Pro Rata Share of each Facility A Advance
available to Administrative Agent on each funding date. If such Pro Rata Share
is not, in fact, paid to Administrative Agent by such Lender when due,
Administrative Agent will be entitled to recover such amount on demand from such
Lender without set off, counterclaim or deduction of any kind. If any Lender
fails to pay the amount of its Pro Rata Share forthwith upon Administrative
Agent’s demand, Administrative Agent shall promptly notify Borrower
Representative and Borrowers shall immediately repay such amount to
Administrative Agent. Nothing in this Section 3.9(b) or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require Administrative
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Facility A Commitment hereunder or to prejudice any
rights that any Loan Party may have against any Lender as a result of any
default by such Lender hereunder. To the extent that Administrative Agent
advances funds to Borrowers on behalf of any Lender and is not reimbursed
therefor on the same Business Day as such Facility A Advance is made,



38



--------------------------------------------------------------------------------

Administrative Agent shall be entitled to retain for its account all interest
accrued on such Facility A Advance until reimbursed by the applicable Lender.
 
(c)  Return of Payments.
 
(i)  If Administrative Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Administrative Agent from Borrowers and such related payment is not received by
Administrative Agent, then Administrative Agent will be entitled to recover such
amount from such Lender on demand without set off, counterclaim or deduction of
any kind.
 
(ii)  If Administrative Agent determines at any time that any amount received by
Administrative Agent under this Agreement must be returned to any Borrower or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Administrative Agent will not be required to distribute any portion
thereof to any Lender. In addition, each Lender will repay to Administrative
Agent on demand any portion of such amount that Administrative Agent has
distributed to such Lender, together with interest at such rate, if any, as
Administrative Agent is required to pay to Borrowers or such other Person,
without set off, counterclaim or deduction of any kind.
 
(d)  Non-Funding Lenders.    The failure of any Non-Funding Lender to make any
Facility A Advance or any payment required by it hereunder shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make such Facility A Advance, but neither any Other Lender nor Administrative
Agent shall be responsible for the failure of any Non-Funding Lender to make a
Facility A Advance or to purchase a participation required hereunder.
Notwithstanding anything set forth herein to the contrary, a Non-Funding Lender
shall not have any voting or consent rights under or with respect to any Loan
Document or constitute a “Lender” (or be included in the calculation of
“Requisite Lenders” hereunder) for any voting or consent rights under or with
respect to any Loan Document.
 
(e)  Dissemination of Information.    Administrative Agent will use reasonable
efforts to provide Lenders with any notice of an Event of Default received by
Administrative Agent from, or delivered by Administrative Agent to, any Loan
Party, with notice of any Event of Default of which Administrative Agent has
actually become aware and with notice of any action taken by Administrative
Agent following any Event of Default; provided, however, that Administrative
Agent shall not be liable to any Lender for any failure to do so, except to the
extent that such failure is attributable to Administrative Agent’s gross
negligence or willful misconduct. Lenders acknowledge that each Loan Party is
required to provide Financial Statements and Collateral Reports to Lenders
hereunder and agrees that Administrative Agent shall have no duty to provide the
same to Lenders.
 
(f)  Actions in Concert.    Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (other than exercising any rights of set off) without
first obtaining the prior written consent of Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Administrative Agent.



39



--------------------------------------------------------------------------------

 
3.10    Syndication and Documentation Agents.    The Syndication Agent and the
Documentation Agent shall have no duties, responsibilities or obligations under
this Agreement.
 
ARTICLE 4: COLLATERAL AND SECURITY AGREEMENT
 
4.1    Grant of Security Interest.    To secure the prompt and complete payment,
performance and observance of all of the Obligations (specifically including
each Loan Party’s Obligations arising under the provisions of Article 10), each
Loan Party hereby grants, assigns, conveys, mortgages, pledges, hypothecates and
transfers to Administrative Agent, for itself and the benefit of Lenders, a
continuing Lien upon all of such Loan Party’s right, title and interest in and
to the following kinds and types of property, whether now owned or hereafter
acquired or arising, wherever located, together with all substitutions therefor
and all accessions, replacements and renewals thereof, and in all proceeds and
products thereof (collectively, the “Collateral”):
 
(a)  all existing and future accounts, accounts receivable and rights to payment
and (i) all accounts receivable created by or arising from all sales or leases
of goods or rendition of services by such Loan Party to its customers or
subscribers; (ii) all unpaid seller’s rights (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom; (iii) all rights to any goods represented by any of the foregoing,
including returned or repossessed goods; (iv) all reserves and credit balances
arising from any of the foregoing; (v) all guarantees or collateral for any of
the foregoing; and (vi) all insurance policies or rights relating to any of the
foregoing (collectively, “Accounts”);
 
(b)  all existing and future instruments, chattel paper, documents of title,
securities, contracts, agreements, licenses, easements, grants and rights now or
hereafter entered into or acquired by such Loan Party, as modified, replaced or
supplemented from time to time, including (i) all capacity usage agreements and
other agreements with carriers, customers or subscribers which constitute five
percent (5%) or more of such Loan Party’s revenues, (ii) all purchase agreements
and supply agreements and related warranty rights, (iii) all operating
agreements, (iv) all interconnection agreements, (v) all other System Agreements
and (vi) all insurance policies (collectively, “Contracts”);
 
(c)  all equipment, furniture and fixtures, switches, towers, electronics,
transmitting equipment, software, cabling, hardware, devices and components now
or hereafter owned by such Loan Party, and any and all additions, substitutions
and replacements to or of any of the foregoing, together with all attachments,
components, parts, improvements, upgrades and accessions installed thereon or
affixed thereto (collectively, “Equipment”);
 
(d)  all general intangibles and intangible property, including rights under
Contracts, rights to payment of any kind, insurance proceeds and amounts due
under insurance policies, deposit accounts, patent rights, trademarks, service
marks, copyrights, trade names, customer lists, goodwill, registrations,
licenses, license rights, rights in intellectual property, software, software
licenses, computer programming (including source codes, object codes and all
other embodiments of computer programming or information), tax refunds and
benefits, corporate and other business records, refunds and indemnification
rights, all amounts owed at any time to such Loan Party (to the extent permitted
by applicable law in effect at any time and subject to Section 4.2), all rights
that such Loan Party may have at any time in any Regulatory Authorization,
including any rights to payment upon any transfer of any Regulatory
Authorization, or any other transfer or transaction intended to result in a
transfer of such a Regulatory Authorization, or the obtaining of FCC or PUC
authority for another Person to operate a telecommunications system in the area
instead of such Loan Party, all rights to receive



40



--------------------------------------------------------------------------------

 
payment or property upon any assignment, transfer, sale or surrender of any
other Collateral and all other intangible personal property of such Loan Party
of every kind and nature (collectively, “General Intangibles”);
 
(e)  all merchandise, inventory and goods now or hereafter owned by such Loan
Party, together with all goods and materials used or usable in manufacturing,
processing, packaging or shipping such merchandise, inventory and goods in all
states of production, from raw materials through work-in-progress to finished
goods (collectively, “Inventory”);
 
(f)  all Deposit Accounts;
 
(g)  all Investment Property;
 
(h)  all Letter of Credit Rights;
 
(i)  all books and records relating to the Collateral;
 
(j)  all other goods and personal property of such Loan Party whether tangible
or intangible wherever located;
 
(k)  all property of such Loan Party held by the Administrative Agent or any
other Secured Party, including all property of every description, in the
possession or custody of or in transit to the Administrative Agent or such
Secured Party for any purpose, including safekeeping, collection or pledge, for
the account of such Loan Party or as to which such Loan Party may have any right
or power; and
 
(l)  all proceeds and products of any of the foregoing, including (i) any and
all proceeds of any insurance, indemnity, warranty or guaranty payable to such
Loan Party from time to time with respect to any of the Collateral, (ii) any and
all payments (in any form whatsoever) made or due and payable to such Loan Party
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of any other Collateral
by any Governmental Authority (or any Person acting under color of governmental
authority), (iii) any and all other amounts from time to time paid or payable
under or in connection with any other Collateral and (iv) any and all cash
proceeds and non-cash proceeds in the form of Equipment, Inventory, Contracts,
Accounts, General Intangibles, chattel paper, documents, instruments, securities
or other proceeds (collectively, “Proceeds”).
 
4.2    Regulatory Authorizations.    Administrative Agent and each Lender
acknowledge and recognize that each Loan Party’s assignment of or grant of a
security interest in its Regulatory Authorizations may be subject to
restrictions imposed by the FCC or PUC on such Loan Party’s ability to assign
its interest in or transfer control of any Regulatory Authorizations. Likewise,
Administrative Agent and each Lender acknowledge and recognize that each Loan
Party’s assignment of or grant of a security interest in any state or local
franchises or licenses may be subject to similar government restrictions. Each
Loan Party acknowledges, however, that the value of the Regulatory
Authorizations is a critical part of the Collateral package, and agrees to use
its best efforts to effect the transfer of such Regulatory Authorizations to
Administrative Agent, on behalf of Lenders, or its designee upon the occurrence
of an Event of Default.
 
4.3    Priority of Security Interests.    The security interests granted in
Section 4.1 by each Loan Party to Administrative Agent on behalf of Secured
Parties are and shall be continuing



41



--------------------------------------------------------------------------------

 
and indefeasible first-priority security interests in the Collateral which may
be perfected by filing under the UCC, subject to no Liens except for Liens
permitted under Section 9.2.
 
4.4    Pledge Agreements.    Each Loan Party hereby represents and warrants that
valid, first-priority security interests have been granted by Holdings to
Administrative Agent, on behalf of Secured Parties, pursuant to the Holdings
Pledge Agreement, in 100% of the Stock of each Borrower, together with an
irrevocable proxy to vote such Stock if an Event of Default should occur, and
that all existing stock certificates, warrants and other instruments evidencing
ownership, together with executed blank stock powers, have been delivered to
Administrative Agent on behalf of Secured Parties. Each Loan Party shall also
grant to Administrative Agent on behalf of Secured Parties valid, first-priority
security interests in 100% of the Stock of all other present or future
Subsidiaries of such Loan Party having assets in excess of $100,000 and an
irrevocable proxy to vote such Stock if an Event of Default should occur.
 
4.5    Further Documentation; Pledge of Instruments; Chattel Paper
 
(a)  At any time and from time to time, upon the written request of the
Administrative Agent or Requisite Lenders, and at the sole expense of Loan
Parties, each Loan Party shall promptly execute, deliver and record any
documents, instruments, agreements and amendments, and take all such further
action, as the Administrative Agent or Requisite Lenders may deem necessary or
reasonably desirable in obtaining the full benefits of this Agreement and of the
rights and powers herein granted, including (i) filing any financing or
continuation statements under the UCC with respect to the Liens granted
hereunder or under any other Loan Document, (ii) transferring Collateral to the
Administrative Agent’s possession (for the benefit of the Secured Parties) if
such Collateral consists of any chattel paper, promissory notes or other
instruments or certificated securities or if a Lien on such Collateral can be
perfected only by possession, or if reasonably requested by the Administrative
Agent or Requisite Lenders, (iii) obtaining, or using its reasonable best
efforts to obtain Landlord Consents in accordance with this Agreement, (iv)
obtaining signed acknowledgements of the Administrative Agent’s Liens from
bailees having possession of Loan Parties’ goods; and (v) obtaining signed
control agreements with respect to all (A) Deposit Accounts and (B) Investment
Property not in certificated form excluding any Deposit Accounts containing Cash
and/or uncertificated Investment Property with a value not to exceed $50,000 in
the aggregate at any time for all such Deposit Accounts and Investment Property.
Each Loan Party also hereby authorizes the Administrative Agent, for the benefit
of the Secured Parties, to file any such financing or continuation statements
without the signature of such Loan Party, or with a copy or telecopy of such
Loan Party’s signature, to the extent permitted by applicable law, or to execute
any financing statement or amendment thereof on behalf of such Loan Party as
such Loan Party’s attorney-in-fact. If any amount payable under or in connection
with any of the Collateral is or shall become evidenced by any promissory note
or other instrument or any certificated securities, such note, instrument or
certificate shall be immediately pledged and delivered to Administrative Agent
on behalf of the Secured Parties hereunder, duly endorsed in a manner
satisfactory to the Administrative Agent or Requisite Lenders.
 
(b)  Upon the request of the Administrative Agent, Loan Parties shall deliver to
the Administrative Agent the original of all letters of credit issued to it as a
beneficiary along with a collateral assignment thereof evidencing the consent to
such assignment by the issuer of the letter of credit and each correspondent or
confirming bank, all in form and substance reasonably satisfactory to the
Administrative Agent.
 
(c)  All chattel paper shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the security
interest of General Electric



42



--------------------------------------------------------------------------------

 
Capital Corporation, as Administrative Agent, for the benefit of Administrative
Agent and Lenders.” Loan Parties shall take all steps necessary to grant the
Administrative Agent control of all Electronic Chattel Paper in accordance with
the UCC as revised effective July 1, 2001.
 
(d)  Each Loan Party shall keep and maintain, in accordance with GAAP and
prudent business standards for companies engaged in the same or similar
businesses, at its own cost and expense, satisfactory and complete records of
the Collateral, including a record of any and all payments received and any and
all credits granted with respect to the Collateral and all other dealings with
the Collateral. Each Loan Party shall mark its books and records pertaining to
the Collateral to evidence this Agreement and the Liens granted hereby. Each
Loan Party shall duly register on its books and records pertaining to the Stock
the security interests of the Administrative Agent on behalf of the Secured
Parties in such Stock.
 
4.6    Accounts, Etc.    Each Loan Party shall be entitled to collect any
Accounts and General Intangibles until the occurrence of an Event of Default,
during the continuance of which Administrative Agent or Requisite Lenders may
restrict or terminate such authority. Each Loan Party agrees that, upon the
occurrence of an Event of Default, Administrative Agent on behalf of Secured
Parties shall be entitled to assume any or all of the Contracts, Accounts or
General Intangibles in the place of such Loan Party (without releasing such Loan
Party from liability thereunder).
 
4.7    Further Identification of Collateral.    Each Loan Party shall furnish to
Administrative Agent on behalf of Secured Parties from time to time statements
and schedules further identifying and describing the Collateral and each
location thereof and such other reports in connection with the Collateral as
Administrative Agent or Requisite Lenders may reasonably request, all in
reasonable detail.
 
4.8    Remedies.    Administrative Agent on behalf of Secured Parties shall have
all the rights and remedies of a secured party under the UCC, and shall be
entitled to exercise any and all remedies available under this Article 4 or
Article 10 or otherwise available at law or in equity upon the occurrence of an
Event of Default. Except as otherwise specifically provided herein, each Loan
Party hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this
Agreement or any Collateral.
 
4.9    Standard of Care.    Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any of the
Collateral in its possession if it takes such action for that purpose as
Borrower Representative requests in writing, but Administrative Agent’s failure
to comply with any such request shall not of itself be deemed a failure to
exercise reasonable care, and no failure of Administrative Agent to preserve or
protect any rights with respect to such Collateral against prior parties, or to
do any act with respect to the preservation of such Collateral not so requested
by Borrower Representative, shall be deemed a failure to exercise reasonable
care in the custody or preservation of such Collateral.
 
4.10    Advances to Protect Collateral.    All insurance expense and all
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping the Collateral (including all rent payable by any Loan Party to any
landlord of any premises where any of the Collateral may be located) and any and
all Taxes shall be borne and paid by such Loan Party. Administrative Agent on
behalf of Secured Parties may (but shall not be obligated to) make advances to
preserve, protect or obtain any of the Collateral, including advances to cure
defaults under any of the Contracts or advances to pay Taxes, insurance and the
like, and all such



43



--------------------------------------------------------------------------------

 
advances shall become part of the Obligations owing to Lenders hereunder and
shall be payable to Administrative Agent on demand, with interest thereon from
the date of such advance until paid at the Default Rate applicable to Base Rate
Loans in effect on the date of such advance.
 
4.11    License to Use.    Administrative Agent on behalf of Secured Parties is
hereby granted a non-exclusive license or other right to use without charge
during the continuance of an Event of Default any Loan Party’s labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks
and advertising matter, or any tangible or intangible property or rights of a
similar nature, as they pertain to the Collateral, in advertising for sale and
selling any Collateral, and such Loan Party’s rights under all licenses and all
franchise agreements shall inure to the benefit of Administrative Agent on
behalf of Secured Parties.
 
4.12    Benefit of Lenders.    All Liens granted or contemplated hereby shall be
for the benefit of Administrative Agent and Lenders, and all Proceeds or
payments realized from the Collateral in accordance herewith shall be applied to
the Obligations in accordance with the terms provided herein. Notwithstanding
anything herein to the contrary, the amount realizable hereunder in respect of
the Collateral pledged by any Borrower shall not exceed the Obligations of such
Borrower under Section 11.6 and Article 2.
 
4.13    Release of Collateral.    Upon any sale of assets permitted herein and
application of the proceeds as required by Section 2.10, the Liens granted by
Loan Parties to Administrative Agent for the benefit of Secured Parties shall be
released and Administrative Agent shall, upon request of Borrower
Representative, execute and deliver to Borrower Representative appropriate
executed UCC-3s confirming such release.
 
ARTICLE 5: REPRESENTATIONS AND WARRANTIES
 
Each Loan Party hereby represents and warrants, jointly and severally, to
Administrative Agent and each Lender, with respect to all Loan Parties, as
follows:
 
5.1    Organization and Qualification.    Each Loan Party is duly organized,
validly existing and in good standing under the laws of its state of
organization. Each Loan Party is duly qualified to do business and in good
standing in each jurisdiction in which the failure to receive or retain such
qualification could reasonably be expected to have a Material Adverse Effect. As
to any Loan Party that is a limited liability company, each manager is duly
organized, validly existing, in good standing under the laws of its state of
organization, and duly qualified to do business and in good standing in each
jurisdiction in which the failure to receive or retain such qualification could
reasonably be expected to have a Material Adverse Effect.
 
5.2    Authority and Authorization.    Each Loan Party has all requisite
corporate or limited liability company right, power, authority and legal right
to carry on its business, to own or lease its properties and to execute and
deliver and perform its obligations under this Agreement, to make the borrowings
provided for herein, and to execute and deliver and to perform its obligations
under the Loan Documents. Each Loan Party’s execution, delivery and performance
of the Loan Documents have been duly and validly authorized by all necessary
corporate or limited liability company proceedings on the part of each Loan
Party and the manager of any Loan Party that is a limited liability company.
 
5.3    Execution and Binding Effect.    This Agreement, the Notes and all other
Loan Documents have been or will be duly and validly executed and delivered by
each Loan Party, and constitute or, when executed and delivered, will
constitute, the legal, valid and binding



44



--------------------------------------------------------------------------------

obligations of such Loan Party enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally.
 
5.4    Governmental Authorizations.    Except for the consents identified on
Schedule 5.4 (the “Required Consents”), no authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Governmental Authority (other than
the filing of financing statements and continuation statements) is or will be
necessary in connection with the execution and delivery of this Agreement, the
Notes or any other Loan Documents by each Loan Party, consummation by each Loan
Party of the transactions herein or therein contemplated, including obtaining
the Loans and granting security for the Obligations, performance of or
compliance by each Loan Party with the terms and conditions hereof or thereof or
the legality, validity and enforceability hereof or thereof.
 
5.5    Regulatory Authorizations.    Loan Parties hold all authorizations,
permits and licenses required by the FCC or the PUC or any Communications Law
for the conduct of their business as now conducted and as proposed in the
Business Plan to be conducted, and all such Regulatory Authorizations are in
full force and effect, are subject to no further administrative or judicial
review and are therefore final. No Lender, by reason of the execution, delivery
and performance (other than the enforcement of remedies) of any of the Loan
Documents, will be subject to the regulation or control of either the FCC or the
PUC. The Regulatory Authorizations are described on Schedule 5.5.
 
5.6    Agreements and Other Documents.    As of the date hereof, Schedule 5.6
contains a list of all of the following agreements or documents to which such
Loan Party is subject: (a) supply agreements and purchase agreements not
terminable by such Loan Party within sixty (60) days following written notice
issued by such Loan Party and involving transactions in excess of $1,000,000 per
annum; (b) any lease of Equipment having a remaining term of one year or longer
and requiring aggregate rental and other payments in excess of $500,000 per
annum; (c) licenses and permits held by such Loan Party, the absence of which
could be reasonably likely to have a Material Adverse Effect; (d) instruments or
documents evidencing Indebtedness of such Loan Party and any security interest
granted by such Loan Party with respect thereto; and (e) instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of a Borrower. Upon the request of
Administrative Agent, Loan Parties will provide Lenders with accurate and
complete copies of the foregoing agreements or documents.
 
5.7    Absence of Conflicts.    The execution and delivery of this Agreement,
the Notes and the other Loan Documents, the consummation of the transactions
herein or therein contemplated and the performance of or compliance with the
terms and conditions hereof or thereof by each Loan Party will not (a) violate
any applicable Law; (b) conflict with or result in a breach of or a default
under the Organizational Documents of such Loan Party or any material agreement
or instrument to which such Loan Party is a party or by which such Loan Party or
its properties are bound; or (c) result in the creation or imposition of any
Lien upon any property (now owned or hereafter acquired) of such Loan Party
except as otherwise contemplated by this Agreement.
 
5.8    No Restrictions.    No Loan Party is a party or subject to any contract,
agreement or restriction in its Organizational Documents that materially and
adversely affects its business or the use or ownership of any of its properties
or operation of its business as contemplated in its



45



--------------------------------------------------------------------------------

 
Business Plan. Loan Parties’ strategy is to deploy owned switching equipment and
to lease transmission capacity from others. No Loan Party is a party or subject
to any contract or agreement which restricts its right or ability to incur
Indebtedness, other than as set forth on Schedule 5.8, none of which prohibits
such Loan Party’s execution of or compliance with this Agreement. No Loan Party
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of the Collateral, whether now owned or
hereafter acquired, to be subject to a Lien that is not a Permitted Encumbrance.
 
5.9     Government Contracts.     Except as set forth in Schedule 5.9, as of the
date hereof, no Loan Party is a party to any contract or agreement with any
Governmental Authority and no Loan Party’s Accounts are subject to the Federal
Assignment of Claims Act, as amended (31 U.S.C. § 3727) or any similar state or
local law.
 
5.10    Financial Statements; Business Plan.    Borrower Representative has
furnished to Lenders the most recent annual or quarterly Financial Statements of
Holdings, certified by a Responsible Officer of Holdings, including balance
sheets and related statements of income, retained earnings and cash flow, as
described on Schedule 5.10. Such Financial Statements (including the notes
thereto) present fairly the financial condition of Loan Parties on a
consolidated basis as of the end of such fiscal period and the results of its
operations and the changes in its financial position for the fiscal period then
ended, all in conformity with GAAP applied on a basis consistent with that of
the preceding fiscal period. As of the date hereof, no Loan Party has any
obligation or liability (absolute, contingent, liquidated or unliquidated)
material to Loan Parties taken as a whole, which are required to be disclosed in
financial statements prepared in accordance with GAAP, except for those
reflected in the Financial Statements discussed on Schedule 5.10, and since the
date hereof has incurred no such obligation or liability, except as permitted by
this Agreement. The Projections and pro forma financial statements delivered by
Borrower Representative to Administrative Agent, on behalf of Lenders, as part
of the Business Plan, a copy of which has been delivered prior to the date
hereof, were prepared in good faith, based on reasonable assumptions.
 
5.11    Financial Accounting Practices.    Loan Parties have made and kept
books, records and accounts which, in reasonable detail, accurately and fairly
reflect their respective transactions and dispositions of their assets, and Loan
Parties maintain a system of internal accounting controls sufficient to provide
reasonable assurances that (a) transactions are executed in accordance with
management’s general or specific authorization, (b) transactions are recorded as
necessary (i) to permit preparation of financial statements in conformity with
GAAP and (ii) to maintain accountability for assets, (c) access to assets is
permitted only in accordance with management’s general or specific authorization
and (d) the recorded accountability for assets is compared with the existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
 
5.12    Deposit and Disbursement Accounts.    Schedule 5.12 lists all banks and
other financial institutions at which any Loan Party maintains Deposit Accounts
as of the date hereof, including any disbursement accounts, and such Schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number.
 
5.13    Insurance.    Schedule 5.13 lists all insurance policies of any nature
maintained, as of the date hereof, for current occurrences by each Loan Party,
as well as a summary of the terms of each such policy.



46



--------------------------------------------------------------------------------

 
5.14    Accurate and Complete Disclosure.    No representation or warranty made
by any Loan Party in this Agreement or any other Loan Document and no statement
made by any Loan Party in any financial statement, certificate, report, exhibit
or document furnished by such Loan Party to Administrative Agent pursuant to or
in connection with this Agreement (including any filings with the Securities and
Exchange Commission, the FCC or the PUC) is or was false or misleading as of the
date made in any material respect (including by omission of material information
necessary to make such representation, warranty or statement not misleading).
There are no facts that would reasonably be expected to evidence or create a
Material Adverse Effect which have not been set forth in the Financial
Statements referred to in Section 5.10 or otherwise disclosed in writing to
Administrative Agent and Lenders prior to the Effective Date.
 
5.15    No Event of Default; Compliance with Material Agreements.    No event
has occurred and is continuing and no condition exists which constitutes a
Default or an Event of Default. As of the date hereof, no Loan Party is in
violation of any term of any material agreement or instrument to which it is a
party or by which it or its properties are bound that would reasonably be
expected to have a Material Adverse Effect.
 
5.16    Labor Matters.    As of the date hereof, (a) no strikes or other
material labor disputes against any Loan Party are pending or, to any Loan
Party’s knowledge, threatened; (b) hours worked by and payment made to employees
of each Loan Party comply with the Fair Labor Standards Act and each other
federal, state, local or foreign law applicable to such matter; (c) all payments
due from any Loan Party for employee health and welfare insurance have been paid
or accrued as a liability on the books of such Loan Party; (d) except as set
forth in Schedule 5.16, no Loan Party is a party to or bound by any collective
bargaining agreement, management agreement, consulting agreement or any
employment agreement (and, upon the request of Administrative Agent, true and
complete copies of any agreements described on Schedule 5.16 will be delivered
to Administrative Agent and each Lender); (e) there is no organizing activity
involving any Loan Party pending or, to any Loan Party’s knowledge, threatened
by any labor union or group of employees; (f) there are no representation
proceedings pending or, to any Loan Party’s knowledge, threatened with the
National Labor Relations Board, and no labor organization or group of employees
of any Loan Party has made a pending demand for recognition; and (g) except as
set forth in Schedule 5.16, there are no complaints or charges against any Loan
Party pending or, to the knowledge of the executive officers of Holdings,
threatened to be filed with any Governmental Authority or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by any Loan Party of any individual which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.
 
5.17    Litigation.    Except as set forth in Schedule 5.17, there is no pending
action, suit or threatened proceeding by or before any Governmental Authority
against or affecting any Loan Party or any of its properties, rights or licenses
which if adversely decided could reasonably be expected to have a Material
Adverse Effect.
 
5.18    Rights to Property.    Each Loan Party has good and marketable title,
subject only to the Permitted Encumbrances, to the Collateral, to all other
personal and real property purported to be owned by it and to all property
reflected in the most recent balance sheet referred to in Section 5.10 (except
as sold or otherwise disposed of in the ordinary course of business as no longer
used or useful in the conduct of the business). Schedule 5.18 lists as of the
date hereof (i) all Sites and Site Leases, (ii) all other real property owned by
each Loan Party, and (iii) all material Equipment of each Loan Party and its
location or proposed location. Each Loan Party



47



--------------------------------------------------------------------------------

 
has entered into the Site Leases described on Schedule 5.18. Such Site Leases
are in full force and effect and are not subject to termination because of
default or otherwise.
 
5.19    Intentionally Omitted.
 
5.20    Taxes.    Each Loan Party’s federal tax identification number is set
forth on Schedule 1. All tax returns required to be filed by each Loan Party
have been properly prepared, executed and filed, and all Taxes upon such Loan
Party or upon any of its respective properties, incomes, sales or franchises
which are shown to be due and payable thereon have been paid, other than Taxes
or assessments the validity or amount of which such Loan Party is contesting in
good faith. The reserves and provisions for taxes on the books of each Loan
Party are adequate for all open years and for its current fiscal period.
 
5.21    No Material Adverse Change.    Since the date of the Financial
Statements referenced in Section 5.10, there has been no Material Adverse
Change.
 
5.22    No Regulatory Event.     No Regulatory Event has occurred and is
continuing.
 
5.23    Solvency.    After giving effect to (a) the Loans and Letter of Credit
Obligations outstanding on the Effective Date (after giving effect to the
Facility B Loan Payment) or on such other date as the Facility A Advances and
Letter of Credit Obligations requested hereunder are made or extended, (b) the
disbursement of the proceeds of such Loans pursuant to the instructions of
Borrower Representative and (c) the payment and accrual of all transaction costs
in connection with the foregoing, Loan Parties, taken as a whole, are Solvent.
 
5.24    Trade Relations.    There exists no actual or threatened termination,
cancellation or limitation of, or any modification or change in, the business
relationship between any Loan Party and any customer or supplier that could
reasonably be expected to have a Material Adverse Effect or to prevent Loan
Parties from conducting their business after the consummation of the financing
contemplated by this Agreement in substantially the same manner as is
contemplated in the Business Plan.
 
5.25    No Brokerage Fees.    No brokerage or other fee, commission or
compensation is to be paid by any Loan Party to any Person in connection with
the Loans to be made hereunder except as contemplated herein. Each Loan Party
jointly and severally hereby indemnifies each Indemnified Person against any
claims brought against such Indemnified Person for brokerage fees or commissions
of any Person based on an agreement with such Loan Party and agrees to pay all
expenses incurred by such Indemnified Person in connection with the defense of
any action or proceeding brought to collect any such brokerage fees or
commissions.
 
5.26    Margin Stock; Regulation U.    No Loan Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock. The making of the Facility A
Advances and the use of the proceeds thereof will not violate Regulation U or X
of the Board of Governors of the Federal Reserve System.
 
5.27    Investment Company; Public Utility Holding Company.    No Loan Party is
an “investment company” or a “company controlled by an investment company” or an
“affiliated person” or “promoter” or “principal underwriter” for, an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a



48



--------------------------------------------------------------------------------

 
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935, as amended.
 
5.28    Personal Holding Company; Subchapter S.    No Loan Party is a “personal
holding company” as defined in Section 542 of the Code, or a “Subchapter S”
corporation within the meaning of the Code.
 
5.29    Securities Act, Etc.    The Notes are not required to be registered
under the Securities Act of 1933, as amended, or under the securities laws of
any state.
 
5.30    ERISA.    (i) With respect to any Plan, there is no Reportable Event
currently under consideration by the PBGC which may reasonably result in any
material liability to the PBGC with respect to any Plan, (ii) no Plan has been
terminated, (iii) no trustee has been appointed by any United States District
Court to administer any Plan, (iv) the PBGC has not instituted proceedings to
terminate any Plan or to appoint a trustee to administer any such Plan, (v) no
Loan Party or Affiliate of a Loan Party has withdrawn, completely or partially,
from any Plan and (vi) no Loan Party or Affiliate of a Loan Party has incurred
secondary liability for withdrawal liability payments under any Plan.
 
5.31    Intellectual Property.    Each Loan Party owns or possesses the right to
use all patents, trademarks, service marks, trade names, copyrights, know-how,
franchises, Software and Software Licenses necessary for the operation of its
business, free from burdensome restrictions that could reasonably be expected to
have a Material Adverse Effect. All such rights are described on Schedule 5.31.
 
5.32    Environmental Warranties.    Each Loan Party is in compliance with all
Environmental Laws applicable to such Loan Party or its business or to the real
or personal property owned, leased or operated by such Loan Party, except for
such non-compliances as in the aggregate could not reasonably be expected to
have a Material Adverse Effect. No Loan Party has received notice of, or is
aware of, any violation or alleged violation, or any liability or asserted
liability, under any Environmental Law, with respect to such Loan Party or its
business or its premises. The only premises occupied by any Loan Party are
office spaces in multi-tenant commercial office buildings.
 
5.33    Security Interests.    The provisions of Article 4 are effective to
create in favor of Administrative Agent, on behalf of Secured Parties, a legal,
valid and enforceable Lien on or security interest in all of the Collateral,
and, when the recordings and filings described on Schedule 5.33 have been
effected in the public offices listed on said Schedule 5.33, this Agreement will
create a perfected first priority security interest in all right, title, estate
and interest of each Loan Party in the Collateral which may be perfected by
filing, subject to no Liens except for Permitted Encumbrances. All action
necessary or desirable to protect and perfect such security interest in each
item of the Collateral has been duly taken. The recordings and filings shown on
said Schedule 5.33 are all the actions necessary or advisable in order to
establish, protect and perfect the interest of Administrative Agent, on behalf
of Secured Parties, in the Collateral.
 
5.34    Place of Business.    The chief executive office of each Loan Party is
identified on Schedule 5.34. Each Loan Party’s principal place of business in
the state(s) where a Site is located is identified on Schedule 5.34. Each Loan
Party’s records concerning the Collateral are kept at one or both of these
addresses.



49



--------------------------------------------------------------------------------

 
5.35    Location of Collateral.  The Collateral is and will be kept at the
locations identified by Loan Party and type of Collateral on Schedule 5.35 or
such other locations as may be permitted under Section 9.4.
 
5.36    Validity of Contracts and Accounts.    Each Contract, General Intangible
and Account is, or will be when it is created, a bona fide, valid and legally
enforceable property or right of a Loan Party and, so far as such Loan Party
knows, of any other party thereto, except for those that do not, in the
aggregate, materially and adversely affect the value of the Collateral. All
consents, licenses, approvals or authorizations of, or declarations with, any
Governmental Authority required in connection with each Loan Party’s execution,
delivery or performance of each Contract, General Intangible or Account have
been or will be duly and timely obtained, effected or given and are or will be
in full force and effect except where all failures to do or be so, in the
aggregate, do not materially and adversely affect the value of the Collateral.
No amount payable under or in connection with any of the Contracts, General
Intangibles or Accounts are evidenced by any chattel paper or any promissory
notes or other instruments that have not been delivered to Administrative Agent
on behalf of Secured Parties.
 
5.37    No Defaults Under Contracts or Accounts.    With respect to each
Contract, Account and General Intangible, no default by any Loan Party or event
which with the giving of notice or the passage of time would be a default has
occurred and, to the knowledge of the executive officers of Holdings, the other
party or parties thereto are not in default thereunder except as referred to in
Section 5.17, and each Loan Party has fully and timely performed all its
material obligations thereunder. Except as referred to in Section 5.17, the
right, title and interest of such Loan Party thereunder is not subject to any
defense, set off, counterclaim or claim, and none of the foregoing been asserted
or alleged against such Loan Party except in respect of such defaults, defenses,
set offs, counterclaims and claims that in the aggregate do not materially
adversely affect the value of the Collateral. Except as referred to in Section
5.17, the amount represented by each Loan Party to Administrative Agent, on
behalf of Lenders, from time to time as owing on any or all Accounts, Contracts
or General Intangibles, will at such time be the correct amount actually and
unconditionally owing by such account debtors thereunder.
 
5.38    Subsidiaries.    No Borrower has any Subsidiaries (other than US LEC
Acquisition Co., which is a Borrower) nor any current plans to form or acquire
any Subsidiary.
 
5.39    Assumed Names.    Except as set forth on Schedule 5.39, no Loan Party
conducts business under any assumed names or trade names, or has conducted
business under any other names, or any assumed names or trade names, at any time
prior to the date hereof.
 
5.40    Pledge Agreements; Registration of Pledge.    The Holdings Pledge
Agreement is effective to grant to Administrative Agent, on behalf of Secured
Parties, a legal, valid and enforceable security interest in 100% of the Stock
of each Borrower, to the extent that such security interests may be created
under Article 8 and/or Article 9 of the UCC. Such security interests constitute
fully perfected, first priority security interests in such Stock and proceeds
thereof, and the security interests of Administrative Agent on behalf of Secured
Parties in Holdings’ interests have been duly registered on the books and
records of such Borrower.
 
5.41    Transactions with Affiliates.    No Affiliate and no officer or director
of any Loan Party or any individual related by blood, marriage, adoption or
otherwise to any such Affiliate, officer or director, or any Person in which any
such Affiliate, officer, director or individual related thereto owns any
material beneficial interest, is a party to any agreement, contract,



50



--------------------------------------------------------------------------------

commitment or transaction with such Loan Party or has any material interest in
any material property used by such Loan Party, except as set forth on Schedule
5.41.
 
5.42    Going Concern.    Holdings has reviewed the professional standards
published by the American Institute of Certified Public Accountants that are
applied to determine if the going concern assumption is appropriate for an
entity. Based on a review of these standards and a confirmation of Holdings’
understanding of such standards with its outside auditors, Holdings believes
that the Subordinated Debt Investment, the Deferred Amortization and the
financial covenant modifications provided hereby, and the projected operating
results included in the Business Plan dated December 12, 2002, document that the
Loan Parties will achieve the going concern criteria at December 31 , 2002.
 
ARTICLE 6: CONDITIONS TO EFFECTIVENESS
 
This Agreement shall become effective upon satisfaction, or waiver by all
Lenders, of the following conditions:
 
6.1    Closing Certificates.    Administrative Agent and each Lender shall have
received the following certificates, all in form and substance satisfactory to
Administrative Agent and Requisite Lenders and all dated the Effective Date upon
which Administrative Agent may conclusively rely unless and until later
certificates have been furnished to Administrative Agent and each Lender: (a) a
certificate of each Loan Party signed by a duly authorized Responsible Officer,
certifying as to (i) true copies of Organizational Documents of such Loan Party
in effect on such date; (ii) true copies of all corporate action (including,
without limitation, a corporate resolution of its board of directors ratifying
the Loan Documents, and authorizing the Obligations and the granting of the
liens and security interests in the Collateral securing the Obligations) taken
by such Loan Party relative to this Agreement, the Note and the other Loan
Documents which have been properly adopted and have not been modified or
amended; and (iii) the names, true signatures and incumbency of the Responsible
Officers of such Loan Party authorized to execute and deliver this Agreement,
the Note and the other Loan Documents; (b) a Certificate of Good Standing (or
equivalent certificate) for such Loan Party and for the managing member of any
Loan Party that is a limited liability company, duly issued by the Secretary of
State of each state in which such Loan Party intends to do business; and (c) a
certificate as to such other matters as Administrative Agent or any Lender shall
request.
 
6.2    Opinions of Counsel.    Administrative Agent and each Lender shall have
received the following opinions, all dated the Effective Date and all in form
and substance satisfactory to Administrative Agent and each Lender:
 
(a)    a written opinion of counsel to each Loan Party, substantially in the
form of Exhibit D, as to such matters as shall be required by Administrative
Agent, any Lender or their respective counsel, including the corporate good
standing of such Loan Party, the proper adoption of any corporate resolution
required hereby, the authority of the Person signing for such Loan Party, the
validity, binding nature and enforceability of the Loan Agreement and related
Loan Documents and the continuation of the perfected liens and security
interests granted to Administrative Agent on behalf of Secured Parties by such
Loan Party in the Collateral; and
 
(b)    a written opinion of regulatory counsel for Loan Parties, substantially
in the form of Exhibit E, as to such matters as shall be required by
Administrative Agent and its counsel, including the validity of each Loan
Party’s authorizations and approvals, permits or licensing required by the
Federal Communications Commission, the Public Utilities



51



--------------------------------------------------------------------------------

Commission(s) and the relevant state and local utilities commissions or
municipality, and all other applicable regulatory or governmental bodies.
 
6.3    Closing Documents.    Administrative Agent and Lenders shall have
received the following documents, all in form and substance satisfactory to
Administrative Agent, Lenders and their respective counsel:
 
(a)    Agreement.    This Agreement, duly executed by all Loan Parties;
 
(b)    Notes.    The Notes, duly executed by all Borrowers, to the order of each
Lender;
 
(c)    Financing Statements.    All UCC-1 financing statements necessary to
perfect the Liens granted hereby by any Borrower which was not a party to the
Existing Loan Agreement (each an “Additional Borrower”), duly executed by such
Additional Borrower, and duly recorded in all of the offices identified on
Schedule 5.33;
 
(d)    Pledge Amendment.    (i) The Holdings Pledge Agreement duly executed by
Holdings, along with the original pledged stock or membership interest
certificates with executed blank stock powers or assignments attached thereto
with respect to 100% of the Stock of any Borrower and (ii) the Communications
Pledge Agreement duly executed by US LEC Communications Inc., along with the
original pledged stock certificates with executed blank stock powers attached
thereto with respect to 100% of the Stock of US LEC Acquisition Inc.;
 
(e)    Required Consents.    Evidence of the Required Consents or a certificate
of a Responsible Officer of Borrower Representative to such effect;
 
(f)    Control Agreements.    Except as set forth in Section 8.26(c), Loan
Parties shall have obtained signed control agreements (in form and substance
acceptable to Administrative Agent in its sole and absolute discretion) with
respect to any Deposit Accounts and Investment Property not in certificated
form, or, to the extent any Loan Party is unable to obtain such control
agreement, such Loan Party shall have closed the account and opened a
replacement account with a financial institution that has executed or
contemporaneously with the opening of such account executes a control agreement;
 
(g)    Amendment Fee.    Administrative Agent shall have received an amendment
fee in an amount equal to 0.15% of the aggregate amount of the Facility A
Commitments in effect and the Facility B Loans outstanding on the Effective Date
(the “Amendment Fee”).
 
(h)    Pre-Closing Lien Searches.    Lien searches from all jurisdictions
reasonably determined by Administrative Agent or any Lender to be appropriate,
effective as of a date reasonably close to the Effective Date, with respect to
each Additional Borrower (under their present names and any previous names),
reflecting no other Liens (other than Permitted Encumbrances) on any of the
Collateral.
 
6.4    No Material Adverse Change.    As of the Effective Date, after giving
effect to any Facility A Advances or outstanding Loans, there shall not have
been (i) any litigation commenced which, if successful, would have a material
adverse impact on any Loan Party, its Subsidiaries, their business or their
ability to repay the Loan or which would challenge the financing contemplated by
this Agreement, except those litigations listed on Schedule 5.17 and (ii) since
Holding’s last audited Financial Statements, any material increase in the
liabilities, liquidated or



52



--------------------------------------------------------------------------------

contingent, of any Loan Party and its Subsidiaries or a material decrease in the
assets of any Loan Party and its Subsidiaries.
 
6.5    No Existing Default or Event of Default.    No “Default” or “Event of
Default” under the Existing Loan Agreement is continuing.
 
6.6    Payment of Expenses.    All fees and expenses of Administrative Agent,
Syndication Agent and Lenders reimbursable by Borrowers (including all fees and
expenses of Weil, Gotshal & Manges LLP and KPMG LLP) accrued through the
Effective Date shall have been paid.
 
6.7    Facility B Loan Payment.    Borrowers shall pay to the Administrative
Agent, for the benefit of Lenders, on or before the Effective Date the amount of
$8,000,000, which amount shall be applied to repay the Facility B Loan (the
“Facility B Loan Payment”).
 
6.8    Subordinated Debt Investment.    Administrative Agent and Lenders shall
have received satisfactory evidence that Holdings shall have received the
Subordinated Debt Investment.
 
ARTICLE 7: CONDITIONS OF LENDING
 
7.1    Conditions to Each Borrowing Date.    The obligation of any Lender to
fund any Facility A Advance, convert or continue any Loan or portion thereof as
a LIBOR Loan or incur any Letter of Credit Obligation is subject to each Loan
Party’s performance of its obligations hereunder and satisfaction of the
following further conditions on the Borrowing Date for any such Facility A
Advance (including the Effective Date), the date of such conversion or
continuation or the issuance of such Letter of Credit:
 
(a)    Borrowing Certificate.    Administrative Agent shall have received a duly
executed Borrowing Certificate in the form of Exhibit B or a request for a
Letter of Credit pursuant to Annex I.
 
(b)    No Default or Event of Default.    No Default or Event of Default shall
have occurred and be continuing or would exist upon the consummation of
transactions to occur on such Borrowing Date.
 
(c)    Representations and Warranties.    The representations and warranties
contained in Article 5 shall be true and correct in all material respects on and
as of such Borrowing Date hereunder both before and after giving effect thereto.
 
(d)    No Regulatory Event.    No Regulatory Event (in Requisite Lenders’
reasonable determination) shall have occurred and be continuing or would exist
upon the consummation of transactions to occur on such Borrowing Date.
 
(e)    Expenses.    All closing costs and other expenses of Administrative
Agent, Syndication Agent and Co-Arrangers that are reimbursable by the Company
shall have been paid in full (or shall be paid first from such Facility A
Advance as provided in Section 2.21).
 
(f)    Details, Proceedings and Documents.    All legal details and proceedings
in connection with the transactions contemplated by this Agreement shall be
reasonably satisfactory to Administrative Agent and Requisite Lenders, and
Administrative Agent and Requisite Lenders



53



--------------------------------------------------------------------------------

shall have received all such counterpart originals or certified or other copies
of such documents and proceedings in connection with such transactions, in form
and substance reasonably satisfactory to Administrative Agent and Requisite
Lenders, as Administrative Agent and Requisite Lenders may from time to time
request.
 
7.2    Affirmation of Representations and Warranties.    Any Borrowing
Certificate or other request for any Facility A Advance or Letter of Credit
hereunder shall constitute a representation and warranty that (a) the
representations and warranties contained in Article 5 are true and correct on
and as of the date of such request with the same effect as though made on and as
of the date of such request and (b) on the date of such request no Default or
Event of Default has occurred and is continuing or exists or will occur or exist
after giving effect to such Facility A Advance or issuance of Letter of Credit
(for this purpose such Facility A Advance or Letter of Credit being deemed to
have been made or issued, as the case may be, on the date of such request).
Failure of Administrative Agent to receive notice from each Loan Party to the
contrary before the applicable Borrowing Date shall constitute a further
representation and warranty by such Loan Party that (x) the representations and
warranties of such Loan Party contained in the first sentence of this Section
7.2 are true and correct on and as of such Borrowing Date with the same effect
as though made on and as of such Borrowing Date, (y) on such Borrowing Date, no
Default or Event of Default has occurred and is continuing or exists or will
occur or exist after giving effect to such Facility A Advance or issuance and
(z) on such Borrowing Date, all conditions set forth in this Article 7 have been
satisfied.
 
7.3    Deadline for Funding Conditions.    No Lender shall have any obligation
to make any Facility A Advance hereunder if all of the conditions set forth in
Article 6 and Article 7 have not been fully satisfied or waived by Requisite
Lenders.
 
ARTICLE 8: AFFIRMATIVE COVENANTS
 
Loan Parties hereby jointly and severally agree as to all Loan Parties to, from
and after the date hereof until the Termination Date, keep and perform fully
each and all of the following covenants:
 
8.1    Reporting and Information Requirements.
 
(a)    Annual Audit Reports.    As soon as practicable, and in any event within
ninety (90) days after the close of each Fiscal Year, Borrower Representative
shall furnish or cause to be furnished to Administrative Agent and Lenders
audited consolidated statements of income, cash flow and retained earnings for
Holdings for such Fiscal Year and a consolidated balance sheet of Holdings as of
the close of such Fiscal Year, and notes to each, all in reasonable detail, and
beginning with the second full Fiscal Year after the date hereof setting forth
in comparative form the corresponding figures for the preceding Fiscal Year,
with such statements and balance sheet to be certified without qualification by
independent certified public accountants of recognized national standing
selected by Borrower Representative and reasonably satisfactory to
Administrative Agent and Requisite Lenders.
 
(b)    Quarterly Reports.    Within forty five (45) days after the end of the
first three (3) Fiscal Quarters, Borrower Representative shall furnish to
Administrative Agent and Lenders (i) unaudited consolidated statements of
income, cash flow and retained earnings for Holdings for such quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
quarter, and an unaudited consolidated balance sheet of Holdings as of the end
of such quarter, all in reasonable detail and certified by a Responsible Officer
of Borrower Representative



54



--------------------------------------------------------------------------------

as presenting fairly the financial position of Loan Parties as of the end of
such quarter and the results of their operations and the changes in their
financial position for such quarter, in conformity with GAAP (except for
accompanying notes thereto), subject to year-end audit adjustments, (ii) updates
of revenues, gross margin and EBITDAR of Holdings on a consolidating basis,
(iii) upon request of Administrative Agent or Requisite Lenders, an aging of
accounts payable and accounts receivable and (iv) a disclosure for the
corresponding quarter setting forth by switch site the revenues, direct market
costs and EBITDAR of Loan Parties before and after corporate allocations.
 
(c)    Monthly Reports.    Until repayment in full of the Deferred Amortization,
within thirty (30) days after the end of each Fiscal Month, Borrower
Representative shall furnish to Administrative Agent and Lenders (a) unaudited
statements of income, cash flow and retained earnings for Holdings for such
month and that portion of the current Fiscal Year ending as of the close of such
month, and an unaudited balance sheet of Holdings as of the end of such month,
all in reasonable detail and certified by a Responsible Officer of Borrower
Representative as presenting fairly the financial position of Loan Parties as of
the end of such periods and the results of their operations and the changes in
their financial position for the periods indicated in conformity with GAAP
(except for accompanying notes thereto), subject to quarter-end and year-end
audit adjustments, setting forth in comparative form the projected figures in
the Business Plan for the corresponding month, (b) a matrix reflecting in
comparative form the actual operating statistics to projected operating
statistics in substantially the form attached hereto as Annex IV, (c) an
accounts receivable aging report of all customers with balances in excess of
$1,000,000, (d) an accounts payable aging report of all payables in excess of
$1,000,000 and (e) a narrative discussing performance for the corresponding
month and explaining any material variations from the Business Plan.
 
(d)    Compliance Certificates.    Within thirty (30) days after the end of each
Fiscal Month, (ii) forty-five (45) days after the end of the first three (3)
Fiscal Quarters, and (iii) ninety (90) days after the end of each Fiscal Year,
Borrower Representative shall deliver to Administrative Agent and Lenders a
Compliance Certificate, dated as of the end of such Fiscal Month, Fiscal Quarter
or Fiscal Year, as applicable, signed by a Responsible Officer of Borrower
Representative (A) stating that as of the date thereof no Event of Default has
occurred and is continuing or exists, or if an Event of Default has occurred and
is continuing or exists, specifying in detail the nature and period of existence
thereof and any action with respect thereto taken or contemplated to be taken by
the applicable Loan Party; (B) stating that the signer has personally reviewed
this Agreement and that such certificate is based on an examination made by or
under the supervision of the signer sufficient to assure that such certificate
is accurate; (C) in the case of a Compliance Certificate delivered for the first
two (2) Fiscal Months of each Fiscal Quarter, the first three (3) Fiscal
Quarters and each Fiscal Year, calculating and certifying Loan Parties’
compliance with the financial covenants set forth on Schedule 8.15; (D)
certifying such Loan Parties’ compliance with the provisions of Section 8.27;
(E) in the case of a Compliance Certificate delivered for any Fiscal Quarter or
Fiscal Year, calculating and certifying the amount of the Capital Expenditures
made by Loan Parties during such Fiscal Quarter or Fiscal Year and stating the
source of funds for such Capital Expenditures; and (F) detailing the parties (or
financial institutions), the amounts and a description of (1) Indebtedness
incurred pursuant to clauses (c), (d) or (e) of the definition of Permitted
Debt, (2) obligations secured by deposits pursuant to Section 9.2(a)(v) or
letters of credit cash collateralized pursuant to Section 9.2(a)(x), (3) Asset
Dispositions pursuant to Section 9.2(b), (4) leases entered into pursuant to
Section 9.9 and (5) each account in which any Loan Party maintains any Cash or
Investment Property.



55



--------------------------------------------------------------------------------

 
(e)  Accountants’ Certificate.    Each set of year-end audited consolidated
Financial Statements and balance sheet delivered pursuant to Section 8.1(a)
shall be accompanied by a certificate or report dated the date of such statement
and balance sheet by the accountants who certified such statements and balance
sheet stating in substance that they have reviewed this Agreement and that in
making the examination necessary for their certification of such statements and
balance sheet they did not become aware of any Event of Default or, if they did
become so aware, such certificate or report shall state the nature and period of
existence thereof.
 
(f)  Projections.    If requested by Administrative Agent or Requisite Lenders,
Borrower Representative shall deliver to Administrative Agent and Lenders within
thirty (30) days after the beginning of each calendar year projections of
Holdings’ anticipated income, expenses, cash flow, assets and liabilities for
the next five (5) calendar years prepared in good faith on assumptions believed
by Holdings to be reasonable and in a manner and format consistent with other
Financial Statements and the Projections provided by Borrower Representative to
Administrative Agent and Lenders.
 
(g)  Other Reports and Information.    Upon the request of Administrative Agent
or Requisite Lenders, Borrower Representative shall deliver to Administrative
Agent and Lenders copies of (i) all regular or special reports or effective
registration statements which any Loan Party shall file with Governmental
Authorities, the FCC or the PUC (or any successor thereto) or any securities
exchange, (ii) financial statements, material reports, and other information
distributed by any Loan Party to its creditors or the financial community in
general, and (iii) all press releases issued by or concerning any Loan Party.
 
(h)  Further Information.    Each Loan Party will promptly furnish to
Administrative Agent or any Lender such other information (including any report
by independent auditors) in such form as Administrative Agent or any Lender may
reasonably request.
 
(i)  Business Plan.    Borrower Representative shall deliver to the
Administrative Agent on the earlier of (i) forty-five (45) days after the
beginning of each Fiscal Year (commencing with the Fiscal Year 2004) and (ii)
the completion thereof, an updated Business Plan of Holdings for such Fiscal
Year and each Fiscal Year up to and including the Fiscal Year ending on December
31, 2006, certified by the Chief Financial Officer of Holdings, as having been
discussed and approved by, among others, the Chief Executive Officer and the
Vice President, Treasurer, of Holdings, as prepared in good faith and believed
to be reasonable and in a manner and format consistent with other Financial
Statements provided by Borrower Representative to Administrative Agent and
Lenders, containing substantially the types of financial information contained
in the Business Plan previously delivered, which shall include forecasts
prepared by management for each Fiscal Quarter in the next succeeding Fiscal
Year, including (A) a projected year end consolidated balance sheet and income
statement and statement of cash flows and (B) a statement of all of the material
assumptions on which such forecasts are based.
 
8.2    Other Notices.    Promptly upon a Responsible Officer of any Loan Party
becoming aware of any of the following, Borrower Representative shall give
Administrative Agent and each Lender notice thereof, together with a written
statement of a Responsible Officer of Borrower Representative setting forth the
details thereof and any action with respect thereto taken or contemplated to be
taken by such Loan Party:
 
(a)  a Default or Event of Default;



56



--------------------------------------------------------------------------------

 
(b)  any Material Adverse Change;
 
(c)  any event or circumstance that could reasonably be expected to have a
Material Adverse Effect or cause a Material Adverse Effect;
 
(d)  any event that could reasonably be expected to constitute a Regulatory
Event;
 
(e)  the commencement, existence or threat of any proceeding by or before any
Governmental Authority against such Loan Party which, if adversely decided,
could reasonably be expected to have a Material Adverse Effect;
 
(f)  such Loan Party’s receipt of any notice of violation of, or liability
under, any Environmental Laws affecting such Loan Party or any of its properties
that could reasonably be expected to have a Material Adverse Effect;
 
(g)  any Change of Control;
 
(h)  any Commercial Tort Claim filed by or in favor of any Loan Party or any of
their respective Subsidiaries; or
 
(i)  the resignation or removal of the Advisor.
 
8.3    Notice of Pension-Related Events.    Each Loan Party shall promptly
furnish Administrative Agent with written notice upon the receipt by such Loan
Party or the administrator of any Plan of any notice, correspondence or other
communication from the PBGC, the IRS, the Secretary of Treasury, the Department
of Labor, or any other Person, as the case may be, relating to (i) any
Reportable Event, (ii) any funding deficiency with respect to any Plan, (iii)
any liability, either primary or secondary, with respect to complete or partial
withdrawal from any Plan, (iv) proceedings to terminate any Plan or (v) the
appointment of a trustee for any Plan that could reasonably be expected to have
a Material Adverse Effect. Such notice shall be accompanied by any pertinent
documents including the relevant notice, correspondence or other communication
and a statement of a Responsible Officer of such Loan Party describing the event
or the action taken and the reasons therefor.
 
8.4    Inspection Rights.    To the extent required by Section 2.16, each Loan
Party shall upon reasonable notice permit such persons as Administrative Agent
or any Lender may designate to visit and inspect the Collateral or any other
properties of such Loan Party, to examine its books and records and take copies
and extracts therefrom and discuss its respective affairs with its officers,
employees and independent engineers at such times and as often as Administrative
Agent may reasonably request. Each Loan Party hereby authorizes such officers,
employees and independent engineers to discuss with Administrative Agent or such
Lenders the affairs of such Loan Party.
 
8.5    Preservation of Corporate Existence and Qualification.    Each Loan Party
shall maintain its existence, good standing and rights in full force and effect
in its jurisdiction of organization. Each Loan Party shall qualify to do
business and remain qualified and in good standing and shall obtain all
necessary authorizations to do business in each jurisdiction in which failure to
receive or retain such would have a Material Adverse Effect.
 
8.6    Continuation of Business.    Loan Parties shall continue to engage solely
in the business of providing telecommunications services and shall acquire and
maintain in full force



57



--------------------------------------------------------------------------------

and effect all material rights, privileges, franchises and licenses necessary
therefor (including any license or authorization required by the FCC or any
PUC).
 
8.7    Insurance.
 
(a)  Loan Parties shall, at their sole cost and expense, provide and maintain or
cause to be maintained at all times insurance in such forms and covering such
risks and hazards and in such amounts and with an insurance corporation with a
Best rating of “A” or above, licensed to do business in the states where any
Network or Loan Party is located, as may be satisfactory to Administrative
Agent, as shown on Schedule 8.7, and otherwise as may be required by the
Security Documents. If any Loan Party at any time or times hereafter shall fail
to obtain or maintain any of the policies of insurance required above or to pay
all premiums relating thereto, Administrative Agent may at any time or times
thereafter obtain and maintain such policies of insurance and pay such premiums
and take any other action with respect thereto which Administrative Agent deems
advisable. Administrative Agent shall have no obligation to obtain insurance for
any Loan Party or pay any premiums therefor. By doing so, Administrative Agent
shall not be deemed to have waived any Default or Event of Default arising from
any Loan Party’s failure to maintain such insurance or pay any premiums
therefor. All sums so disbursed, including attorneys’ fees, court costs and
other charges related thereto, shall be payable on demand by Loan Parties to
Administrative Agent and shall be additional Obligations hereunder secured by
the Collateral.
 
(b)  Administrative Agent reserves the right at any time upon any material
change in any Loan Party’s risk profile (including any change in the business
conducted by any Loan Party or any laws affecting the potential liability of
such Loan Party) to require additional forms and limits of insurance to, in
Administrative Agent’s reasonable opinion, adequately protect both
Administrative Agent’s and Lenders’ interests in all or any portion of the
Collateral and to ensure that each Loan Party is protected by insurance in
amounts and with coverage customary for its industry. If requested by
Administrative Agent, each Loan Party shall deliver to Administrative Agent from
time to time a report of a reputable insurance broker, satisfactory to
Administrative Agent, with respect to its insurance policies.
 
(c)  Each Loan Party shall cause (i) all general liability and automobile
insurance policies to name Administrative Agent on behalf of Secured Parties as
an additional insured, (ii) all physical damage insurance policies to contain a
lender’s or mortgagee’s loss payable provision acceptable to Administrative
Agent, (iii) all insurance policies to provide that no assignment, cancellation,
material modification, reduction in amount or adverse change in coverage thereof
shall be effective until at least thirty (30) days after receipt by
Administrative Agent of written notice thereof, (iv) all insurance policies to
insure the interests of Administrative Agent on behalf of Secured Parties
regardless of any breach of or violation by such Loan Party of any warranties,
declarations or conditions contained therein and (v) all insurance policies to
provide that Administrative Agent and Lenders shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance. Administrative Agent shall be under no obligation to verify the
adequacy or existence of any insurance coverage. Each Loan Party shall furnish
Administrative Agent copies of, or acceptable certificates with respect to, all
such policies prior to the date hereof, and shall provide to Administrative
Agent, at least thirty (30) days prior to each policy expiration date, evidence
of the insurance being maintained by such Loan Party in compliance with this
Section 8.7(c). Certificates for insurance required under clause (i) above shall
be in ACORD Form 25S (attached to Schedule 8.7), and all certificates shall be
satisfactory in form and substance to Administrative Agent.



58



--------------------------------------------------------------------------------

 
(d)  If any of the Collateral is partially or totally damaged or destroyed,
Borrower Representative shall give prompt notice to Administrative Agent, and
all insurance proceeds, less the costs of collection thereof, shall be paid to
or retained by Administrative Agent. Settlements, adjustments or compromises of
any claims for loss, damage or destruction to the Collateral shall be made
jointly by Borrower Representative and Administrative Agent as long as no Event
of Default has occurred and is continuing, and otherwise shall be made solely by
Administrative Agent. Each Loan Party hereby authorizes and directs any affected
insurance company to pay such proceeds directly to Administrative Agent, and to
rely on Administrative Agent’s statement as to whether an Event of Default has
occurred. Loan Parties shall pay all costs of collection of insurance proceeds
payable on account of such damage or destruction. If no Event of Default has
occurred and is continuing on the date any Network is partially or totally
damaged or destroyed, Administrative Agent shall make available to Borrower
Representative the proceeds of any physical damage insurance actually paid to
Administrative Agent in respect of such damage or destruction of any of the
Collateral (after deducting therefrom any sums retained by Administrative Agent
in reimbursement for costs of collection) to pay the cost of restoration, and
Borrower Representative shall proceed promptly with the work of restoration of
the Collateral and shall pursue the work of restoration diligently to
completion. If any Event of Default has occurred and is continuing either on the
date of such damage or destruction or on the date such insurance proceeds are
paid, or if any Event of Default shall occur prior to completion of such work of
restoration, then Administrative Agent, at its option, may apply such insurance
proceeds in payment of any of the Obligations, in such order as set forth in
Section 2.10(c). Any insurance proceeds remaining after completion of work or
restoration shall, at Administrative Agent’s election, be applied in accordance
with Section 2.10(c), or paid over to Borrower Representative. Upon completion
of any restoration, Borrower Representative shall deliver to Administrative
Agent a certificate stating that the restoration has been duly completed and
accounting for the use of any insurance proceeds in such restoration.
 
8.8    Payment of Taxes, Charges, Claims and Current Liabilities.    Each Loan
Party shall pay or discharge:
 
(a)  on or prior to the date on which penalties thereto accrue, all taxes,
assessments and other government charges or levies imposed upon it or any of its
properties or income (including such as may arise under Section 4062, Section
4063 or Section 4064 of ERISA, or any similar provision of law);
 
(b)  on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen and other like persons which result in
creation of a Lien upon any such property;
 
(c)  on or prior to the date when due, all other lawful claims which, if unpaid,
might result in the creation of a Lien upon any such property (other than
Permitted Encumbrances) or which, if unpaid, might give rise to a claim entitled
to priority over general creditors of such Loan Party in a case under Title 11
(Bankruptcy) of the United States Code, as amended, or in any insolvency
proceeding or dissolution or winding-up involving such Loan Party; and
 
(d)  all other current liabilities so that none is overdue more than sixty (60)
days.
 
Notwithstanding the foregoing, each Loan Party shall be entitled to contest or
appeal the requirements of any Law or Governmental Authority or the payment of
any tax, assessment, charge, levy, claim, asserted liability or any judgment
entered against such Loan



59



--------------------------------------------------------------------------------

Party (collectively, in this Section 8.8, the “requirements”), as long as (i)
such requirements are being contested in good faith by appropriate proceedings
diligently conducted; (ii) Borrower Representative has given Administrative
Agent written notice of such requirements and its intent to contest them, with
supporting reasons for such contest, before the addition of any interest or
penalties that may accrue on such requirements; (iii) such Loan Party maintains
adequate cash reserves and makes other appropriate provisions as may be required
by GAAP to provide for any liability arising from such requirements; (iv) the
contesting of, or failure to comply with, such requirements does not in any way
jeopardize such Loan Party’s ability or authority to operate all or any part of
its business or the value or continuing priority of the security interests of
Administrative Agent on behalf of Secured Parties in the Collateral; (v) the
contesting of, or failure to comply with, such requirements does not have a
Material Adverse Effect, in the reasonable determination of Requisite Lenders;
and (vi) any foreclosure, attachment, execution, sale or similar proceeding
against such Loan Party or any of its properties in connection with any such
requirements is duly stayed by posting of a bond or security deposit or by other
action sufficient under applicable law to stay such foreclosure, attachment,
execution, sale or other proceedings.
 
8.9    Financial Accounting Practices.    Each Loan Party shall make and keep
books, records and accounts which, in reasonable detail, accurately and fairly
reflect its transactions and dispositions of its assets and maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in conformity with GAAP and (ii) to maintain
accountability for assets, (c) access to assets is permitted only in accordance
with management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
8.10    Compliance with Laws.    Each Loan Party shall comply in all respects
with all Laws applicable to such Loan Party, including all Environmental Laws;
provided, however, that such Loan Party shall not be deemed to be in violation
of this Section 8.10 as a result of any failure to comply which would not result
in any liability or exposure to Administrative Agent or Lenders or any fines,
penalties, injunctive relief or other civil or criminal liabilities which, in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
 
8.11    Use of Proceeds.    Each Loan Party shall use the proceeds of Facility A
Advances and the Letter of Credit Obligations hereunder only as set forth in
Section 2.19.
 
8.12    Government Authorizations; Regulatory Authorizations, Etc.    Each Loan
Party shall at all times obtain and maintain in force all Regulatory
Authorizations and all other authorizations, permits, consents, approvals,
licenses, exemptions and other actions by, and all registrations,
qualifications, designations, declarations and other filings with, any
Governmental Authority necessary in connection with execution and delivery of
this Agreement, the Notes or any other Loan Document, consummation of the
transactions herein or therein contemplated, performance of or compliance with
the terms and conditions hereof or thereof or to ensure the legality, validity
and enforceability hereof or thereof.
 
8.13     Contracts and Franchises     Each Loan Party shall comply with all
agreements or instruments to which it is a party or by which it or any of its
properties (now owned or hereafter acquired) may be subject or bound and shall
maintain any and all franchises it may have or hereafter acquire; provided,
however, that such Loan Party shall not be deemed to be in violation



60



--------------------------------------------------------------------------------

 
of this Section 8.13 as a result of any failure to comply with any agreement if
such failure would not have a Material Adverse Effect on Loan Parties taken as a
whole.
 
8.14    Site Leases and Consents.    Each Loan Party shall maintain in force and
renew as necessary all Site Leases and shall obtain Landlord Consents to protect
the Administrative Agent’s Liens and access to the Collateral with respect to
all Site Leases entered into after the Effective Date. All Site Leases entered
into after the date hereof shall have a term (including automatic renewals and
such Loan Party’s unilateral renewal rights) equal to or greater than the term
of this Agreement and shall require that Administrative Agent be given notice of
default and the right to elect to cure defaults and/or assume such agreement
upon such Loan Party’s default thereunder or an Event of Default under this
Agreement.
 
8.15    Financial Covenants.    Loan Parties shall comply with the financial
covenants set forth on Schedule 8.15.
 
8.16    Patent, Trademark and Copyright Collateral.
 
(i)  Borrower Representative shall notify Administrative Agent immediately if it
knows or has reason to know that any application or registration relating to any
patent, trademark or copyright (now or hereafter existing) may become abandoned
or of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding any Loan Party’s ownership of any patent, trademark or copyright, its
right to register the same, or to keep and maintain the same.
 
(ii)  In no event shall any Loan Party, either itself or through any agent,
employee, licensee or designee, file an application for the registration of any
patent, trademark or copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving Administrative Agent prior written notice thereof and, upon
request of Administrative Agent, such Loan Party shall execute and deliver any
and all Patent Security Agreements, Copyright Security Agreements or Trademark
Security Agreements as Administrative Agent may request to evidence the Lien of
Administrative Agent on behalf of Secured Parties on such patent, trademark or
copyright, and the General Intangibles of such Loan Party relating thereto or
represented thereby.
 
(iii)  Each Loan Party shall take all actions necessary or requested by
Administrative Agent to maintain and pursue each application, to obtain the
relevant registration and to maintain the registration of each of the patents,
trademarks and copyrights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless the applicable
Loan Party shall determine that such patent, trademark or copyright is not
material to the conduct of its business.
 
(iv)  In the event that any of the patent, trademark or copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, Borrower
Representative shall notify Administrative Agent promptly after any Loan Party
learns thereof. Each Loan Party shall, unless such Loan Party shall reasonably
determine that such patent, trademark or copyright Collateral is in no way
material to the conduct of its business or operations, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and shall take such other
actions as



61



--------------------------------------------------------------------------------

 
Administrative Agent shall deem appropriate under the circumstances to protect
such patent, trademark or copyright Collateral.
 
8.17    Sites.    For all Sites acquired after the date hereof by any Loan Party
at any time (except for leases of retail sales offices with terms shorter than
three years), such Loan Party shall provide to Administrative Agent, all at such
Loan Party’s expense and all in form and substance reasonably satisfactory to
Administrative Agent, within twenty (20) days of such Loan Party’s acquisition
thereof and before placing any Collateral thereon:
 
(a)  Site Leases.    Copies of duly executed counterparts of the Site Lease; and
 
(b)  Consent.    Duly executed Landlord Consent executed by the owner of such
real property.
 
8.18    Certain Notices.    Borrower Representative shall promptly provide
Administrative Agent and Lenders with written notice and verification in form
and substance satisfactory to Requisite Lenders of each occasion that (i) a
switch is installed and (ii) a switch becomes operational in one of the Markets.
 
8.19    Management Team.    Each Loan Party shall engage and continue to retain
a professional and experienced management staff.
 
8.20    Enforcement of Contracts.    Each Loan Party shall exercise promptly and
diligently its material rights under each Contract, General Intangible and/or
Account (other than any right of termination). Borrower Representative shall
deliver to Administrative Agent copies of all material demands or notices
received by any Loan Party relating in any way to any Contract, General
Intangible and/or Account.
 
8.21    Legal Fee Reserve.    Loan Parties shall maintain a legal fee reserve
adequate to cover current period unpaid litigation expense for all pending
litigation in form, amount and substance satisfactory to Administrative Agent
and Requisite Lenders and, upon request of Administrative Agent or Requisite
Lenders, will provide Administrative Agent and Lenders with a quarterly analysis
evidencing its compliance with this requirement.
 
8.22    Subordinated Loans.    Any and all Indebtedness, loans or advances to
any Loan Party by any other Loan Party shall upon request of Administrative
Agent or Requisite Lenders be subordinated to any and all Obligations of such
Loan Party to Administrative Agent and Lenders upon terms and provisions
reasonably satisfactory to Administrative Agent and Requisite Lender, and each
such other Loan Party shall deliver to Administrative Agent and Lenders a signed
subordination agreement on terms satisfactory to Administrative Agent and
Requisite Lenders.
 
8.23    Liens on After-Acquired Property.    With respect to any assets acquired
after the date hereof of the type defined as Collateral in this Agreement of
each Loan Party or any Subsidiary of Holdings as to which Administrative Agent
on behalf of Secured Parties does not have a perfected first-priority Lien, such
Loan Party shall promptly grant or cause to be granted, or confirm or evidence
the grant herein of, to Administrative Agent on behalf of Secured Parties a
Lien, upon the terms contained herein, on all such property and interests, free
of all other Liens except those permitted under Section 9.2. Such Loan Party at
its own expense, shall (i) prepare, execute, acknowledge and deliver, or cause
the preparation, execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an



62



--------------------------------------------------------------------------------

 
appropriate governmental office, any document or instrument deemed by
Administrative Agent to be necessary or desirable for the creation, perfection,
renewal and continuation of the foregoing Liens (including as to each
after-acquired leasehold premises and simultaneously with the execution of the
applicable lease a landlord consent in form and substance reasonably
satisfactory to the Administrative Agent), (ii) pay, or cause to be paid, all
taxes, fees and legal expenses related to such registration, filing or recording
and (iii) deliver to Administrative Agent resolutions of Board of Directors and
opinions of counsel, in form and substance as may be reasonably acceptable to
Administrative agent.
 
8.24    Intentionally Omitted.
 
8.25    Intentionally Omitted.
 
8.26    Further Assurances.
 
(a)  Each Loan Party executing this Agreement agrees that it shall and shall
cause each other Loan Party to, at such Loan Party’s expense and upon request of
Administrative Agent or Requisite Lenders, duly execute and deliver, or cause to
be duly executed and delivered, to Administrative Agent and Lenders such further
instruments and do and cause to be done such further acts as may be necessary or
proper in the reasonable opinion of Administrative Agent or Requisite Lenders to
carry out more effectively the provisions and purposes of this Agreement or any
other Loan Document, including, but not limited to, (i) providing notice of any
Commercial Tort Claim in accordance with the terms of Section 8.2(h) and (ii)
taking action to grant, secure and/or continue the Secured Parties’ first
priority perfected security interest in the Collateral in accordance with the
terms of Revised Article 9 of the UCC, effective July 1, 2001.
 
(b)  Within sixty (60) days of the Effective Date, Loan Parties will use
reasonable best efforts to execute and deliver, or cause to be executed and
delivered to the Administrative Agent, Landlord Consents for any real property
location where any of the Collateral is located.
 
(c)  Loan Parties shall obtain a control agreement (in form and substance
reasonably acceptable to Administrative Agent) with respect to Deposit Accounts
and Investment Property not in certificated form with (i) Wachovia Securities on
or before January 10, 2003 and (ii) Liberty on or before January 3, 2003.
 
8.27    Financial Advisor.    Loan Parties shall continue to engage and maintain
Ruth Ford of Crossroads, LLC, or any replacement reasonably acceptable to the
Requisite Lenders, to act as the financial advisor to Loan Parties with
responsibilities and duties similar to those responsibilities and duties being
performed on the Effective Date until such time as the Advisor is engaged
pursuant to Section 9.14.
 
ARTICLE 9: NEGATIVE COVENANTS
 
Each Loan Party hereby jointly and severally agrees as to all Loan Parties that,
until the Termination Date, no Loan Party shall, without prior written consent
of Requisite Lenders, do or permit to exist any of the following:
 
9.1    Indebtedness.    Create, incur, assume or suffer to exist at any one time
any Indebtedness, except for Permitted Debt, or purchase, redeem, prepay,
defease or otherwise acquire for value or make any payment on account or in
respect of any principal amount of Permitted Subordinated Debt.



63



--------------------------------------------------------------------------------

 
9.2    Restrictions on Liens and Sale of Collateral.
 
(a)  Create or suffer to exist any Lien on the Collateral or on any other
property of any Loan Party, or any part thereof, whether superior or subordinate
to the Lien of the Loan Documents, except for the following permitted Liens (the
“Permitted Encumbrances”):
 
(i)  Liens and encumbrances in favor of Administrative Agent on behalf of
Secured Parties;
 
(ii)  Liens for Taxes not yet due, or which are being contested in good faith
and by appropriate proceedings in accordance with Section 8.8;
 
(iii)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings in accordance with Section 8.8;
 
(iv)  pledges or liens in connection with workers’ compensation, unemployment
insurance and other social security legislation;
 
(v)  deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety bonds, performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;
 
(vi)  easements, rights-of-way, restrictions and other similar encumbrances that
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or interfere with the ordinary
conduct of the business of such Loan Party;
 
(vii)  judgments and judgment Liens with respect to which execution has been
stayed within ten (10) days by appropriate judicial proceedings and the posting
of adequate security which may not be any of the Collateral;
 
(viii)  specific Liens, if any, identified on Schedule 9.2;
 
(ix)  Liens to secure purchase money indebtedness and Capital Leases permitted
by clause c of the definition of Permitted Debt which is secured by only the
property acquired;
 
(x)  cash collateralization of the letters of credit (including letters of
credit set forth on Schedule 9.1) permitted by clause (d) of the definition of
Permitted Debt in an aggregate amount not to exceed $2,000,000; and
 
(xi)  certain other Liens as may be permitted with Requisite Lenders’ prior
written consent.
 
(b)  Assign, convey, sell or otherwise dispose of or encumber its interest in
the Collateral, or any part thereof (including execution of any lease), or
permit any such action to be taken, except for sales and other dispositions of
equipment and inventory in the ordinary course of business for fair value, not
exceeding $400,000 per year in the aggregate.



64



--------------------------------------------------------------------------------

 
(c)  Enter into or permit to exist any agreement, note, indenture or instrument,
take any other action, which would prohibit the creation of a Lien on any of its
properties or other assets in favor of Administrative Agent on behalf of Secured
Parties, as additional collateral for the Obligations, except operating leases,
Capital Leases or Licenses which prohibit Liens solely upon the assets that are
subject thereto.
 
9.3    Limitation on Contingent Obligations.    Agree to, or assume, guarantee,
endorse or otherwise in any way be or become responsible or liable for, directly
or indirectly, any Contingent Obligation except for those created or
contemplated by the Loan Documents or with respect to the obligations (other
than Obligations in respect of Indebtedness) of another Loan Party in the
ordinary course of business.
 
9.4    Prohibition of Mergers, Acquisitions, Name, Office or Business Changes,
Etc.
 
(a)  Enter into, or become the subject of, any transaction of merger,
acquisition or consolidation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of such Loan Party’s business or assets, whether now owned or
hereafter acquired, without Requisite Lenders’ prior written consent; provided,
that upon the repayment in full of the Deferred Amortization Holdings and its
Subsidiaries may enter into Permitted Acquisitions.
 
(b)  Change its name, chief executive office, principal place of business,
corporate structure or the location of any Collateral without giving
Administrative Agent and Lenders at least thirty (30) days’ advance written
notice of such change, and ensuring that any steps that Administrative Agent or
Requisite Lenders may deem necessary to continue the perfection and priority of
security interests of Administrative Agent on behalf of Secured Parties in the
Collateral shall have been taken.
 
(c)  Change the Fiscal Year end of such Loan Party from December 31, except with
the prior written consent of Requisite Lenders, which consent shall not be
unreasonably withheld.
 
(d)  Amend, restate or otherwise modify, or violate any terms of, its
Organizational Documents in any material respect without the prior written
consent of Requisite Lenders, which consent will not be unreasonably withheld.
 
(e)  Become or agree to become a general or limited partner in any general or
limited partnership, or a member in a limited liability company or a joint
venturer in any joint venture other than a wholly-owned Subsidiary.
 
(f)  Acquire or purchase substantially all of the stock or ownership interests
in, or substantially all of the business, assets, customers or operations of,
any other entity; provided, that upon the repayment in full of the Deferred
Amortization Holdings and its Subsidiaries may enter into Permitted
Acquisitions.
 
(g)  Enter into any new business or make any material change in any of such Loan
Party’s business objectives, purposes and operations from those contemplated in
the Business Plan without the prior written consent of Requisite Lenders.
 
(h)  Establish or seek to establish any Network outside of the Markets.



65



--------------------------------------------------------------------------------

 
9.5    Limitation on Equity Payments.    In the case of Holdings, make any
Equity Payment (other than dividends that are cumulative and accrue daily at the
rate of 6% per annum on Holdings Series A Preferred Stock and shares of common
stock issued upon conversion of any such Holdings Series A Preferred Stock to
the extent provided for in the Certificate of Incorporation of Holdings
(including the applicable Certificates of Designation) as in effect on the date
of the first issuance of each of Holdings Series A Preferred Stock; provided,
however, that in no event shall any Loan Party make any Equity Payment in Cash
if, after giving effect to such Equity Payment, a Default or an Event of Default
has occurred and is continuing; provided, further, that in no event shall
Holdings make any Equity Payment in Cash until the repayment in full of the
Deferred Amortization.
 
9.6    Prohibition on Sale or Issuance of Stock.    Issue any stock, stock
option, warrant, or any other securities other than non-convertible debt
securities, or the right to receive any such security (“equity securities”) of
each Loan Party other than issuances of equity securities by Holdings, the net
cash proceeds of which shall be applied in accordance with Section 2.10(b)(ii).
 
9.7    Limitation on Investments, Advances and Loans.    Organize, create,
acquire, capitalize or own any Subsidiary except in compliance with Section 9.13
or make or commit to make any advance (except in compliance with Section 9.13 or
as permitted by Section 9.10), loan, guarantee of any Indebtedness, extension of
credit or capital contribution to, or hold or invest in or purchase or otherwise
acquire any stock, bonds, notes, debentures or other securities of, or make any
other investment in, any Person, including any officer of a Loan Party, any
Affiliate of a Loan Party (other than another Loan Party) or any officer of any
Affiliate of a Loan Party, except for (a) upon repayment in full of the Deferred
Amortization, Permitted Acquisitions, (b) loans to another Loan Party, (c)
travel advances in the ordinary course of business, (d) relocation loans to
employees but not in excess of $250,000 in the aggregate outstanding at any one
time, (e) other loans to any employees of any Loan Party but in any case in an
amount (including principal and interest outstanding) not to exceed $250,000 in
the aggregate at any given time, other than loans that would be in violation of
the Sarbanes-Oxley Act, and (f) Cash.
 
9.8    Capital Expenditures.    Directly or indirectly make or commit to make
any expenditure in respect of the purchase or other acquisition (including
installment purchases or Capital Leases) of fixed or capital assets, except for
normal replacements and maintenance (including capacity expansions and
enhancements for existing Sites) which are properly charged to current
operations exceeding, in the aggregate for Holdings, Borrowers and their
respective Subsidiaries during any Fiscal Quarter, the amount set forth for such
Fiscal Quarter in the Business Plan dated December 12, 2002; provided, that (i)
one hundred percent (100%) of any amount not used in any Fiscal Quarter,
commencing with the Fiscal Quarter ended March 31, 2003, may be carried forward
into the next succeeding Fiscal Quarter and to the extent not used in such
succeeding Fiscal Quarter may be carried forward into the next succeeding Fiscal
Quarter, provided that (A) such carry forward of unused Capital Expenditure
capacity may not exceed three Fiscal Quarters in the aggregate and (B) except as
specifically set forth in clause (ii) below, such carry forward or unused
Capital Expenditure capacity for any Fiscal Year may not be carried forward into
the succeeding Fiscal Year and (ii) Borrowers may carry forward into the Fiscal
Quarter ended March 31, 2003, $2,000,000 from the Fiscal Quarter ended December
31, 2002.
 
9.9    Limitation on Leases.    Enter into any agreement, or be or become liable
under any agreement, not in existence on December 20, 1999, and reflected on
such Loan Party’s financial statements, for the lease, hire or use of any real
or personal property in excess of $100,000 in the aggregate, including capital
or operating leases, except that such Loan Party may, in the ordinary course of
business and on terms standard in the industry, enter into leases or



66



--------------------------------------------------------------------------------

 
agreements for office space, vehicles or office equipment and for the location
or storage of Collateral.
 
9.10    Transactions with Affiliates.    Except as described in Schedule 5.41,
enter into any transactions, including any loans or advances, any repayment of
loans or advances, or the purchase, sale or exchange of property or the
rendering of any services, with any Affiliate (other than another Loan Party),
or enter into, assume or suffer to exist any employment or consulting contract
with any Affiliate (other than another Loan Party), or otherwise pay any fees or
expenses to, or reimburse or assure any obligation for the reimbursement of any
expenses incurred by, any Affiliate (other than another Loan Party).
 
9.11    Extension of Accounts.    Without Requisite Lenders’ prior written
consent, with respect to any material Accounts, General Intangibles or Contracts
(other than with respect to disputed reciprocal compensation and related
facilities charges), (i) grant any material extension of the time of payment,
(ii) compromise, compound or settle for a material amount less than the full
amount thereof, (iii) release any person liable for the payment thereof, or (iv)
allow any credit or discount whatsoever thereon, other than trade discounts
granted in the normal course of business or discounts, compromises, compounds or
settlements that will not have a Material Adverse Effect.
 
9.12    Assumed Names.    Transact or engage in business under any assumed name,
fictitious name, trade style or “d/b/a” except those identified on Schedule
5.39.
 
9.13    Subsidiaries.    Permit or cause any Loan Party to create, organize or
acquire a Subsidiary owning, or any Subsidiary of Holdings that is not already a
Borrower to own, assets unless such Subsidiary delivers to Administrative Agent
and Lenders an Additional Borrower Assumption (an “Additional Borrower
Assumption”), substantially in the form of Exhibit I, pursuant to which such
Subsidiary becomes a Borrower, and satisfies the conditions set forth therein,
to the reasonable satisfaction of Requisite Lenders.
 
9.14    Advisor.    Fail to (a) within ten (10) Business Days of delivery to
Holdings of a list of three (3) potential advisors approved by all Lenders,
engage the Advisor, (b) continue to engage and retain the Advisor until
repayment in full of the Deferred Amortization, or (c) in the event of the
resignation or removal of the Advisor for any reason, replace the Advisor with
another Person approved by all Lenders within ten (10) Business Days of delivery
to Holdings of a new list of potential advisors.
 
9.15    Cash Management.    Permit any Loan Party to maintain any Cash or
Investment Property with any Person other than (i) a Lender or a financial
institution which has executed a control agreement in respect thereof in form
and substance reasonably satisfactory to Administrative Agent and Lenders and
(ii) Deposit Accounts containing Cash and/or uncertificated Investment Property
with a value not to exceed $50,000 in the aggregate at any time for all such
Deposit Accounts and Investment Property.
 
ARTICLE 10: EVENTS OF DEFAULT AND REMEDIES
 
10.1    Events of Default.    An Event of Default shall mean the occurrence or
existence of one or more of the following events or conditions (whatever the
reason for such Event of Default and whether voluntary, involuntary or effected
by operation of Law):



67



--------------------------------------------------------------------------------

 
(a)  Payment Default.    Any Borrower (i) fails to make any payment of principal
when due, (ii) fails to make any payment of interest on, or Fees owing in
respect of, the Loans or any of the other Obligations within one (1) Business
Day after such amount becomes due and payable or (iii) fails to pay or reimburse
Administrative Agent or Lenders for any expense reimbursable hereunder or under
any other Loan Document within ten (10) Business Days following demand for such
reimbursement or payment of expenses.
 
(b)  False Statement.    If any statement, representation or warranty made or
deemed made by any Loan Party in any Loan Document or made in any financial
statement, certificate, report, exhibit or document furnished to Administrative
Agent or any Lender pursuant to any Loan Document, proves to have been untrue,
incomplete, false or misleading in any material respect as of the time when made
or deemed made (including by omission of material information necessary to make
such representation, warranty or statement not misleading).
 
(c)  Immediate Default.    Any Loan Party shall (i) fail or neglect to perform,
keep or observe any of the provisions of Sections 8.1(a) (as a result of a
qualification of the certification of the independent certified public
accountant as to going concern or arising out of the scope of the audit) 8.2,
8.7, 8.11, 8.15 (as of the end of any Fiscal Year, Fiscal Quarter or any two (2)
consecutive Fiscal Months), 8.27 and Article 9 or (ii) shall discharge more than
two (2) Advisors in any period of twelve (12) consecutive months.
 
(d)  Covenant Defaults.    If any Loan Party fails or neglects to perform, keep
or observe any provision of this Agreement (other than as set forth in clauses
(a) through (c) above), and such default continues for a period of ten (10)
Business Days after the earlier of such Loan Party’s knowledge thereof or
receipt of written notice from the Lenders or the Administrative Agent thereof,
except for violations of Section 8.8(d), which shall become an Event of Default
at the end of the sixty (60) day period stated therein.
 
(e)  Undischarged Judgments.    If one or more judgments for the payment of
money have been entered against Borrower in an amount in excess of $200,000 in
the aggregate and such judgment or judgments have remained undischarged and
unstayed for a period of thirty (30) calendar days or, if stayed, all of the
conditions in Section 8.8 have not been satisfied.
 
(f)  Attachments, Etc.    If a writ or warrant of attachment, garnishment,
execution, distraint or similar process has been issued against any Loan Party
or any of its properties in an amount in excess of $200,000, which has remained
undischarged and unstayed for a period of thirty (30) consecutive days or, if
stayed, all of the conditions in Section 8.8 have not been satisfied.
 
(g)  Default Under Third Party Agreements.    A default or breach occurs under
any other agreement, document or instrument to which any Loan Party is a party
which is not cured within any applicable grace period, and such default or
breach (i) involves the failure to make any payment $200,000 in the aggregate,
or (ii) causes, or permits any holder of such Indebtedness or a trustee to
cause, Indebtedness or a portion thereof in excess of $200,000 in the aggregate
to become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, regardless of whether such default is waived, or such right is
exercised, by such holder or trustee.
 
(h)  Dissolution; Discontinuance of Business, Etc.    If any Loan Party
discontinues its usual business, dissolves, has its charter revoked, winds up or
liquidates itself or its business.



68



--------------------------------------------------------------------------------

 
(i)  Involuntary Bankruptcy or Receivership Proceedings.    A case or proceeding
commences against any Loan Party seeking a decree or order in respect of any
Loan Party (i) under Title 11 of the United States Code, as now constituted or
hereafter amended or any other applicable federal, state or foreign bankruptcy
or other similar law, (ii) appointing a custodian, receiver, liquidator,
assignee, trustee or sequestrator (or similar official) for any Loan Party or of
any substantial part of any such Person’s assets, or (iii) ordering the
winding-up or liquidation of the affairs of any Loan Party, and such case or
proceeding shall remain undismissed or unstayed for sixty (60) days or more or
such court shall enter a decree or order granting the relief sought in such case
or proceeding.
 
(j)  Voluntary Bankruptcy.    Any Loan Party (i) prepares to file or files a
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable federal, state or
foreign bankruptcy or other similar law, (ii) fails to contest in a timely and
appropriate manner or consents to the institution of proceedings thereunder or
to the filing of any such petition or to the appointment of or taking possession
by a custodian, receiver, liquidator, assignee, trustee or sequestrator (or
similar official) of any Loan Party or of any substantial part of any such
Person’s assets, (iii) makes an assignment for the benefit of creditors, (iv)
takes any corporate action in furtherance of any of the foregoing or (v) admits
in writing its inability to, or shall be generally unable to, pay its debts as
such debts become due.
 
(k)  Assignments for Benefit of Creditors, Etc.    If any Loan Party makes an
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts generally as they become due, or consents to the appointment of a
receiver, trustee or liquidator of itself or of all or any part of its
properties.
 
(l)  Non-compliance with Governmental Requirements.    If any Loan Party fails
to comply with any requirement of any Governmental Authority within twenty (20)
calendar days after notice in writing of such requirement shall have been given
to such Loan Party by such Governmental Authority or such longer period of time
permitted by such Governmental Authority and is not being contested by such Loan
Party in compliance with Section 8.8.
 
(m)  Regulatory Authorizations.    If any Regulatory Authorization in connection
with this Agreement or any other Loan Document or any such Regulatory
Authorization now or hereafter necessary or advisable to make this Agreement or
any other Loan Documents legal, valid, enforceable and admissible in evidence or
to permit each Loan Party to conduct its business as it is then conducted in all
material respects is not obtained or has ceased to be in full force and effect
or has been modified or amended or has been held to be illegal or invalid or is
revoked or terminated, and is not being contested by such Loan Party in
compliance with Section 8.8, and Requisite Lenders have reasonably determined in
good faith (which determination shall be conclusive) that such event or
occurrence may have a Material Adverse Effect.
 
(n)  Damage or Destruction.    If the proceeds of any physical damage insurance
actually paid in respect of the partial or total damage or destruction of any
material amount of Equipment are insufficient to cover the cost of the
restoration thereof or if Administrative Agent determines that such damage or
destruction is so extensive that repair or restoration cannot be expected within
a time period short enough to prevent a Material Adverse Effect.
 
(o)  Landlord Consents.    If Loan Party fails to provide the Landlord Consents
required hereunder and Requisite Lenders determine in their sole discretion that
such failure results in a material impairment of Lenders’ security for the
Loans.



69



--------------------------------------------------------------------------------

 
(p)  ERISA Defaults.    If, with respect to any Plan, (i) there has occurred a
Reportable Event being considered by the PBGC which may reasonably result in any
material liability to the PBGC with respect to any Plan, (ii) a Plan has been
terminated, (iii) a trustee has been appointed by a United States District Court
to administer a Plan, (iv) a PBGC or any other person has instituted proceedings
to terminate a Plan or to appoint a trustee to administer any such Plan, (v) any
Loan Party or any Affiliate has withdrawn, completely or partially, from any
Plan, (vi) any Loan Party or any Affiliate has incurred secondary liability for
withdrawal liability payments under any Plan or (vii) a Plan has failed to meet
the minimum funding standards established under the Code or ERISA.
 
(q)  Defaults Under Other Loan Documents.    If any default, misrepresentation
or breach should occur under any Pledge Agreement, Security Document, Guaranty
or other Loan Document and is not cured or waived within the time permitted
therein, or any such Loan Documents should cease to be in full force and effect,
or any Loan Party thereto should assert any unenforceability of, or deny
liability on, or admit inability to perform under, any such Loan Document.
 
(r)  Security Interest.    Any material provision of any Loan Document shall for
any reason cease to be valid, binding and enforceable in accordance with its
terms (or any Loan Party shall challenge the enforceability of any Loan Document
or shall assert in writing, or engage in any action or inaction based on any
such assertion, that any provision of any of the Loan Documents has ceased to be
or otherwise is not valid, binding and enforceable in accordance with its
terms), or any security interest created under any Loan Document shall cease to
be a valid and perfected first priority security interest or Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby.
 
(s)  Change of Control, Etc.    Any Change of Control occurs.
 
10.2    Remedies.
 
(a)  If any Event of Default shall have occurred and be continuing or if a
Default shall have occurred and be continuing and Requisite Lenders shall have
determined not to make any Facility A Advances or incur any Letter of Credit
Obligations so long as that specific Default is continuing, Administrative Agent
shall (at the written request of the Requisite Lenders), without notice, suspend
the Facility A Commitment with respect to further Facility A Advances and/or the
incurrence of further Letter of Credit Obligations, whereupon any further
Facility A Advances and Letter of Credit Obligations shall be made or extended
(in the sole discretion of the Requisite Lenders) so long as such Default or
Event of Default is continuing. If any Event of Default shall have occurred and
be continuing, Administrative Agent shall (at the written request of Requisite
Lenders), without notice except as otherwise expressly provided herein, increase
the rate of interest applicable to the Loans and the Letter of Credit Fees to
the Default Rate.
 
(b)  If any Event of Default shall have occurred and be continuing,
Administrative Agent shall (at the written request of the Requisite Lenders),
upon notice to Borrower Representative, (i) terminate the Facility A Commitment
with respect to further Facility A Advances or the incurrence of further Letter
of Credit Obligations; (ii) declare all or any portion of the Obligations,
including all or any portion of any Loan to be forthwith due and payable, and
require that the Letter of Credit Obligations be cash collateralized as provided
in Annex I, all without presentment, demand, protest or further notice of any
kind, all of which are expressly waived by Borrowers and each other Loan Party;
and (iii) exercise any rights and remedies provided to Administrative Agent on
behalf of Secured Parties under the Loan



70



--------------------------------------------------------------------------------

 
Documents and/or at law or equity, including all remedies provided under the
Code; provided, however, that upon the occurrence of an Event of Default
specified in Sections 10.1(i), (j) or (k), the Facility A Commitment shall be
immediately terminated and all of the Obligations, including the Loans, shall
become immediately due and payable without declaration, notice or demand by any
Person.
 
(c)  Until repayment in full of the Deferred Amortization, if any Event of
Default shall have occurred and be continuing for a period of more than ten (10)
Business Days pursuant to (i) Section 10.1(a), (b), (i), (j) or (k), (ii)
Section 10.1(c) as a result of the failure of Borrowers to comply with Section
8.15 or (iii) as a result of a qualification of the certification of the
independent certified public accountant as to going concern or arising out of
the scope of the audit, then Holdings shall engage and continue to retain a
chief strategy officer (“CSO”) with the duties and obligations set forth on
Schedule 10.2.
 
(d)  If any Event of Default shall have occurred and be continuing, interest due
and owing to the Investors in respect of the Permitted Subordinated Debt shall
accrue and may be paid solely through the issuance of additional notes; it being
understood that no Loan Party shall make payment thereof in Cash so long as an
Event of Default is continuing.
 
10.3    Waivers by Loan Parties.    Except as otherwise provided for in this
Agreement or by applicable law, each Loan Party waives (including for purposes
of Article 11): (a) presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Administrative
Agent on behalf of Secured Parties on which any Loan Party may in any way be
liable, and hereby ratifies and confirms whatever Administrative Agent on behalf
of Secured Parties may do in this regard, (b) all rights to notice and a hearing
prior to Administrative Agent’s taking possession or control of, or to
Administrative Agent’s replevy, attachment or levy upon, the Collateral or any
bond or security which might be required by any court prior to allowing
Administrative Agent on behalf of Secured Parties to exercise any of its
remedies, and (c) the benefit of all valuation, appraisal, marshaling and
exemption laws. If any notification of intended disposition of any of the
Collateral is required by law, such notification shall be deemed reasonably and
properly given if given in accordance with Section 12.5 at least ten (10) days
before such disposition.
 
10.4    Exercise of Rights.    Subject to any requirements for FCC, PUC or other
governmental approval upon the occurrence of any Event of Default, the rights,
powers and privileges provided in this Section 10.4 and all other remedies
available to Administrative Agent and Lenders under this Agreement or by statute
or by rule of law may be exercised by Administrative Agent or any Lender at any
time from time to time whether or not the Obligations shall be due and payable,
and whether or not Administrative Agent or any Lender shall have instituted any
foreclosure or other action for the enforcement of this Agreement or any other
Loan Document. No failure to exercise, nor any delay in exercising on the part
of Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder or under any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or future exercise thereof
or the exercise of any other right, remedy, power or privilege.
 
10.5    Rights of Secured Party.    In addition to all other rights and remedies
granted to it under this Agreement, the other Loan Documents and under any other
instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have



71



--------------------------------------------------------------------------------

occurred and be continuing, Administrative Agent may exercise all rights and
remedies of a secured party.
 
10.6    Additional Remedies.    Remedies of Administrative Agent and Lenders
upon the occurrence and during the continuance of an Event of Default shall
include, in addition to, and not in lieu of, such remedies as are available at
law or in equity or provided for in any of the Loan Documents, the following:
 
(a)  Foreclosure; Receivership.    Administrative Agent shall be entitled to
file one or more suits at law or in equity to collect the Obligations and/or to
foreclose on the Liens on and security interests created by this Agreement or
any other Loan Document. Administrative Agent may apply or require any Loan
Party to apply for any necessary transfers, assignments, orders, consents or
licenses in connection with the operation or abandonment of any Network or any
part thereof, and shall also be entitled as a matter of right and without notice
and without requiring bond (notice and bond being hereby waived), without regard
to the solvency or insolvency of any Loan Party at the time of application and
without regard to the value of the Collateral at that time, to have a receiver
appointed by a court of competent jurisdiction in order to manage, protect and
preserve the Collateral or any part thereof and to continue the operation of the
business of any Loan Party, and to collect all revenues and profits thereof and
apply the same to the payment of all expenses and other charges of such
receivership until the sale or other final disposition of the Collateral. Each
Loan Party hereby consents to the appointment of such receiver.
 
(b)  Collection of Accounts, Etc.    At any time after the occurrence and during
the continuance of an Event of Default notify account debtors that the Accounts
have been assigned to Administrative Agent on behalf of Secured Parties and that
payments shall be made directly to Administrative Agent on behalf of Secured
Parties. Upon the request of Requisite Lenders at any time after the occurrence
and during the continuance of an Event of Default, Borrowers shall so notify
such account debtors. Upon the occurrence of an Event of Default, Administrative
Agent on behalf of Secured Parties shall be entitled, but not obligated, to
collect, compromise, settle and otherwise act with respect to any Accounts,
Contracts or General Intangibles, and shall be authorized to (i) endorse checks
and other instruments, (ii) communicate directly with any Loan Party’s customers
or other obligors to collect payments and/or (iii) bring actions to enforce such
collection, and otherwise take any actions necessary to collect and recover any
amounts owing to such Loan Party. Any amounts so received by Administrative
Agent on behalf of Secured Parties shall be held for the account of Borrowers
and may be applied to the Obligations at Administrative Agent’s option, at the
direction of Requisite Lenders, but shall not be deemed to be payment of the
Obligations until so applied. Borrower Representative shall, at Requisite
Lenders’ request, deliver to Administrative Agent copies of all original and
other documents evidencing or relating to the Accounts, Contracts or General
Intangibles, including without limitation all original orders, sublease
contracts, invoices, shipping receipts, computer records and databases.
 
(c)  Segregation of Payments.    Upon Administrative Agent’s request, at the
direction of Requisite Lenders, following an Event of Default, Borrowers shall
immediately deliver to Administrative Agent on behalf of Lenders all Proceeds
received by any Loan Party, in the form received except for Borrower’s
endorsement if required. Alternatively, Administrative Agent may, at the
direction of Requisite Lenders, require Borrowers, at the direction of Requisite
Lenders, to immediately deliver, or may require the delivery of, such Proceeds
to a special bank account or post office box from which only Administrative
Agent on behalf of Secured Parties can withdraw them. In either case, all such
Proceeds and any payments received by any Loan Party under or in connection with
any of the Collateral received by such Loan Party shall be held



72



--------------------------------------------------------------------------------

by Borrowers in trust for Administrative Agent on behalf of Secured Parties and
shall be segregated from other funds of Borrowers. Any and all such payments so
received by Administrative Agent on behalf of Secured Parties (whether from
Borrowers or otherwise) may, in the sole discretion of Administrative Agent, be
held by Administrative Agent on behalf of Secured Parties as collateral security
for, and/or then or at any time thereafter applied in whole or in part by
Administrative Agent, against all or any part of the Obligations of Loan Parties
in such order as Administrative Agent may determine in its sole discretion. Any
balance of such payments held by Administrative Agent and remaining after
payment in full of all the Obligations shall be paid over to Borrowers or to any
Person lawfully entitled to receive the same.
 
(d)  Right to Cure.    If any Loan Party fails in any material respect to
perform or comply with any of its agreements contained herein or in any of the
other Loan Documents or any Contracts, Administrative Agent may take whatever
actions it may deem appropriate to perform or comply or otherwise cause
performance or compliance with such agreement, all at the risk, cost and expense
of Borrowers.
 
(e)  Set Off.    If the unpaid principal amount of the Loans, interest accrued
thereon or any other amount owing by Loan Parties hereunder or under the Loans
shall have become due and payable (by acceleration or otherwise), each Lender
and each Affiliate of a Lender shall have the right, in addition to all other
rights and remedies available to it, without notice to Loan Parties, to set off
against and to appropriate and apply to such due and payable amounts any debt
owing to, and any other funds held in any manner for the account of, any of Loan
Parties by such Lender or Affiliate. Such right shall exist whether or not such
Lender or Affiliate shall have given notice or made any demand hereunder or
under the Other Loan Documents, whether or not such debt owing to or funds held
for the account of Loan Parties is or are matured or unmatured, and regardless
of the existence or adequacy of any collateral, guaranty or any other security,
right or remedy available to Administrative Agent and Lenders. Each Loan Party
hereby consents to and confirms the foregoing arrangements and confirms such
Lender’s and Affiliate’s rights of set off.
 
10.7    Application of Proceeds.    Any proceeds of any of the Collateral,
received by Administrative Agent through sale or disposition of the Collateral
or otherwise, shall be applied by Administrative Agent toward the payment of the
Obligations, including expenses in connection with the Collateral (including
reasonable fees and legal expenses) as specified in Section 2.13(a).
 
10.8    Discontinuance of Proceedings.    If Administrative Agent or any Lender
should proceed to enforce any right or remedy under this Agreement or any other
Loan Document, and then discontinue or abandon such proceeding for any reason,
all rights, powers and remedies of Administrative Agent and Lenders hereunder
shall continue as if no such proceeding had been taken.
 
10.9    Power of Attorney.    For the purpose of carrying out the provisions and
exercising the rights, powers and privileges granted by the Loan Documents,
including this Article 10, each Loan Party hereby irrevocably constitutes and
appoints Administrative Agent for the benefit of Administrative Agent and
Lenders its true and lawful attorney-in-fact to execute, acknowledge and deliver
any instruments and do and perform any acts such as are referred to in the Loan
Documents, including this Article 10, in the name and on behalf of such Loan
Party, from time to time in Administrative Agent’s reasonable discretion after
the occurrence and during the continuance of an Event of Default, in accordance
with the Loan Documents and any statute or rule of law. This power of attorney
is a power coupled with an interest and cannot be revoked.



73



--------------------------------------------------------------------------------

Each Loan Party hereby ratifies all that said attorney-in-fact shall lawfully do
or cause to be done by virtue and in accordance with the terms hereof.
 
Without limiting the generality of the foregoing, Administrative Agent may,
after the occurrence and during the continuance of an Event of Default, do the
following without notice to or assent by any Loan Party to accomplish the
purposes of this Agreement:
 
(a)  upon failure of such Loan Party to timely pay or discharge taxes or Liens
levied or placed on or threatened against the Collateral, effect any repairs or
any insurance called for by the terms of this Agreement or any other Loan
Document, and pay all or any part of the premiums therefor and the costs
thereof;
 
(b)  file any application, petition or other request with the FCC, PUC or any
other Governmental Authority for the purpose of obtaining any consent or
approval from or satisfying any filing or notice requirement of any Governmental
Authority in order to effect a sale or transfer of any or all the Collateral, or
a change in control of, or to permit Administrative Agent to complete or
operate, or both, any Network; and
 
(c)  (i)  direct any party liable for any payment under any of the Contracts or
Accounts to make payment of any and all monies due and to become due thereunder
directly to Administrative Agent or as Administrative Agent shall direct; (ii)
in the name of such Loan Party or its own name or otherwise, take possession of
and endorse and collect any checks, drafts, notes, acceptances, or other
instruments for the payment of monies due under, or otherwise receive payment of
and receipt for any and all monies, claims and other amounts due and to become
due at any time in respect of or arising out of any Collateral; (iii) sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, drafts against debtors, assignments, verifications and
notices in connection with Accounts and other documents relating to the
Collateral; (iv) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction or before any arbitrator to
collect all or any of the Collateral and to enforce any other right in respect
of any Collateral; (v) defend any suit, action or proceeding brought against
such Loan Party with respect to any Collateral; (vi) settle, compromise or
adjust any suit, action or proceeding described above upon commercially
reasonable terms under the circumstances and, in connection therewith, give such
discharges or releases as Administrative Agent may reasonably deem appropriate;
(vii) cure any default under any Contract and/or modify and/or assume any such
Contract; and (viii) generally sell, use, operate, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though Administrative Agent were the absolute owner thereof
for all purposes, and, at Administrative Agent’s option and Loan Parties’
expense, at any time or from time to time after the occurrence and during the
continuance of an Event of Default, all other acts and things that
Administrative Agent reasonably deems necessary to perfect, preserve or realize
upon the Collateral and Administrative Agent’s security interest therein on
behalf of Secured Parties, in order to effect the intent of this Agreement and
the other Loan Documents all as fully and effectively as such Loan Party might
do.
 
10.10    Regulatory Matters.
 
(a)  Loan Parties’ Cooperation; Consents.    Notwithstanding any provision to
the contrary contained herein, Administrative Agent and Lenders will not
exercise any right or remedy under this Agreement that requires prior FCC or PUC
approval without first obtaining such approval. If counsel to Administrative
Agent reasonably determines that the consent of the FCC or PUC is required in
connection with any of the actions that may be taken by



74



--------------------------------------------------------------------------------

Administrative Agent in the exercise of its rights hereunder or under any of the
other Loan Documents, then Loan Parties, at their sole cost and expense, agree
to use their best efforts to secure such consent and to cooperate with
Administrative Agent in any action commenced by Administrative Agent to secure
such consent. Upon the occurrence and during the continuation of an Event of
Default the applicable Borrower shall promptly execute and/or cause the
execution of all applications, certificates, instruments and other documents and
papers that may be required in order to obtain any necessary governmental
consent, approval or authorization, and if such Borrower fails or refuses to
execute such documents, the clerk of the court with jurisdiction may execute
such documents on behalf of such Borrower.
 
(b)  Loan Parties’ Cooperation; Transfers.    In connection with the enforcement
by Administrative Agent of any remedies available to it as a result of any Event
of Default and subject to the provisions of Section 10.10(a), Loan Parties shall
join and cooperate fully with Administrative Agent, and with any receiver or
trustee referred to herein and with the successful bidder or bidders at any
foreclosure sale when any of these entities file an application with the FCC or
PUC, or with any necessary federal, state and local governmental authorities,
requesting their prior approval of (i) the operation or abandonment of all or
any portion of the Collateral and (ii) the assignment or transfer to such entity
of all licenses, authorizations and permits issued to any Loan Party by the FCC,
PUC or any such other authorities with respect to Loan Parties’ business and the
operation thereof. Loan Parties’ cooperation shall include, without limitation,
the furnishing of any information that may be required in connection with such
applications.
 
(c)  Conveyance of Regulatory Authorizations.    Subject to any necessary FCC or
PUC approval, each Loan Party agrees to assign, transfer and convey the
Regulatory Authorizations to Administrative Agent (or its designee) upon
Administrative Agent’s request following the occurrence of an Event of Default,
to the extent that any such assignment or transfer may be deemed necessary to
allow Administrative Agent to exercise its remedies hereunder or under the Loan
Documents.
 
(d)  Specific Performance.    Each Loan Party recognizes that its Regulatory
Authorizations are unique assets that may have to be transferred in order for
Administrative Agent to adequately realize the value of its security interests.
Each Loan Party further recognizes that a violation of this provision would
result in irreparable harm to Administrative Agent and Lenders for which
monetary damages are not readily ascertainable. Therefore, in addition to any
other remedy that may be available to Administrative Agent and Lenders at law or
in equity, Administrative Agent shall have the remedy of specific performance to
enforce the provisions of this section.
 
ARTICLE 11: JOINT AND SEVERAL OBLIGATIONS; GUARANTY
 
11.1  Guaranty.    Each Borrower hereby agrees that such Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all Obligations owed or hereafter owing to
Administrative Agent and Lenders by each other Borrower; provided, however, that
US LEC of Georgia Inc. shall not be liable for Obligations in excess of
$75,000,000. In addition, Holdings hereby absolutely and unconditionally
guarantees to Administrative Agent and Lenders and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of all Obligations owed or hereafter
owing to Administrative Agent and Lenders by each Borrower. Each Loan Party
agrees that its guaranty obligation hereunder is a continuing guaranty of



75



--------------------------------------------------------------------------------

payment and performance and not of collection, that its obligations under this
Article 11 shall not be discharged until payment and performance, in full, of
the Obligations has occurred, and that its obligations under this Article 11
shall be absolute and unconditional, irrespective of, and unaffected by:
 
(a)  the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Loan Party is or may become a
party;
 
(b)  the absence of any action to enforce this Agreement (including this Article
11) or any other Loan Document or the waiver or consent by Administrative Agent
and Lenders with respect to any of the provisions thereof;
 
(c)  the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);
 
(d)  the insolvency of any Loan Party; or
 
(e)  any other action or circumstances which might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
 
Each Loan Party shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.
 
11.2    Waivers by Loan Parties.    Each Loan Party expressly waives all rights
it may have now or in the future under any statute, or at common law, or at law
or in equity, or otherwise, to compel Administrative Agent or Lenders to
marshall assets or to proceed in respect of the Obligations guaranteed hereunder
against any other Loan Party, any other party or against any security for the
payment and performance of the Obligations before proceeding against, or as a
condition to proceeding against, such Loan Party. It is agreed among each Loan
Party, Administrative Agent and Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for the provisions of this Article 11 and such waivers,
Administrative Agent and Lenders would decline to enter into this Agreement.
Without limiting the effect of the foregoing, if and to the extent that North
Carolina law is applicable, Loan Parties hereby expressly waive the provisions
of N.C. Gen. Stat. §§ 26-7 through 26-9, inclusive.
 
11.3    Benefit of Guaranty.    Each Loan Party agrees that the provisions of
this Article 11 are for the benefit of Administrative Agent and Lenders and
their respective successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any Loan Party and Administrative
Agent or Lenders, the obligations any Loan Party has under the Loan Documents.
 
11.4    Subordination of Subrogation, Etc.    Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 11.7, each Loan Party hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash. Each Loan Party acknowledges and agrees that this subordination is
intended to benefit Administrative



76



--------------------------------------------------------------------------------

Agent and Lenders and shall not limit or otherwise affect such Loan Party’s
liability hereunder or the enforceability of this Article 11 and that
Administrative Agent, Lenders and their respective successors and assigns are
intended third-party beneficiaries of the waivers and agreements set forth in
this Section 11.4.
 
11.5    Election of Remedies.    If Administrative Agent or any Lender may,
under applicable law, proceed to realize its benefits under any of the Loan
Documents giving Administrative Agent or such Lender a Lien upon any Collateral,
whether owned by any Loan Party or by any other Person, either by judicial
foreclosure or by non-judicial sale or enforcement, Administrative Agent or any
Lender may, at its sole option, determine which of its remedies or rights it may
pursue without affecting any of its rights and remedies under this Article 11.
If, in the exercise of any of its rights and remedies, Administrative Agent or
any Lender shall forfeit any of its rights or remedies, including its right to
enter a deficiency judgment against any Loan Party or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each Loan Party hereby consents to such action by Administrative Agent or such
Lender and waives any claim based upon such action, even if such action by
Administrative Agent or such Lender shall result in a full or partial loss of
any rights of subrogation which each Loan Party might otherwise have had but for
such action by Administrative Agent or such Lender. Any election of remedies
which results in the denial or impairment of the right of Administrative Agent
or any Lender to seek a deficiency judgment against any Loan Party shall not
impair any other Loan Party’s obligation to pay the full amount of the
Obligations. In the event Administrative Agent or any Lender shall bid at any
foreclosure or trustee’s sale or at any private sale permitted by law or the
Loan Documents, Administrative Agent or such Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by
Administrative Agent or such Lender but, at the election of Administrative Agent
or such Lender, shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Administrative Agent, Lender or any
other party is the successful bidder, shall be conclusively deemed to be the
fair market value of the Collateral and the difference between such bid amount
and the remaining balance of the Obligations shall be conclusively deemed to be
the amount of the Obligations guaranteed under this Article 11, notwithstanding
that any present or future law or court decision or ruling may have the effect
of reducing the amount of any deficiency claim to which Administrative Agent or
any Lender might otherwise be entitled but for such bidding at any such sale.
 
11.6    Limitation.    Notwithstanding any provision herein contained to the
contrary, each Borrower’s liability under this Article 11 (which liability is in
any event in addition to amounts for which such Borrower is primarily liable
under Article 2) shall be limited to an amount not to exceed as of any date of
determination the greater of:
 
(a)  the net amount of all Loans advanced to any other Borrower under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
such Borrower; and
 
(b)  the amount which could be claimed by Administrative Agent and Lenders from
such Borrower under this Article 11 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 11.7.



77



--------------------------------------------------------------------------------

 
11.7    Contribution with Respect to Guaranty Obligations.
 
(a)  To the extent that any Borrower shall make a payment under this Article 11
of all or any of the Obligations (other than Loans made to that Borrower for
which it is primarily liable) (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Borrower, exceeds the amount which such Borrower would otherwise have paid if
each Borrower had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Borrower’s “Allocable Amount” (as
defined below) (as determined immediately prior to such Guarantor Payment) bore
to the aggregate Allocable Amounts of each of Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Facility A Commitment, such Borrower shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Borrower for
the amount of such excess, prorata based upon their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment.
 
(b)  As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim which could then be recovered
from such Borrower under this Article 11 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
 
(c)  This Section 11.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 11.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 11.1. Nothing contained in this Section
11.7 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.
 
(d)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of Borrowers to which such
contribution and indemnification are owing.
 
(e)  The rights of the indemnifying Borrowers against other Loan Parties under
this Section 11.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of the Facility A Commitment.
 
11.8    Liability Cumulative.    The liability of Borrowers under this Article
11 is in addition to and shall be cumulative with all liabilities of each
Borrower to Administrative Agent and Lenders under this Agreement and the other
Loan Documents to which such Borrower is a party or in respect of any
Obligations or obligation of the other Borrowers without any limitation as to
amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.
 
ARTICLE 12: GENERAL CONDITIONS/MISCELLANEOUS
 
The following conditions shall be applicable throughout the term of this
Agreement:
 
12.1    Amendments, Modifications and Waivers.



78



--------------------------------------------------------------------------------

 
(a)  No amendment, modification or waiver of any provision of this Agreement nor
consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be in writing and signed by the Requisite
Lenders, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, modification, waiver or consent shall, unless in
writing and signed by each Lender affected thereby, do any of the following: (i)
waive any of the conditions specified in Article 6, except as otherwise provided
therein; (ii) increase the Facility A Commitment or subject any Lender to any
additional obligations; (iii) reduce the principal of, or interest on, the Loans
or any fees or other amounts payable hereunder; (iv) amend any of the provisions
in Article 2 in a manner adverse to Lenders (it being understood that any
amendment or modification of any definition used therein or in any other Article
or Section of this Agreement referred to therein shall not be deemed an
amendment of Article 2); (v) release any material amount of Collateral except as
shall otherwise be provided herein; (vi) release any Guarantor having a material
amount of assets; (vii) amend the definition of Requisite Lenders; (viii) amend
this Section 12.1 or (ix) waive the remedy set forth in Section 10.2(c); and
provided, further, that no amendment, modification, waiver or consent shall,
unless in writing and signed by Administrative Agent in addition to Lenders
required above to take such action, affect the rights or duties of
Administrative Agent under this Agreement or the other Loan Documents. No
failure on the part of any Lender or Administrative Agent to exercise, and no
delay in exercising, any right hereunder or under any Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
 
(b)  Administrative Agent, Lenders and Loan Parties recognize that certain
financial covenants set forth in Section 8.15 may need to be adjusted to permit
Loan Parties to remain in compliance therewith upon the issuance of the full
amount of Permitted Subordinated Debt and, accordingly, upon receipt of notice
from Holdings of any proposed issuance of Permitted Subordinated Debt, agree to
negotiate in good faith to adjust the financial covenants set forth in Section
8.15 to reflect such issuance.
 
12.2    Advances Not Implied Waivers.    No waiver of the requirements contained
in any Loan Document shall be effective unless in writing duly signed by the
required number of Lenders provided for herein. No Facility A Advance hereunder
shall constitute a waiver of any of the conditions of Lenders’ obligation to
make further Facility A Advances. Any advance made by any Lender and any sums
expended by any Lender pursuant to the Loan Documents shall be deemed to have
been made pursuant to this Agreement, notwithstanding the existence of an
uncured Default or Event of Default. No Facility A Advance at a time when an
Event of Default exists shall constitute a waiver of any right or remedy by
Administrative Agent or any Lender existing by reason of such Event of Default,
including the right to accelerate the maturity of the Indebtedness evidenced by
the Loan Documents or to foreclose the Lien on the Collateral or to refuse to
make further advances hereunder.
 
12.3    Business Day.    Except as otherwise provided herein, whenever any
payment or action to be made or taken hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, such payment or
action shall be made or taken on the next Business Day and such extension of
time shall be included in computing interest or fees, if any, in connection with
such payment or action.
 
12.4    Records.    From time to time Administrative Agent may send Borrower
Representative statements of the unpaid principal amount of the Loans, the
unpaid interest accrued thereon, the interest rate or rates applicable to such
unpaid principal amount, the duration



79



--------------------------------------------------------------------------------

of such applicability, and the amount remaining available on any Commitment, and
each statement shall be deemed correct and conclusively binding on Borrowers
(absent manifest error) unless Borrower Representative notifies Administrative
Agent of an error in the statement in writing within thirty (30) days of the
date on which any such statement is provided to Borrower Representative.
 
12.5    Notices.    All notices, requests, demands, directions and other
communications (collectively, “notices”) required under the provisions of this
Agreement or any other Loan Document shall be in writing (including
communication by facsimile transmission) unless otherwise expressly permitted
hereunder and shall be sent by hand, by registered or certified mail (return
receipt requested), by overnight courier service (maintaining records of
receipt) or by facsimile transmission with confirmation of receipt, in all cases
with charges prepaid, and any such properly given notice shall be effective upon
the earliest of (i) receipt, (ii) when delivered by hand, (iii) the third
Business Day after being mailed, (iv) the following Business Day if sent by
overnight courier service or (v) upon transmission when sent by facsimile. All
notices shall be addressed as follows:
 
If to any Loan Party, to the Notice Address set forth on Schedule 1, with
copies, if any, as set forth on Schedule 1.
 
If to Administrative Agent:
 
General Electric Capital Corporation
10 Riverview Drive
Danbury, Connecticut 06810
Attention: SA Account Manager
Telecopy: (203) 749-4531
 
If to any Lender, to the Notice Address set forth on Annex II or in the
Assignment Agreement by which it became a Lender.
 
All notices shall be sent to the applicable party at the address stated above or
in accordance with the last unrevoked written direction from such party to the
other party hereto, given in accordance with the terms hereof. The giving of any
notice required hereunder may be waived in writing by the party entitled to
receive such notice.
 
12.6    FCC and PUC Approval.    The exercise of any rights or remedies
hereunder or under any other Loan Document by Administrative Agent or any Lender
that may require FCC or PUC approval shall be subject to obtaining such
approval. Pending the receipt of any PUC or FCC approval, no Loan Party shall
delay, hinder, interfere with or obstruct the exercise of Administrative Agent’s
or Lenders’ rights or remedies hereunder or the obtaining of such approvals.
 
12.7    Lenders Sole Beneficiary.    All conditions of the obligation of Lenders
to make any Facility A Advances hereunder are imposed solely and exclusively for
the benefit of Lenders and their respective assigns; no other Person shall have
standing to require satisfaction of such conditions in accordance with their
terms or be entitled to assume that any Lender will refuse to make any Facility
A Advances in the absence of strict compliance with any or all such conditions;
and no other Person shall under any circumstances be deemed to be a beneficiary
of such conditions, any or all of which may be freely waived in whole or in part
by Lenders at any time if, in their sole discretion, Lenders deem it advisable
to do so. Each Lender’s sole obligation



80



--------------------------------------------------------------------------------

 
hereunder is to make the Facility A Advances if and to the extent required by
this Agreement or any other Loan Document.
 
12.8    Lender’s Review of Information.    Each Loan Party acknowledges and
agrees that any review or analysis by Administrative Agent or any Lender of
financial information, operating information, marketing data or other
information provided to Administrative Agent or such Lender by or on behalf of
such Loan Party at any time is and shall be conducted solely for Administrative
Agent’s and such Lender’s benefit and internal use and that neither
Administrative Agent nor any Lender is under any duty or obligation to make the
results of such review or analysis available to any Loan Party. No Loan Party is
relying, and will not rely, on Administrative Agent or any Lender for financial
or business advice.
 
12.9    No Joint Venture.    Nothing in this Agreement or any other Loan
Document shall be deemed to constitute any kind of partnership, joint venture or
fiduciary relationship between Administrative Agent, any Lender or any Loan
Party.
 
12.10    Severability.    The provisions of this Agreement are intended to be
severable. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement or any other Loan Document shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
12.11    Rights Cumulative.    All rights, powers and remedies herein given to
Administrative Agent and Lenders are cumulative and not alternative and are in
addition to all statutes or rules of law.
 
12.12    Duration; Survival.    All representations and warranties of any Loan
Party contained herein or made in connection herewith shall survive the making
of and shall not be waived by the execution and delivery of this Agreement and
the other Loan Documents, any investigation by Administrative Agent or any
Lender, or the making of any Facility A Advances or Loans hereunder. All
covenants and agreements of any Loan Party contained herein shall continue in
full force and effect from and after the date hereof so long as it may borrow
hereunder and until payment in full of the Loans, interest thereon, all fees and
all other Obligations of Borrowers. Without limitation, it is understood that
all obligations of Loan Parties to make payments to or indemnify Lenders shall
survive the payment in full of the Loans and of all other Obligations.
 
12.13    Governing Law.    This Agreement, the Notes and each of the other Loan
Documents shall be governed by and construed and enforced in accordance with the
law of the State of New York, except to the extent that the law of jurisdictions
where the Collateral is located may be required to apply to the Collateral.
 
12.14    Counterparts.    This Agreement may be executed in any number of
counterparts (by facsimile transmission or otherwise) and by the different
parties hereto on separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument.
 
12.15    Successors and Assigns.    This Agreement and the other Loan Documents
shall be binding on and shall inure to the benefit of each Loan Party,
Administrative Agent, Lenders and their respective successors and assigns
(including, in the case of any Loan Party, a debtor-in-



81



--------------------------------------------------------------------------------

 
possession on behalf of such Loan Party), except as otherwise provided herein or
therein. No Loan Party may assign, transfer, hypothecate or otherwise convey its
rights, benefits, obligations or duties hereunder or under any of the other Loan
Documents without the prior express written consent of Administrative Agent and
Lenders. Any such purported assignment, transfer, hypothecation or other
conveyance by any Loan Party without the prior express written consent of
Administrative Agent and Lenders shall be void. The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Loan Party, Administrative Agent and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third-party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Loan Documents.
 
12.16    Disclosures and Confidentiality.
 
(a)  Each Loan Party agrees that it and each of its Affiliates will obtain
Administrative Agent’s written consent before using or generating any press
release, advertisement, publicity materials or other publication in which the
name or logo of Administrative Agent or any Lender or any of their Affiliates is
used or may be reasonably inferred and will not distribute any such materials in
the absence of such prior written approval.
 
(b)  Each Loan Party agrees that it will not, directly or indirectly, disclose
to any third party the terms of this Agreement or the other Loan Documents or
prior or future correspondence relating thereto, or the transactions
contemplated hereby, or any other information regarding Administrative Agent,
any Lender or their Affiliates learned by such Loan Party during the course of
negotiation thereof. The term “third party” shall exclude only Loan Parties,
their Affiliates and their respective attorney(s) and certified public
accountant(s). This Section 12.16(b) shall not restrict the disclosure of
information if such disclosure is required by law, by order of any court or by
the order, rule or regulation of any administrative agency, including any
requirements of the FCC, any PUC or any state or federal securities commissions
(the “Commissions”); provided, however, that, except for disclosures required by
the FCC, PUC or Commissions, Borrower Representative shall provide
Administrative Agent with advance notice of any such required disclosure of
information so that Administrative Agent or the applicable Lender may seek an
appropriate protective order and/or waive compliance with this Section 12.16(b).
Each Loan Party shall not oppose any action taken by Administrative Agent or any
Lender to obtain an appropriate protective order or other reliable assurance
that the information will be accorded confidential treatment. The obligations
set forth in this Section 12.16(b) shall survive the termination of this
Agreement.
 
(c)  Administrative Agent and each Lender agree to use commercially reasonable
efforts (equivalent to the efforts Administrative Agent or such Lender applies
to maintaining the confidentiality of its own confidential information) to
maintain as confidential all confidential information provided to them by Loan
Parties and designated as confidential for a period of two (2) years following
receipt thereof, except that Administrative Agent and each Lender may disclose
such information (a) to Persons employed or engaged by Administrative Agent or
such Lender in evaluating, approving, structuring or administering the Loans and
the Facility A Commitment; (b) to any bona fide assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 12.16 (and any such bona fide assignee or participant
or potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (b) above); (c) as required
or requested by any Governmental Authority or reasonably believed by
Administrative Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, in the opinion of
Administrative Agent’s or such Lender’s counsel, required by



82



--------------------------------------------------------------------------------

 
law; (e) in connection with the exercise of any right or remedy under the Loan
Documents or in connection with any litigation to which Administrative Agent or
such Lender is a party; or (f) which ceases to be confidential through no fault
of Administrative Agent or such Lender.
 
(d)  The disclosure of information by any of Administrative Agent, Lenders or
Loan Parties will not be restricted under this Agreement if such information (i)
has been or becomes published or is now, or in the future, in the public domain
through (A) no fault of the parties, (B) disclosure other than unauthorized
disclosure by the party to whom the information is disclosed or (C) disclosure
to third parties by the disclosing party without similar restriction; (ii) is
property (other than proposal letters, commitment letters or other
correspondence between Lenders and Loan Parties) within the legitimate
possession of the receiving party prior to disclosure hereunder; (iii)
subsequent to disclosure hereunder, is lawfully received from a third party
having rights therein without restriction of the third party’s or receiving
party’s rights to disseminate the information and without notice of any
restriction against its further disclosure; (iv) is disclosed with the written
approval of the other party; or (v) is or becomes publicly available free of any
obligation to keep it confidential.
 
(e)  Each Loan Party authorizes Administrative Agent and each Lender to discuss
with and furnish to any Affiliate of Administrative Agent or such Lender, any
government or self-regulatory agency with jurisdiction over Administrative Agent
or such Lender, any other Governmental Authority or, subject to such Person’s
agreeing to this Section 12.16, any assignee, successor, participant, successor,
or prospective assignee, successor or participant, all financial statements,
audit reports and other information pertaining to such Loan Party and/or its
Subsidiaries whether such information was provided by such Loan Party or
prepared or obtained by Administrative Agent, Lenders or third parties. No
representation or warranty is made by Administrative Agent, Lenders or any of
their employees, officers, directors or agents to any existing or prospective
assignee, successor or participant regarding any audit reports or other analyses
of any Loan Party that Administrative Agent or any Lender may distribute,
whether such information was provided by any Loan Party or prepared or obtained
by Administrative Agent, Lenders or third parties, nor shall Administrative
Agent, Lenders or any of their employees, officers, directors or agents be
liable to any Person receiving a copy of such reports or analyses for any
inaccuracy or omission contained in such reports or analyses or relating
thereto.
 
(f)  Every reference in this Agreement to disclosures of any Loan Party to any
Lender or Administrative Agent (except the Business Plan and financial
statements), to the extent that such references refer or are intended to refer
to disclosures at or prior to the execution of this Agreement, shall be deemed
strictly to refer only to written disclosures delivered to Administrative Agent
or Lenders concurrently with the execution of this Agreement and referred to
specifically in the Loan Documents. The parties intend that such disclosures are
to be limited to those presented in an orderly manner at the time of executing
this Agreement and are not to be deemed to include expressly or impliedly any
disclosures that previously may have been delivered from time to time to
Administrative Agent or any Lender, except to the extent that such previous
disclosures are again presented to Administrative Agent or such Lender in
writing concurrently with the execution of this Agreement.
 
12.17    Jurisdiction and Venue.    EACH LOAN PARTY HEREBY IRREVOCABLY CONSENTS
TO THE JURISDICTION OF THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY,
CITY OF NEW YORK, NEW YORK FOR ANY SUIT BROUGHT OR ACTION COMMENCED IN
CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE OBLIGATIONS AND
AGREES NOT TO CONTEST VENUE IN ANY SUCH COURTS. In any such litigation, each
Loan Party waives personal service of



83



--------------------------------------------------------------------------------

 
any summons, complaint or other process, and agree that the service thereof may
be made by certified or registered mail directly to Borrower Representative at
its address set forth in Section 12.5. The choice of forum set forth herein
shall not be deemed to preclude the enforcement of any judgment obtained in such
forum or the taking of any action under this Agreement to enforce the same in
any appropriate jurisdiction.
 
12.18    Jury Waiver.    THE PARTIES HERETO HEREBY KNOWINGLY AND WILLINGLY WAIVE
THEIR RIGHTS TO DEMAND A JURY TRIAL IN ANY ACTION OR PROCEEDING INVOLVING THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE OBLIGATIONS OR ANY RELATIONSHIP AMONG
ADMINISTRATIVE AGENT, LENDERS AND ANY LOAN PARTY. EACH LOAN PARTY REPRESENTS AND
WARRANTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND
HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY
BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
12.19    Limitation on Liability.    NONE OF ADMINISTRATIVE AGENT, ANY LENDER OR
ANY LOAN PARTY SHALL HAVE ANY LIABILITY UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS FOR SPECIAL, EXEMPLARY, PUNITIVE,
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY SORT IN ANY SUIT BROUGHT OR
ACTION COMMENCED IN CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR
THE OBLIGATIONS AND, EXCEPT TO THE EXTENT PROHIBITED BY LAW, EACH PARTY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH ACTION ANY SPECIAL,
EXEMPLARY, PUNITIVE, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY SORT
OTHER THAN ACTUAL DAMAGES.
 
12.20    General Wavier and Release.    IN ADDITION, TO INDUCE ADMINISTRATIVE
AGENT AND LENDERS TO AGREE TO THE TERMS OF THIS AGREEMENT, LOAN PARTIES (BY
THEIR EXECUTION BELOW) REPRESENT AND WARRANT THAT AS OF THE DATE OF THEIR
EXECUTION OF THIS AGREEMENT THERE ARE NO CLAIMS OR OFFSETS AGAINST OR DEFENSES
OR COUNTERCLAIMS TO THEIR RESPECTIVE OBLIGATIONS UNDER THE EXISTING LOAN
AGREEMENT, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS. NOTWITHSTANDING THE
FOREGOING, IN THE EVENT THERE EXIST ANY SUCH CLAIMS OR OFFSETS AGAINST OR
DEFENSES OR COUNTERCLAIMS, LOAN PARTIES (BY THEIR EXECUTION BELOW) HEREBY:
 
(a)  FOREVER GENERALLY WAIVE ANY AND ALL CLAIMS, OFFSETS, DEFENSES AND/OR
COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING ON OR PRIOR TO THE DATE OF
THEIR EXECUTION OF THIS AGREEMENT; AND
 
(b)  FOREVER RELEASE, ACQUIT AND DISCHARGE ADMINISTRATIVE AGENT AND LENDERS, AND
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS,
AFFILIATES AND ATTORNEYS (COLLECTIVELY THE “RELEASED PARTIES”) FROM ANY AND ALL
OBLIGATIONS, INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR
DEMANDS WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW
OR EQUITY, WHICH ANY LOAN PARTY EVER HAD, NOW HAS, CLAIMS TO



84



--------------------------------------------------------------------------------

 
HAVE OR MAY HAVE AGAINST ANY RELEASED PARTY ARISING ON OR PRIOR TO THE DATE
HEREOF AND FROM OR IN CONNECTION WITH THE EXISTING LOAN AGREEMENT, THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY
AND HEREIN.
 
The provisions of this Section 12.20, including without limitation the
representations and warranties contained herein, shall survive termination of
this Agreement indefinitely.
 
12.21    Schedules, Exhibits and Annexes.    The Schedules, Exhibits and Annexes
attached to this Agreement are an integral part hereof, and are hereby made a
part of this Agreement.
 
12.22    Agreement to Govern.   In case of any conflict between the terms of
this Agreement and any of the other Loan Documents, the terms of this Agreement
shall govern.
 
12.23     Entire Agreement.
 
(a)  This Agreement, the other Loan Documents and other documents, agreements
and certificates executed by the parties contemporaneously herewith or
subsequent hereto constitute the entire agreement of the parties and supersede
all prior understandings and agreements, written or oral, among the parties
hereto relating to the subject matter hereof. No Loan Party is entering into
this Agreement in reliance on statements or representations made by any Person
other than as set forth herein.
 
(b)  On the Effective Date, the Existing Loan Agreement shall be amended and
restated in its entirety by this Agreement and the Existing Loan Agreement shall
thereafter be of no further force and effect except to evidence (i) the
incurrence by any Borrower of the “Obligations” under and as defined therein
(whether or not such “Obligations” are contingent as of the Effective Date),
(ii) the representations and warranties made by the Borrowers prior to the
Effective Date and (iii) any action or omission performed or required to be
performed pursuant to such Existing Loan Agreement prior to the Effective Date
(including any failure, prior to the Effective Date, to comply with the
covenants contained in such Existing Loan Agreement). The amendments and
restatements set forth herein (including deletion of financial covenants
applicable to previous Fiscal Quarters) shall not cure any breach thereof or any
“Default” or “Event of Default” under and as defined in the Existing Loan
Agreement existing prior to the date hereof. This Agreement is not in any way
intended to constitute a novation of the obligations and liabilities existing
under the Existing Loan Agreement or evidence payment of all or any portion of
such obligations and liabilities.
 
(c)  The terms and conditions of this Agreement and Administrative Agent’s and
Lenders’ rights and remedies under this Agreement and the other Loan Documents,
shall apply to all of the Obligations incurred under the Existing Loan Agreement
and the Notes issued thereunder.
 
(d)  The Borrower reaffirms the Liens granted pursuant to this Existing Loan
Agreement and the Security Documents to Administrative Agent for the benefit of
Lenders, which Liens shall continue in full force and effect during the term of
this Agreement and any renewals or extensions thereof and shall continue to
secure the Obligations.
 
(e)  On and after the Effective Date, (i) all references to the Existing Loan
Agreement (or to any amendment, supplement, modification or amendment and
restatement thereof) in the



85



--------------------------------------------------------------------------------

 
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Loan Agreement as amended and restated hereby, (ii) all references to
any section (or subsection) of the Existing Loan Agreement in any Loan Document
(but not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Effective Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be reference to the Existing Loan Agreement as amended
and restated hereby.
 
(f)  This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement, waiver or other modification, whether or
not similar, and, except as expressly provided herein or in any other Loan
Document, all terms and conditions of the Loan Documents remain in full force
and effect unless otherwise specifically amended by this Agreement or any other
Loan Document.
 
[SIGNATURE PAGE APPEARS ON THE NEXT PAGE.]



86



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.
 
Administrative Agent and Lender:
 
GENERAL ELECTRIC CAPITAL CORPORATION
By:
 
/s/    Angela M. LePore

--------------------------------------------------------------------------------

   
Name:    Angela M. LePore
   
Title:      SVP, Special Assets

 
Lenders:
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
    as a Lender

 
By:
 
/s/    Matthew Berk

--------------------------------------------------------------------------------

   
Name:
 
Matthew Berk

--------------------------------------------------------------------------------

   
Title:
 
Authorized Officer

--------------------------------------------------------------------------------

 
U.S. BANK NATIONAL ASSOCIATION

 
By:
 
/s/    Greg Wilson

--------------------------------------------------------------------------------

   
Name:
 
Greg Wilson

--------------------------------------------------------------------------------

   
Title:
 
Vice President

--------------------------------------------------------------------------------

 
PNC BANK, NATIONAL ASSOCIATION

 
By:
 
/s/    Steven J. McGehrin

--------------------------------------------------------------------------------

   
Name:
 
Steven J. McGehrin

--------------------------------------------------------------------------------

   
Title:
 
Vice President

--------------------------------------------------------------------------------

 
IBM CREDIT CORPORATION

 
By:
 
/s/    Steven A. Flanagan

--------------------------------------------------------------------------------

   
Name:
 
Steven A. Flanagan

--------------------------------------------------------------------------------

   
Title:
 
Manager at Global Special Handling

--------------------------------------------------------------------------------



87



--------------------------------------------------------------------------------

 
 
BANK AUSTRIA CREDITANSTALT
CORPORATE FINANCE, INC.

 
By:
 
/s/    A.W.Seidel

--------------------------------------------------------------------------------

   
Name:
 
A.W. Seidel

--------------------------------------------------------------------------------

   
Title:
 
SVP

--------------------------------------------------------------------------------

 
Borrower Representative And Guarantor:
 
US LEC CORP.
By:
 
/s/    Michael K. Robinson

--------------------------------------------------------------------------------

   
Name:
 
Michael K. Robinson
   
Title:
 
Executive Vice President and Chief Financial Officer

 
Borrowers:
US LEC OF ALABAMA INC.
US LEC COMMUNICATIONS INC.
US LEC OF FLORIDA INC.
US LEC OF GEORGIA INC.
US LEC OF MARYLAND INC.
US LEC OF NORTH CAROLINA INC.
US LEC OF PENNSYLVANIA INC.
US LEC OF SOUTH CAROLINA INC.
US LEC OF TENNESSEE INC.
US LEC OF VIRGINIA L.L.C.
US LEC ACQUISITION CO.

 
By:
 
/s/    Michael K. Robinson

--------------------------------------------------------------------------------

   
Name:
 
Michael K. Robinson
   
Title:
 
Executive Vice President and Chief Financial Officer



88